Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 1 of 302

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Sent: Monday, April 27, 2020 3:53 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Clson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Cc: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Draft memo to Congress

This is the draft document in response to Chairwoman Maloney asking for more background
on the shift in operations and a change in the statutory dates.

Can you please review? Ali and | updated it based on recent developments and think it is
nearly ready for director's review and then the clearance process.

Thank you.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0002207
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 2 of 302

From: Christopher J Stanley (CENSUS/OCIA FED)
To: Steven Dillingham (CENSUS/DEPDIR FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED); Michael John Sprung

{CENSUS/DEPDIR FED), Steven K Smith (CENSUS/DEPDIR FED); Deborah Stempowski (CENSUS/ADDC FED);
Kathleen M Styles (CENSUS/ADDC FED): James Whitehorne (CENSUS/ADDC FED): Alan Lang (CENSUS/OCIA
FED); Fernando E Armstrong (CENSUS/PH FED): Timothy P Olson (CENSUS/ADFO FED)

 

Subject: memo for call with Rep. Raskin
Date: Monday, April 27, 2020 7:19:46 PM
Attachments: Rep. Raskin-Memo 4.27.2020 draftd (1).docx

 

 

 

 

 

Please let me know if you need anything else.

 

From: Steven Dillingham (CENSUS/DEPDIR FED)

Sent: Monday, April 27, 2020 5:04 PM

To: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ali Mohammad
Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christopher J Stanley (CENSUS/OCIA
FED) <christopher.j.stanley@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>; Deborah Stempowski (CENSUS/ADDC FED)
<Deborah.M.Stempowski@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>; James Whitehorne (CENSUS/ADDC FED)

<James.Whitehorne @census.gov>; Alan Lang (CENSUS/OCIA FED) <alan.lang@census.gov>;
Fernando E Armstrong (CENSUS/PH FED) <fernando.e.armstrong@2020census.gov>; Timothy P
Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Subject: Raskin Prebrief

When: Tuesday, April 28, 2020 10:00-10:30.

Where: PIl

 

 

 

 

DOC 0002222

 
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 3 of 302

DOC 0002223
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 4 of 302

 

From: Benjamin J Page (CENSUS/CFO FED)

To: Kathleen M Styles (CENSUS/ADDC FED): Albert E Fontenot (CENSUS/ADDC FED); Christopher J Stanley
{CENSUS/OCIA FED); Timothy P Olson (CENSUS/ADFO FED): James T Christy (CENSUS/LA FED)

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED

Subject: Re: Draft memo to Congress

Date: Monday, April 27, 2020 8:27:39 PM

Attachments: Baselined v Delayed Response Graph vaef kms bp.docx

 

Minor edits in the attached.

 

From: Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Sent: Monday, April 27, 2020 6:02 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Christopher J Stanley
(CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.oage@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>
Cc: Ali Mohammad Ahmad {CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Draft memo to Congress

My comments on top of Al's. My biggest comment is that this should match the language in
the template letter that is in process at this time.

Kathleen M. Styles
Chief, Decennial Communications and Stakeholder Relationships
U.S. Bureau of the Census

Room 8H 168
_(301) 763-0235 Office
Pl Cell

 

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, April 27, 2020 5:47 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED} <James.T.Christy@census.gov>;
Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Cc: Ali Mohammad Ahmad (CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Draft memo to Congress

See my edits -

Albert E. Fontenot, Jr.

DOC 0002229
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 5 of 302

Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e fontenot@census.gov

CeNsus.gov
Connect with us on Social Media

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Sent: Monday, April 27, 2020 3:53 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Clson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED} <James.T.Christy@census.gov>;
Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Cc: Ali Mohammad Ahmad {CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Draft memo to Congress

This is the draft document in response to Chairwoman Maloney asking for more background
on the shift in operations and a change in the statutory dates.

Can you please review? Ali and | updated it based on recent developments and think it is
nearly ready for director's review and then the clearance process.

Thank you.
Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

 

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0002230
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 6 of 302

From: Kathleen M Styles (CENSUS/ADBC FED)

To: Deborah Stempowski (CENSUS/ADDC FED): Albert E Fontenot (CENSUS/ADDC FED): James B Treat
{CENSUS/DEPDIR FED)

Subject: Re: NEED THIS NOW - the best that you have -

Date: Tuesday, April 28, 2020 11:17:51 AM

Attachments: TPs (high level) on post processing v.6.docx

 

 

This is the high level version | prepared and that shows up in a lot of the letters and the like.
We have myriad other versions as well, both shorter and longer.

Kathleen M. Styles

Chief, Decennial Communications and Stakeholder Relationships
U.S. Bureau of the Census

Room 8H 168

(301).763-0235. Office
Pll

 

 

 

 

 

From: Deborah Stempowski (CENSUS/ADDC FED) <Deborah.M.Stempowski@census.gov>
Sent: Tuesday, April 28, 2020 11:05 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James B Treat
(CENSUS/DEPDIR FED) <James.B.Treat@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Subject: Re: NEED THIS NOW - the best that you have -

Was there a final document that was sent to DOC to aid in conversations on post collection
processing? After all of the flurry | never saw a final document, would be good to have in our
‘library’ even if its not public TPs.

Deborah Stempowski, PMP

Assistant Director for Decennial Programs, Operations and Schedule Management
U.S. Census Bureau

Office 301.763.1417

Pll

Deere terete mimes 4

deborah.m.stempowski@census.gov
Shape Your Future | Start Here 2020census.gov

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, April 20, 2020 11:44 AM

To: James B Treat (CENSUS/ADDC FED) <James.B.Treat@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Deborah Stempowski (CENSUS/ADDC FED)
<Deborah.M.Stempowski@census.gov>

Subject: Re: NEED THIS NOW - the best that you have -

DOC 0002245
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 7 of 302

Thanks - we are working with the slightly longer version -

y

MM

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Pil

 

albert.e. fontenot@census.gov

census.gov
Connect with us on Social Media

 

From: James B Treat (CENSUS/ADDC FED) <James.B.Treat@census.gov>

Sent: Monday, April 20, 2020 11:40 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Deborah Stempowski (CENSUS/ADDC FED)
<Deborah.M.Stempowski@census.gov>

Subject: Re: NEED THIS NOW - the best that you have -

attached are two documents for the post-data collection steps - short and long version
thanks - jim

James B. Treat

Senior Advisor for Decennial Affairs
Office of the Director

U.S. Census Bureau

 

james.b.treat@census.gov

census.gov
Connect with us on Social Media

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

DOC 0002246
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 8 of 302

Sent: Monday, April 20, 2020 11:38 AM

To: James B Treat (CENSUS/ADDC FED) <James.B.Treat@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Deborah Stempowski (CENSUS/ADDC FED)
<Deborah.M.Stempowski@census.gov>

Subject: NEED THIS NOW - the best that you have -

y

MM

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census
Office 8H 122

-- Office.304-763-46A8

albert.e. fontenot@census.gov

census.gov
Connect with us on Social Media

DOC 0002247
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 9 of 302

Draft 4-17-2020 v5

High Level Talking Points
Post-Processing Activities and Timelines

What is post processing and why is it important?

Post processing refers to the Census Bureau’s processes to summarize the individual and
household data that we collect into usable, high quality tabulated data products. Our post
processing systems and processes are standardized, tested, and subject to thorough quality
assurance procedures so that we can stand behind the data that we produce.

What activities are part of post processing?

There are a number of steps in post processing. At a very high level, post processing starts by
merging and standardizing the format of the data we receive from different sources: self-
response data from Internet, telephone, and paper questionnaires; response data from our
specialized operations (like Group Quarters Enumeration, Service Based Enumeration, etc.), and
nonresponse followup responses collected by census field staff. We conduct automated and
clerical coding of write-in responses. In a small number of housing units we may receive
multiple responses. When that happens we determine the response of record. We conduct
geographic processing activities, such as geocoding which assigns an address to a block. We
perform statistical techniques to account for missing housing unit status and occupancy
information and we receive counts for the Federally Affiliated Overseas population. We then
calculate the apportionment counts, and conduct the statutory apportionment calculation to
determine the number of seats each State is entitled to in the U.S. House of Representatives.

After production of the apportionment counts (the resident population plus the overseas counts
for each state), we conduct additional processing of the characteristic data about respondents.
We perform statistical techniques to account for missing or conflicting characteristic data. We
conduct modern disclosure avoidance techniques on the response file to honor our statutory
requirement to protect each individual’s confidential information. Then we tabulate the
redistricting data and release it to states.

At every step listed above, we conduct and document rigorous testing and quality assurance of
our work. This includes evaluating census responses and post processing data files at multiple
levels of geography compared to multiple sets of benchmark data to ensure the demographic
reasonableness of the data and verify that post processing procedures are properly applied.

Why does post processing take so long?

As is evident from the description above, post processing activities must, by their nature, occur
in a consecutive sequence, and quality assurance needs to be performed at each step of the
process. Subject matter expert review is critical to ensuring the quality of the data during this
iterative process. It is important to note post processing cannot begin in earnest until all in-field
work is completed. We have examined our schedule and compressed it as much as we can
without risking significant impacts on data quality. Given the important uses of census data
collection processing, it is vital that we not short cut these efforts or quality assurance steps.

DOC 0002248
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 10 of 302

What schedule changes are you making?

The Census Act requires the Census Bureau to produce apportionment counts by 12/31/20 and
redistricting data by 3/31/21. Our plan was to release the apportionment counts the week before
Christmas, and to release the redistricting data over a six-week period from mid-February to late
March, 2021.

Under the revised schedule, we will produce the apportionment counts by 4/30/2021 and the
redistricting data by 7/31/2021.

What are the implications to post processing of the COVID-19 schedule delays?

 

 

 

We announced this necessary schedule change as early as possible to provide states the
maximum possible time to adapt their local processes. The Census Bureau will continue to look
for actions it can take to reduce the impact of this change on the states.

DOC 0002249

 
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 11 of 302

From: Christopher J Stanley (CENSUS/OCIA FED)

To: Steven Dillingham (CENSUS/DEPDIR FED); Benjamin J Page (CENSUS/CFO FED); Albert E Fontenot
({CENSUS/ADDC FED)

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED): Steven K Smith (CENSUS/DEPDIR FED): Michael John Sprund
(CENSUS/DEPDIR FED); Alan Lang (CENSUS/OCIA FED

Subject: updated Q&A and logistics for appropriations briefing

Date: Friday, May 01, 2020 9:08:17 AM

Attachments: Suggested Questions for House Appropriations Briefing - Census updated.docx

 

 

Steve, Al, and Ben, | think you are all on the calendar invites from the department, but
everything | have for the logistics is below

Attached is an updated Q&A based on intel OCIA staff gathered from contacting offices. Most
of the new questions were repetitive of the other ones we already had. Tim Ryan (D-OH) has a
lot of possible questions. Kay Granger (R-TX, ranking member) may ask about the phase 1 that
her staff already provided.

| made a few educated guesses on some points, so please let me know if | need to edit

 

 

 

 

 

 

 

 

 

 

 

anything.

11:30 pre-brief - PIl

12 -1 briefing

Steve, Al. and Ben-dialleadercode/ PI  LeaderCode’ PI
Everyone else - dial as participant: Pll Participant Code! PII

 

 

 

 

 

 

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0002250
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 12 of 302

Suggested Questions for House Appropriations Committee Briefing

 

 

 

DOC 0002251

 
 

 

Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 13 of 302

 

DOC 0002252

 
 

 

Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 14 of 302

 

DOC 0002253

 
 

 

 

 

Possible questions gathered from staff contacts to offices
Kay Granger (R-TX)
Here in Texas, Phase 1 of statewide reopening efforts began this morning. Will the Census

Bureau take a phased approach to restarting its m-person efforts by focusing first on regions
that are successfully reopening?

 

 

 

 

DOC 0002254
 

Case 5:20-cv-05/99-LHK Document 154-5 Filed 09/18/20 Page 16 of 302

 

 

 

Hal Rogers OR-KY-S)

NOTE: Stanley had a call with his staff to explain the situation for Update Leave, The map

 

shows a large area of his district has Update Leave areas. | explained the delay DP

 

 

 

 

Kia Case (7

   

How is Census assessing when to resume field operations (what are the specific markers and
measures factoring into the decision), and what consideration for the possible second
wave/outbreak this fall?

DOC 0002255

 

 
 

Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 17 of 302

 

Rep. Tim Ryan (D-OH-13)

How is the Census Bureau ensuring that the homeless population is being counted now that
many homeless individuals are not bemg housed in congregate settings such as shelters due to
COVID-19? Is the Census Bureau coordinating with the shelters to count individuals who have
been moved mto hotel/motel housing?

 

 

 

How is the Census Bureau working to keep people safe with protective equipment for those
census takers who are interacting with the general public?

 

 

DP

 

DOC 0002256

 

 

 
Case_5:20-cv-05799-LHK.. Dacument.154-5__ Filed.09/18/20. Page 18 of 302

 

 

 

 

Are there any updates pertaining to how the Census Bureau will reach “hard to count”
communities particularly since many of these individuals have lumited or no access to internet
to complete the forms online?

 

 

 

 

How is the Census Bureau working to make sure that individuals who are both i prisons and
jails are being counted?

 

 

 

 

How is the Census Bureau working to make sure that senior citizens and disabled individuals in
nursing homes are being counted?

DP

How is the Census Bureau working to make sure individuals who were in congregate setting
such as jails, prisons or nursing facilities are being counted if they have been transferred to the
hospital due to contracting COVID-19?

DP

 

 

 

 

 

 

DOC 0002257
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 19 of 302

Now that many individuals will have to complete the census via paper application, how ts the
Census Bureau working to make sure that all paper applications are accounted for and will be
processed in a timely fashion?

 

 

 

Does the Census Bureau have a plan in place on how to reach people who may have to leave
their homes due to being unable to afford their rent or mortgage? These individuals will not
have an address to receive a paper application.

DP

Aithough, the deadline for the census has been extended are there plans to extend the deadline if
there is another major outbreak of this virus?

 

 

 

 

 

 

 

 

DOC 0002258
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 20 of 302

 

From: Steven Dillingham (CENSUS/DEPDIR FED)

To: i Pil Steven Dillingham

Subject: Fw: updated Q&A and logistics for appropriations briefing

Date: Friday, May 01, 2020 9:12:45 AM

Attachments: Suqaested Questions for House Appropriations Briefing - Census updated.docx

 

 

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Sent: Friday, May 1, 2020 9:08 AM

To: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Alan Lang (CENSUS/OCIA FED) <alan.lang@census.gov>

Subject: updated Q&A and logistics for appropriations briefing

Steve, Al, and Ben, | think you are all on the calendar invites from the department, but
everything | have for the logistics is below

Attached is an updated Q&A based on intel OCIA staff gathered from contacting offices. Most
of the new questions were repetitive of the other ones we already had. Tim Ryan (D-OH) has a
lot of possible questions. Kay Granger (R-TX, ranking member) may ask about the phase 1 that
her staff already provided.

| made a few educated guesses on some points, so please let me know if | need to edit

 

 

 

 

 

 

anything.

11:30 pre-brief -: Pil

12 -1 briefing

Steve, Al, and Ben - dial leader code: | Pll
Everyone else - dial as participant! Pll

 

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs

DOC 0002259
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 21 of 302

U.S. Census Bureau
O: 301-763-4276 | M:i..__! Pil j
census.gov | @uscensusbureau

Shape your future. START HERE > 2020census.gov

DOC 0002260
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 22 of 302

  

From:

To: i

Subject: Fw: updated Q&A and logistics for appropriations briefing

Date: Friday, May 01, 2020 10:26:19 AM

Attachments: Suqaested Questions for House Appropriations Briefing - Census updated.docx

 

 

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Sent: Friday, May 1, 2020 9:08 AM

To: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Alan Lang (CENSUS/OCIA FED) <alan.lang@census.gov>

Subject: updated Q&A and logistics for appropriations briefing

Steve, Al, and Ben, | think you are all on the calendar invites from the department, but
everything | have for the logistics is below

Attached is an updated Q&A based on intel OCIA staff gathered from contacting offices. Most
of the new questions were repetitive of the other ones we already had. Tim Ryan (D-OH) has a
lot of possible questions. Kay Granger (R-TX, ranking member) may ask about the phase 1 that
her staff already provided.

| made a few educated guesses on some points, so please let me know if | need to edit

 

 

 

 

 

 

 

 

anything.

11:30 pre-brief “| Pll

12 -1 briefing

Steve, Al. and Ben - dial leader code: | —_ P| leader Code! PII

 

 

Everyone else - dial as participant: Pil Participant Code: Pll

 

 

 

 

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs

DOC 0002269
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 23 of 302

U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0002270
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 24 of 302

Suggested Questions for House Appropriations Committee Briefing

 

 

 

DOC 0002271

 
 

 

Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 25 of 302

 

DOC 0002272

 
 

 

Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 26 of 302

 

DOC 0002273

 
 

 

Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 27 of 302

 

Possible questions gathered from staff contacts to offices
Kay Granger (R-TX)
Here in Texas, Phase 1 of statewide reopening efforts began this morning. Will the Census

Bureau take a phased approach to restarting its m-person efforts by focusing first on regions
that are successfully reopening?

 

 

 

DOC 0002274

 

 
Case_5:20-cv-05799-LHK..Document.154-5_ Filed.09/18/20.Page 28 of 302

 

 

 

Hal Rogers OR-KY-S)

NOTE: Stanley had a call with his staff to explain the situation for Update Leave.The man

 

 

 

shows a large area of his district has Update Leave areas. | explained the delay DP

 

 

 

Kia Case (7

   

How is Census assessing when to resume field operations (what are the specific markers and
measures factoring into the decision), and what consideration for the possible second
wave/outbreak this fall?

DOC 0002275

 
 

 

 

Rep. Tim Ryan (D-OH-13)

How is the Census Bureau ensuring that the homeless population is being counted now that
many homeless individuals are not bemg housed in congregate settings such as shelters due to
COVID-19? Is the Census Bureau coordinating with the shelters to count individuals who have
been moved mto hotel/motel housing?

 

 

 

How is the Census Bureau working to keep people safe with protective equipment for those
census takers who are interacting with the general public?

 

 

DP

 

DOC 0002276

 

 

 
 

 

 

Are there any updates pertaining to how the Census Bureau will reach “hard to count”
communities particularly since many of these individuals have lumited or no access to internet
to complete the forms online?

 

 

 

How is the Census Bureau working to make sure that individuals who are both i prisons and
jails are being counted?

 

 

 

 

 

 

How is the Census Bureau working to make sure that senior citizens and disabled individuals in
nursing homes are being counted?

DP

How is the Census Bureau working to make sure individuals who were in congregate setting
such as jails, prisons or nursing facilities are being counted if they have been transferred to the
hospital due to contracting COVID-19?

DP

 

 

 

 

 

 

 

 

DOC 0002277
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 31 of 302

Now that many individuals will have to complete the census via paper application, how ts the
Census Bureau working to make sure that all paper applications are accounted for and will be
processed in a timely fashion?

 

 

 

Does the Census Bureau have a plan in place on how to reach people who may have to leave
their homes due to being unable to afford their rent or mortgage? These individuals will not
have an address to receive a paper application.

DP

Aithough, the deadline for the census has been extended are there plans to extend the deadline if
there is another major outbreak of this virus?

 

 

 

 

 

DOC 0002278

 

 
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 32 of 302

From: Christopher J Stanley (CENSUS/OCIA FED)
To: Timothy P Olson (CENSUS/ADFO FED)
Subject: Are these answers correct?

Date: Monday, May 04, 2020 4:58:16 PM

 

 

 

 

 

From: Christensen, Annika (HSGAC) <Annika_Christensen@hsgac.senate.gov>

Sent: Monday, May 4, 2020 10:38 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>; Bailey, Patrick
(HSGAC) <Patrick_Bailey@hsgac.senate.gov>; Russ Anello <russell.anello@ mail.house.gov>; Spino,
Daniel (HSGAC) <Daniel_Spino@hsgac.senate.gov>; Anderson, Tori
<tori.anderson@mail.house.gov>; Johnson, Ellen <ellen. johnson@mail.house.gov>; Whitcomb, Max
<Max.Whitcomb@ mail.house.gov>; Candyce Phoenix <candyce.phoenix@ mail.house.gov>

Subject: RE: Monday morning

Hi Chris,

| have several follow-ups that | meant to ask Tim on this mornineg’s call.
a Wil Update Enurnerate also begin again this week (in Maine and Alaska}?
# WHl any operations increase related to Remote Alaska?
e Whatis the status of UL Puerto Rica?

# [Do these earlier restarts have any implications for GOE, SBE, or ETL?

Thank you.

DOC 0002279

 
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 33 of 302

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Sent: Friday, May 1, 2020 4:40 PM

To: Christensen, Annika (HSGAC) <Annika_Christensen@hsgac.senate.gov>; Bailey, Patrick (HSGAC}
<Patrick_Bailey@hsgac.senate.gov>; Russ Anello <russell.anello@mail.house.gov>; Spino, Daniel
(HSGAC) <Daniel_ Spino@hsgac.senate.gov>; Anderson, Tori <tori.anderson@mail.house.gov>;
Johnson, Ellen <ellen.johnson@ mail.house.gov>; Whitcomb, Max

<Max.Whitcomb @ mail.house.gov>; Candyce Phoenix <candyce.phoenix@ mail.house.gov>
Subject: Monday morning

| apologize that this is last minute request on Friday afternoon. Can we have a call Monday at
9 am for an operational update from Tim Olson, Associate Director of Field? | can also have
Ben Page, CFO, give you an update on budget matters.

Also, | am almost set on Annika's request below. | can likely make that one happen on
Wednesday. Al Fontenot's staff are confirming availability for the last of the subject matter
experts in the decennial staff, and as soon as | get that back from them, | can offer a specific
time.

 

From: Christensen, Annika (HSGAC) <Annika_ Christensen@hsgac.senate.gov>

Sent: Thursday, April 30, 2020 12:53 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher j.stanley@census.gov>

Cc: Bailey, Patrick (HSGAC) <Patrick Bailey@hsgac.senate.gov>; Spino, Daniel (HSGAC}

Tori’ <LorLAnderson@mail house.gov>; Whitcomb, Max <Max.Whitcomb@mail house. gov>;
Johnson, Ellen <Ellen Johnson@ mail. house.gov>; Phoenix, Candyce

<Candyce.Phoenix@ mail. house.gov>

Subject: RE: stats briefing

Hi Chris ~~ Can you tell me why it has been so difficult to schedule a briefing with your data experts?
if itis a staff availability we certainly sympathize, but | have been requesting this for almost 3 weeks

ROW,

| belleve you have a general sense of what our concerns are in this area, from previous briefings. To
summarize, the general categories | stil have questions about are:

e Discuss the data accuracy impacts of the new timeline in more depth; how you are
accounting for the many data quality issues that arise with the delays (Recall bias (esp. in
transient pops like SBE & ETL); displacement of individuals; inability for accurate NRFU eg in
college towns; UL and UE delays and gaps- no NRFU in these areas)

e What are your current predictions about the NRFU universe (how much larger) and the
post-NRFU universe (non-responding/incomplete)? Are you predicting a larger post-NRFU
universe (vs. pre-COVID projections), which will require more imputation/ use of admin
records?

e Describe your resources & staffing for data processing operations.

e Explain in detail the need for 120 days of processing time for apportionment data, then
120 days for redistricting data: a detailed technical explanation of what occurs during this
period and why this full time span is needed (we already have general information about

DOC 0002280
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 34 of 302

why more time is needed for de-duplication and other issues delays will cause — but want to
ehar details from the experts).

@ Froma technical perspective, how are you able to issue redistricting data to some states
earlier, and what is the earliest time a state could receive redistricting data (as many
states are facing issues)?

e Impact of the delays, if any, on data product timelines for federal programs; could this
delay any federal funding releases?

¢ Disclosure avoidance system: Will evaluation of the DAS have a new timeline because of the
delays, and will it include additional public input opportunities

e Post Enumeration Survey: Have the timeline or plans changed for the PES; how will you
account for complicating factors given the delays?

's From: Christopher J Stanley (CENSUS/OCIA FED) <christopher,| stanley@census.gov>

Sent: Wednesday, April 29, 2020 11:58 AM
To: Christensen, Annika (HSGAC) <Annika Christensen@hsgac.senate.gov>
Subject: stats briefing

| can't get that one finalized for this week due to competing schedules, but it is a priority to set
a date soon, targeting next week.

If you can send the questions that you expect, | can make sure | have the right people on the
call.

Thank you again.

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

O: 301-763-4276 | M: 202-280-9678

census.gov | @uscensusbureau

Shape your future. START HERE > 2020census.gov

DOC 0002281
Case 5:20-cv-05799-LHK Document 154-5

Filed 09/18/20 Page 35 of 302

 

From: Timothy P Olson (CENSUS/ADFO FED)

To: Christopher J Stanley (CENSUS/OCIA FED)
Subject: Re: Are these answers correct?

Date: Monday, May 04, 2020 5:02:11 PM

see below.

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

timothy.p.colson@census.gov

census.gov Connect with us on Social Media

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Sent: Monday, May 4, 2020 4:58 PM

To: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Subject: Are these answers correct?

 

| need the answer to the last one, which | think is that DP

 

 

 

DP

 

 

but let me know what the right answer

Will Update Enumerate also begin again this week (in Maine and Alaska}?

 

 

 

Will any operations increase related to Remote Alaska?

 

 

DP

 

 

What is the status of UL Puerto Rico?

 

 

DP

 

 

 

De these earlier restarts have any implications for GQE, SBE, or ETL?

 

DP

 

 

DOC 0002282

 

 
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 36 of 302

From: Christensen, Annika (HSGAC) <Annika_Christensen@hsgac.senate.gov>

Sent: Monday, May 4, 2020 10:38 AM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Bailey, Patrick
(HSGAC) <Patrick_Bailey@hsgac.senate.gov>; Russ Anello <russell.anello@ mail.house.gov>; Spino,
Daniel (HSGAC) <Daniel_Spino@hsgac.senate.gov>; Anderson, Tori
<tori.anderson@mail.house.gov>; Johnson, Ellen <ellen.johnson@mail.house.gov>; Whitcomb, Max
<Max.Whitcomb@ mail.house.gov>; Candyce Phoenix <candyce.phoenix@ mail.house.gov>

Subject: RE: Monday morning

Hi Chris,

| have several follow-ups that | meant to ask Tim on this morning’s call.

e WHI Update Enumerate also begin again this week (in Maine and Alaska}?
e Will any operations increase related to Remote Alaska?
@ Whatis the status of UL Puerto Rico?

e® Dothese earlier restarts have any implications for GOE, SBE, or ETL?
Thank you.

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Sent: Friday, May 1, 2020 4:40 PM

To: Christensen, Annika (HSGAC) <Annika_Christensen@hsgac.senate.gov>; Bailey, Patrick (HSGAC}
<Patrick_Bailey@hsgac.senate.gov>; Russ Anello <russell.anello@mail.house.gov>; Spino, Daniel
(HSGAC) <Daniel_ Spino@hsgac.senate.gov>; Anderson, Tori <tori.anderson@mail.house.gov>;
Johnson, Ellen <ellen.johnson@ mail.house.gov>; Whitcomb, Max

<Max.Whitcomb @ mail.house.gov>; Candyce Phoenix <candyce.phoenix@ mail.house.gov>
Subject: Monday morning

| apologize that this is last minute request on Friday afternoon. Can we have a call Monday at
9 am for an operational update from Tim Olson, Associate Director of Field? | can also have
Ben Page, CFO, give you an update on budget matters.

Also, |am almost set on Annika's request below. | can likely make that one happen on
Wednesday. Al Fontenot's staff are confirming availability for the last of the subject matter
experts in the decennial staff, and as soon as | get that back from them, | can offer a specific
time.

 

From: Christensen, Annika (HSGAC) <Annika_ Christensen@hsgac.senate.gov>

Sent: Thursday, April 30, 2020 12:53 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher j.stanley@census.gov>

Cc: Bailey, Patrick (HSGAC) <Patrick Bailey@hsgac.senate.gov>; Spino, Daniel (HSGAC}

Tori’ <Lor_LAnderson@mail house.gov>; Whitcomb, Max <Max.Whitcomb@mail house. gov>;
Johnson, Ellen <EllenJohnson@ mail house.gov>; Phoenix, Candyce

DOC 0002283
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 37 of 302

<Candyce.Phoenix@ mail house.gov>
Subject: RE: stats briefing

Hi Chris ~ Can you tell me why it has been so difficult to schedule a briefing with your data experts?
if itis a staff availability we certainly sympathize, but | have been requesting this for almost 3 weeks
now.

| belleve you have a general sense of what our concerns are in this area, from previous briefings. To
summarize, the general categories | stil have questions about are:

® Discuss the data accuracy impacts of the new timeline in more depth; how you are
accounting for the many data quality issues that arise with the delays (Recall bias (esp. in
transient pops like SBE & ETL); displacement of individuals; inability for accurate NRFU eg in
college towns; UL and UE delays and gaps- no NRFU in these areas)

e What are your current predictions about the NRFU universe (how much larger) and the
post-NRFU universe (non-responding/incomplete)? Are you predicting a larger post-NRFU
universe (vs. pre-COVID projections), which will require more imputation/ use of admin
records?

Describe your resources & staffing for data processing operations.

e Explain in detail the need for 120 days of processing time for apportionment data, then
120 days for redistricting data: a detailed technical explanation of what occurs during this
period and why this full time span is needed (we already have general information about
why more time is needed for de-duplication and other issues delays will cause — but want to
ehar details from the experts).

e From a technical perspective, how are you able to issue redistricting data to some states
earlier, and what is the earliest time a state could receive redistricting data (as many
states are facing issues)?

® Impact of the delays, if any, on data product timelines for federal programs; could this
delay any federal funding releases?

e Disclosure avoidance system: Will evaluation of the DAS have a new timeline because of the
delays, and will it include additional public input opportunities

e Post Enumeration Survey: Have the timeline or plans changed for the PES; how will you
account for complicating factors given the delays?

"s From: Christopher J Stanley (CENSUS/OCIA FED) <christopher,|.stanley@census.gov>

Sent: Wednesday, April 29, 2020 11:58 AM
To: Christensen, Annika (HSGAC) <Annika_ Christensen@hsgac.senate.gov>
Subject: stats briefing

| can't get that one finalized for this week due to competing schedules, but it is a priority to set
a date soon, targeting next week.

lf you can send the questions that you expect, | can make sure | have the right people on the
call.

Thank you again.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs

DOC 0002284
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 38 of 302

U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0002285
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 39 of 302

From: Walsh, Michael (Federal

To: Wilbur Ross

Subject: Census DRAFT

Date: Friday, May 8, 2020 3:38:08 PM
Attachments: 2020 Operaitonal Timeline v5 Clean.docx

 

 

PRIVILEGED AND PREDECISIONAL
DRAFT

Here is the draft we discussed.

DOC 0002286
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 40 of 302

From: Dale C Kelly (CENSUS/FLD FED)

To: James T Christy (CENSUS/LA FED): Timothy P Olson (CENSUS/ADFO FED)
Subject: Letter to Senate

Date: Monday, May 11, 2020 9:57:07 AM

Attachments: Letter 2020 Census COVID-19 Funding 5.20.odf

 

 

I'm assuming you have this but sharing it just in case you don't.

Dale Kelly, Chief

Field Division

U.S. Census Bureau .oo
O: 301-763-6937 / Mii. PH.
gcensus.aoyv | uscensusbureau

Shape your future. START HERE > 2020census.gov

DOC 0002289
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 41 of 302

United States Senate

May 8, 2020
The Honorable Mitch McConnell The Honorable Charles E. Schumer
Majority Leader Minority Leader
U.S. Senate U.S. Senate
H-232, The Capitol H-204, The Capitol
Washington, D.C. 20510 Washington, D.C. 20510
The Honorable Richard Shelby The Honorable Patrick Leahy
Chairman Vice Chairman
Senate Committee on Appropriations Senate Committee on Appropriations
S-128, The Capitol S-128, The Capitol
Washington, D.C. 20510 Washington, D.C. 20510

Dear Leader McConnell, Leader Schumer, Chairman Shelby, and Vice Chairman Leahy:

As you work on the next legislative package to respond to the novel coronavirus (COVID-19)
pandemic, we strongly encourage you to provide additional funding for the Census Bureau’s
Periodic Surveys and Programs. These funds should be used specifically to address the
operational changes to the 2020 Census in response to the current public health crisis.

The 2020 Census has already begun. Nearly half of all U.S. households have self-responded,
mostly due to the availability of internet and phone responses. However, there will be a portion
of the population that may not be able to self-respond for a number of reasons, including a lack
of internet or phone access, homelessness, mistrust, etc. It is even more important that during the
COVID-19 pandemic, these hard-to-count communities are targeted and receive effective
outreach that is both safe and complies with guidance from public health experts.

At the same time, U.S. Commerce Secretary Wilbur Ross and Census Bureau Director Steven
Dillingham announced that the Census Bureau will delay the start of field operations to June 1,
2020, and extend self-response and field data collection to October 31, 2020. As a result,
Secretary Ross and Director Dillingham are requesting that Congress change the statutory
deadline for apportionment counts to be delivered to the president and for redistricting data to be
delivered to the states by 120 days. The Census Bureau has indicated that it will be unable to
meet the current statutory deadlines if the count is extended to October 31.

As the Congress considers this request, it must be paired with additional funding for the Census
Bureau to ensure that every person is counted. The extension is expected to cost an estimated
$1.5 billion. The next COVID-19 legislative package should also include language directing the
Census Bureau to modify its field operation and communications plan to keep both field workers
and the public safe while conducting this constitutionally required enumeration.

DOC 0002290
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 42 of 302

These funds should be used specifically on:

Personal protective equipment for census field workers, call center staff, and other
employees;

Additional mailings to households that have not self-responded;

Targeted outreach to hard-to-count communities;

Targeted outreach to the location of the 2018 End-to-End Census Test;

Special operations to hand-deliver census packets in rural and remote communities, on
American Indian reservations, in areas recovering from natural disasters, in Alaska, and
in Puerto Rico;

Enumerating people experiencing homelessness;

Increased in-language outreach and assistance to supplement 2020 Census partners in
non-English speaking communities;

Changes in Census Bureau’s communications plan, including advertisement and social
media;

An increase in the number of call center staff to address higher volumes of self-responses
by phone; and

Facilitating internet access in low self-response neighborhoods.

As the Census Bureau delays field operations and extends the enumeration period, the agency
must do more to ensure that every person is counted once, only once, and in the right place.
Thank you for your consideration of our request.

Sincerely,
Brian Schatz Richard Blumenthal
United States Senator United States Senator
Benjamin L. Cardin Cory A. Booker
United States Senator United States Senator
Kirsten Gillibrand Jeffrey A. Merkley
United States Senator United States Senator
Mazie K. Hirono Kamala D. Harris
United States Senator United States Senator

DOC 0002291
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 43 of 302

Amy Klobuchar
United States Senator

Richard J. Durbin
United States Senator

Sheldon Whitehouse
United States Senator

Christopher A. Coons
United States Senator

DOC 0002292

Dianne Feinstein
United States Senator

Jack Reed
United States Senator

Sherrod Brown
United States Senator
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 44 of 302

From: Sabrina McNeal (CENSUS/OCIA CTR)

To: Timothy P Olson (CENSUS/ADFO FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED
Ca: Christopher J Stanley (CENSUS/OCIA FED)

Subject: Memo for NGA Call Tomorrow

Date: Tuesday, May 12, 2020 11:03:17 AM

Attachments: NGA 2020 Operational Update.pdf

 

 

Sabrina E. McNeal
Intergovernmental Affairs Associate, Contractor
Office of Congressional and Intergovernmental Affairs

 

U.S. Census Bureau
O: 301-763-4960 | M: Pil

census.goy | @uscensusbureau

 

 

 

Shape your future. START HERE > 2020census. gov

DOC 0002293
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 45 of 302

From: Christopher J Stanley (CENSUS/OCIA FED)

To: Albert E Fontenot (CENSUS/ADDC FED

Ca: Timothy P Olson (CENSUS/ADFO FED): Christopher M Denne (CENSUS/ADDC FED)
Subject: Re: NGA

Date: Tuesday, May 12, 2020 11:14:05 AM

Attachments: NGA 2020 Operational Update.pdf

 

Please let me know if you need more.

 

 

DP

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>
Sent: Tuesday, May 12, 2020 10:27 AM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Subject: Re: NGA

Thank you
Al

Albert E. Fontenot Jr.
Associate Director, Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-4668

Sent from my iPhone

On May 12, 2020, at 10:27 AM, Christopher J Stanley (CENSUS/OCIA FED)
<christopher.j.stanley@census.gov> wrote:

DP

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E. Fontenot@census.gov>
Sent: Tuesday, May 12, 2020 10:23 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher. Lstanley@census.gov>
Subject: NGA

 

 

 

 

 

Chris

 

DP

 

 

 

DOC 0002296
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 46 of 302

Al

Albert E. Fontenot Jr.

Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-4668

Cell = PI

 

 

 

 

Sent from my iPhone

DOC 0002297
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 47 of 302

From: Christopher J Stanley (CENSUS/OCIA FED)

To: Albert E Fontenot (CENSUS/ADDC FED); Timothy P Olson (CENSUS/ADFO FED}: Ali Mohammad Ahmad
{CENSUS/ADCOM FED)

Ce: Alan Lang (CENSUS/OCIA FED); Jarnes T Christy (CENSUS/LA FED); Deborah Stempowski (CENSUS/ADDC FED)

Subject: list of questions for Friday briefing

Date: Tuesday, May 12, 2020 12:42:42 PM

Attachments: 5.12.20 Census Bureau remaining questions- date extensions.docx

 

Annika has a lot.

 

From: Christensen, Annika (HSGAC) <Annika_Christensen@hsgac.senate.gov>
Sent: Tuesday, May 12, 2020 12:35 PM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>
Subject: Remaining questions

Hi Chris,

Attached is a list of remaining questions | have for the Bureau across topic areas, which remain
outstanding after our previous topic-area briefings on the replanned operations.

| hope these can be addressed in our next Friday briefing, or that you can provide answers as soon as
possible so we can fully assess the deadline extensions.

Thank you,

Annika Christensen

Professional Staff Member

Senate Committee on Homeland Security & Governmental Affairs
Minority Staff

202-224-1187

202-536-9093

DOC 0002300
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 48 of 302

Get-backs from previous briefings:

 

e Continued updates on operations (rescheduled), hiring, budget.
e Granular updates on self-response: by operation (UL, GQE, SBE); by demographics.

o Can you release this data publicly so partners have more information to plan their
adjustments?

Remaining questions:
NRFU:

e How are you planning to account for the possibility that door-to-door visits for NRFU
(and PES) may be less effective in a post-COVID-19 environment?

e Will NRFU follow the original operational plan in terms of: the number of knocks/visits
planned? The point at which the Bureau will remove someone from the NRFU workload?

e Early NRFU (tailored to college towns) has been merged with NRFU. How will you deal
with the problem that the NRFU universe in college towns will basically have
disappeared (students will not be there)?

Staff & hiring:
* How many NRFU staff do you intend to hire (and how many would you likely have hired
if not for COVID)?

o On 4/13, you told us you were hiring NRFU enums at Bureau’s highest-planned
level (as if self-response was 55%, though it will be higher). But on 5/6, you told
us the NRFU workload is based on 60.5% self-response estimate. Can you
clarify?

e As the Bureau reassesses its NRFU workload, will you reassess staff needs for NRFU —
and hire above the currently-planned level if the NRFU workload is larger than you
currently expect?

© Youcontracted to receive 125,000 more iPhones for NRFU surge (when you
thought it would be shorter/ more concentrated), said you can “utilize these if we
have to” — so would you hire up to 125,000 more enums than currently planned?

e Have you considered hiring more enums beyond the planned level to complete these
enumerations (NRFU GQE, SBE, ETL) more efficiently? (as you were planning to do for
NRFU before these deadline extensions)? Are there specific reasons not to do that?

¢ Will you hire additional staff (enums or other) for SBE, ETL, and GQE? If so, how many
staff do you intend to hire (and on top of what base number)?

e Will you hire additional staff for CQA, including call center staff or work-from-home
positions? (beyond the additional ~4,000+ Census Response Representatives who are
being shifted from the suspended MQA to CQA)

e How are you preparing for the potential of high attrition rates once people are supposed
to deploy to the field? (many are older; you said you wouldn’t fully know attrition rates
until in the field)

[PAGE \* MERGEFORMAT ]

DOC 0002301
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 49 of 302

e How will the Bureau ensure timely onboarding, once you start again (fingerprinting, etc)?

e Follow up: how many enums still want to work? Are you seetng much dropoff with UL,

UE, NRFU?
Enumerations:
e Any updates on the timelines/plans for SBE, GQE, ETL?
e GQE:

o How many do you expect will be in-person GQE? How many paper questionnaire
drop? (vs. how many have selected e-Response)

o Has every GQ that selected e-response responded already (part of 11%)?
* Colleges:

o What level of self-response do you think you will be able to get from GQE e-
Response? How many of the colleges have completed e-Response?

o Off-campus: What can the Bureau do to increase self-response? Self-response is
the only way (NRFU universe is gone); self-response is at 20-30% in college towns.

= Is it feasible to collect responses from the schools on off-campus students
(some colleges list off-campus addresses on their rosters, but not all)?

co Ifthere’s no good way (states just need to resolve in CQR), will we see a huge
uptick in college towns filing/spending on CQR challenges?

e SBE: Can you work more with cities/states to get data (e-Response) for all SBE locations
within the jurisdiction? I have heard Regional Center staff have been instructed to work
with states to facilitate this without additional legal agreements?

Mobile Questionnaire Assistance:

e What is your current thinking for modifying/ rescheduling the MQA operation? Has the
Bureau considered any “replacement” activities to achieve similar goals?

Partnership/outreach:

e How are you communicating to partners about how they should shift operations? Can you
issue specific guidance for states, cities, and organizational partners?

e How will your new comms plans incorporate the partnership specialists? Could they
engage in helpful non-in-person comms operations, such as hanging door tags? What
have they been able to do during this delay, and what could they do as distancing
continues?

e Will you have guidance to help Partnership Specialists response to ground conditions —
particularly if you’re planning to start ops in some places earlier than others? In many
states (e.g. CA), in-person events (congregating) may be discouraged well into summer.

Communications:

[PAGE \* MERGEFORMAT ]

DOC 0002302
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 50 of 302

e My understanding is you have planned $160M for expanded comms due to the total delays,
and used $80M of this already on previous delays. Is it correct your new comms plan will be
based on an $80M budget, or will you maybe expand this?

o Do you have a formula for allocating advertising funds? Will you allocate them based
on local rates of self-response (at what level of geography)? How will you determine
how much to spend in each lower-level geographic area?

Data processing & products:

* Can the data processing be completed in a shorter timespan than 120 days? From the
briefing, it sounds like the extra 30 days was added as a contingency in case of additional
delays or issues. In the briefing, staff stated the additional time was based on the 90-day
delays, but not specifically linked to certain activities/ increased workload — but also
stated the Bureau will try to complete processing more quickly if possible. Is that correct?

* How are you accounting for the many data quality issues? Recall bias (esp. in transient
pops like SBE); low self-response; displacement of individuals; inability for accurate
NRFU eg in college towns; UL and UE delays and gaps (no NRFU).

e Will you report on the number of missing responses resolved during processing (with
count imputation and characteristic imputation/ admin records)? Do you think this
number will be greater or smaller, given the delays?

@ CVAP: Will the technical documentation discuss the accuracy of the model’s estimates
and the standards the Bureau is using to measure that accuracy? How does that compare
to the Bureau’s Statistical Quality Standards? Will there be methodological expert
reviews by outside experts such as the Advisory Committees, as is done for other data
products?

Post-Enumeration Survey:
e Have the timeline or plans changed for the Post-Enumeration Survey?

e How do you plan to account for the possibility that less effective door-to-door visits may
affect the survey quality (and therefore our ability to evaluate the Census’s
effectiveness)?

e Will you hire more staff or devote more resources to the PES?

[PAGE \* MERGEFORMAT ]

DOC 0002303
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 51 of 302

From: James T Christy (CENSUS/LA FED)
To: Timothy P Olson (CENSUS/ADFO FED)
Subject: Fw: House Legislation

Date: Tuesday, May 12, 2020 1:54:44 PM
Attachments: HEROES xml draft.pdf

 

FY] - the white knight arrives...

James Christy

U.S. Census Bureau

LA 818.267.1700 HQ 301.763.6228 Celli. Pl
census.gov Connect with us on Secial Media

Shape Your Future | Start Here 2020census.gov

 

 

From: Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>

Sent: Tuesday, May 12, 2020 1:52 PM

To: Benjamin Taylor (CENSUS/ADDC FED) <benjamin.k.taylor@census.gov>; James T Christy
(CENSUS/LA FED) <James.T.Christy@census.gov>; Jeffrey L Bryant (CENSUS/NPC FED}
<jeffrey.|. bryant@census.gov>

Ce: Everett G Whiteley (CENSUS/BUD FED) <Everett.G. Whiteley@census.gov>

Subject: Fw: House Legislation

Some additional funding for decennial and WCF to cover revenue shortfalls from
reimbursable funding.

 

From: Benjamin J Page (CENSUS/CFO FED)

Sent: Tuesday, May 12, 2020 1:41 PM

To: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.SJarmin@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D. Jones@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.£.Fontenot@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Christopher J Stanley (CENSUS/OCIA FED)
<christopher.j.stanley@census.gav>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Everett G Whiteley (CENSUS/BUD FED)
<Everett.G.Whiteley@census.gov>

Subject: House Legislation

All

2

Please find attached draft legislation that the House intends to introduce as early as today.
Several Census related provisions in here, including:

1. $10 M to cover reimbursable revenue shortfalls

2. $400 M for decennial expenses

3. Anew monthly reporting requirement on decennial operations (note that by virtue of
being in legislation we would have a lot less flexibility in the provision of this report)

DOC 0002304
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 52 of 302

4. The requested date changes for apportionment and redistricting data, although their is a
new insert on redistricting directing us to complete the tabulations for redistricting as
"expeditiously as possible...taking into account each state's deadlines for legislative
apportionment”

5. Language addressing FERPA issues with higher education data sharing

6. Provisions on data quality

While we wont have an opportunity to comment before it is introduced, if there are any red
flags we will need to flag ASAP. To that end, it would be great to get a review of the non-
appropriations Census sections by 5pm today. The appropriations provisions are pretty
straightforward.

To the best of my knowledge this draft is not available publicly yet, so please treat it
appropriately.

Ben

 

Ben Page, Chief Financial Officer
U.S. Census Bureau

census goy | Muscensusbureau

Shape your future. START HERE > 2020census.gov

DOC 0002305
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 53 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

(Original Signature of Member)

116TH CONGRESS
2D SESSION H.. Kk.

Making emergency supplemental appropriations for the fiscal year ending
September 30, 2020, and for other purposes.

 

IN THE HOUSE OF REPRESENTATIVES

Mrs. Lowey (for herself, Mr. ENGEL, Mrs. CAROLYN B. MaLonry of New
York, Mr. Napier, Mr. PALLONE, Mr. Scorr of Virginia, Mr. TAKANO,
Ms. VELAZQUEZ, and Ms. WATERS) introduced the following bill; which
was referred to the Committee on

 

 

A BILL

Making emergency supplemental appropriations for the fiscal

year ending September 30, 2020, and for other purposes.

1 Be it enacted by the Senate and House of Representa-
2 tives of the United States of America in Congress assembled,

SHORT TITLE

SECTION 1.

3

4

5 This Act may be cited as the “Health and Economic
6 Recovery Omnibus Emergency Solutions Act’ or the
7

“HEROES Act”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002306
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 54 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

2
1 TABLE OF CONTENTS
2 SEC. 2.
3 The table of contents is as follows:

DIVISION A—CORONAVIRUS RECOVERY SUPPLEMENTAL
APPROPRIATIONS ACT, 2020

DIVISION B—REVENUE PROVISIONS

Title I—Eeconomic stimulus
Title [1—Additional relief for workers
Title [1I—Net operating losses

DIVISION C—HEALTH PROVISIONS

Title I—Medicaid Provisions

Title [1—Medicare Provisions

Title [1i—Private Insurance Provisions

Title [V—Appliceation to Other Health Programs
Title V—Public Health Policies

Title VI—Publie Health Assistance

DIVISION D—RETIREMENT PROVISIONS

Title I—Relief for Multiemployer Pension Plans
Title [i—Relief for Single Employer Pension Plans
Title [1]—Other Retirement Related Provisions

DIVISION E—CONTINUED ASSISTANCE TO UNEMPLOYED
WORKERS

DIVISION F—ASSISTANCE TO AGRICULTURAL PRODUCERS AND
OTHER MATTERS RELATING TO AGRICULTURE

 

Title I—Livestock

Title 1I—Dairy

Title {I1—Specialty Crops and Other Commodities
Title [V-—-Commodity Credit Corporation

Title V—Conservation

Title VI—Nutrition

DIVISION G—ACCOUNTABILITY AND GOVERNMENT OPERATIONS

Title I—Accountability

Title 1—Census Matters

Title [[T—Federal Workforce

Title [V—Federal Contracting Provisions
Title V—District of Columbia

Title VI—Other Matters

DIVISION H—VETERANS AND SERVICEMEMBERS PROVISIONS
DIVISION I—SMALL BUSINESS PROVISIONS

DIVISION J-—SUPPORT FOR ESSENTIAL WORKERS, AT-RISK
INDIVIDUALS, FAMILIES, AND COMMUNITIES

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002307
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 55 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

3

Title I—Family Care for Essential Workers
Title [1—Pandemic Emergency Assistance and Services
Title U1—Program flexibility during the pandemic

DIVISION K—COVID-19 HERO ACT

Title I—Providing Medical Equipment for First Responders and Essential
Workers

Title —Protecting Renters and Homeowners from Evictions and Foreclosures

Title [1—Protecting People Experiencing Homelessness

Title [V-—Suspending Negative Credit Reporting and Strengthening Consumer
and Investor Protections

Title V—Forgiving Student Loan Debt and Protecting Student Borrowers

Title Vi-—Standing Up For Small Businesses, Minority-Owned Businesses, and
Non-Profits

Title VII_Empowering Community Financial Institutions

Title VIT[—Providing Assistance for State, Territory, Tribal, and Local Govern-
ments

Title [X—Providing Oversight and Protecting Taxpayers

DIVISION L—FAMILIES, WORKERS, AND COMMUNITY SUPPORT
PROVISIONS

Title I—Amendments to Emergency Family and Medical Leave Expansion Act
and Emergency Paid Sick Leave Act

Title I—COVID-19 Workforce Development Response Activities

Title TII—COVID-19 Every Worker Protection Act of 2020

Title [V—Community and Family Support

Title V—COVID-19 Protections under Longshore and Harbor Workers’ Com-
pensation Act.

DIVISION M—CONSUMER PROTECTION AND
TELECOMMUNICATIONS PROVISIONS

Title I—COVID-19 Price Gouging Prevention

Title JI—E-—Rate Support for Wi-Fi Hotspots, Other Equipment, and Connected
Devices

Title [J—Emergency Benefit for Broadband Service

Title [V—Continued Connectivity

Title V—Don’t Break Up the T-Band

Title VI—National Suicide Hotline Designation

Title VII—COVID-19 Compassion and Martha Wright Prison Phone Justice

Title VIII—Healtheare Broadband Expansion During COVID-19

DIVISION N—GIVING RETIREMENT OPTIONS TO WORKERS ACT
DIVISION O—EDUCATION PROVISIONS AND OTHER PROGRAMS

Title I—Higher Education Provisions
Title 11—Other Programs

DIVISION P—ACCESS ACT
DIVISION Q—COVID-19 HEROES FUND
Title 1—Provisions relating to State, Local, Tribal, and Private Seetor Workers

Title [Provisions relating to Federal employees and COVID-19
Title 1—Coordination of benefits with other programs and laws

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002308
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 56 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

4
CHILD NUTRITION AND RELATED PROGRAMS

 

DIVISION R

DIVISION S—OTHER MATTERS

Title [—Health Care Access for Urban Native Veterans Act

Title I1-—Tribal School Federal Insurance Parity

Title I1I—PRC for Native Veterans Act

Title [V—Wildlife-Borne Disease Prevention

Title V—Pandemic Relief for Aviation Workers and Passengers

Title Vi—Amtrak and Rail Workers

Title VII—Energy and Environment Provisions

Title VUI—Death and disability benefits for public safety officers impacted by
COVID-19

Title [X—Victims of Crime Act Amendments

Title X—Jabara-Heyer NO HATE Act

Title XI—Prisons and Jails

Title XUi—Immigration Matters

Title XU1—Coronavirus Relief Fund Amendments

Title X1V—Rural Digital Opportunity

Title XV—Foreign Affairs Provisions

DIVISION T-—-ADDITIONAL OTHER MATTERS

1 REFERENCES
2 SEC. 3.
3 Except as expressly provided otherwise, any reference
4 to “this Act” contained in any division of this Act shall
5 be treated as referring only to the provisions of that divi-
6 sion.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002309
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 57 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

5

1 DIVISION A—CORONAVIRUS RECOVERY
2 SUPPLEMENTAL APPROPRIATIONS
3 ACT, 2020

4 The following sums are hereby appropriated, out of
5 any money in the Treasury not otherwise appropriated,
6 for the fiscal year ending September 30, 2020, and for
7 other purposes, namely:

8 TITLE J—AGRICULTURE, RURAL DEVELOP-
9 MENT, FOOD AND DRUG ADMINISTRATION,

10 AND RELATED AGENCIES

11 DEPARTMENT OF AGRICULTURE

12 AGRICULTURAL PROGRAMS

13 OFFICE OF INSPECTOR GENERAL

14 For an additional amount for “Office of Inspector

15 General’, $2,500,000, to remain available until September
16 30, 2021, to prevent, prepare for, and respond to
17 coronavirus, domestically or internationally: Provided,
18 That the funding made available under this heading in
19 this Act shall be used for conducting audits and investiga-
20 tions of projects and activities carried out with funds made
21 available to the Department of Agriculture to prevent, pre-
22 pare for, and respond to coronavirus, domestically or
23 internationally: Provided further, That such amount is des-

24 ignated by the Congress as being for an emergency re-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002310
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 58 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

6

a

quirement pursuant to section 251(b)(2)(A)G) of the Bal-
anced Budget and Emergeney Deficit Control Act of 1985.
DOMESTIC FOOD PROGRAMS
Foop AND NUTRITION SERVICE
CHILD NUTRITION PROGRAMS
For an additional amount for “Child Nutrition Pro-
orams”’, $3,000,000,000 to remain available until Sep-

tember 30, 2021, to prevent, prepare for, and respond to

oO Aa aN DH OD SP WH Ld

coronavirus, domestically or internationally: Provided,

=
©

That the amount provided under this heading is for the

—
—

purposes of carrying out section 180002 of the “Child Nu-

=
No

trition and Related Programs Recovery Act”: Provided

—"
On

further, That such amount is designated by the Congress
14 as being for an emergency requirement pursuant to sec-
15. tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

16 gency Deficit Control Act of 1985.

17 SPECIAL SUPPLEMENTAL NUTRITION PROGRAM FOR
18 WOMEN, INFANTS, AND CHILDREN (WIC)
19 For an additional amount for the “Special Supple-

20 mental Nutrition Program for Women, Infants, and Chil-
21 dren”, $1,100,000,000, to remain available through Sep-
22 tember 30, 2022: Provided, That such amount is des-
23 ignated by the Congress as being for an emergency re-
24 quirement pursuant to section 251(b)(2)(A)(G) of the Bal-

25 anced Budget and Emergency Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002311
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 59 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

7

—_

SUPPLEMENTAL NUTRITION ASSISTANCE PROGRAM

For an additional amount for “Supplemental Nutri-
tion Assistance Program”, $10,000,000,000, to remain
available until September 30, 2021, to prevent, prepare
for, and respond to coronavirus: Provided, That such
amount is designated by the Congress as being for an
emergency requirement pursuant to section

251(b)(2)(A)G) of the Balanced Budget and Emergency

oO Aa aN DH OD SP WH Ld

Deficit Control Act of 1985.

i
©

COMMODITY ASSISTANCE PROGRAM

poe,
—

For an additional amount for “Commodity Assistance

i
No

Program”, $150,000,000, to remain available through

—"
On

September 30, 2021, for the emergency food assistance

—
fs

program as authorized by section 27(a) of the Food and

—"
ws

Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section

oooh,
oN

204(a)(1) of the Emergency Food Assistance Act of 1983

—_
~

(7 U.S.C. 7508(a)(1)): Provided, That such amount is

—_
CO

designated by the Congress as being for an emergeney re-

—
\©

quirement pursuant to section 251(b)(2)(A)() of the Bal-

No
OQ

aneed Budget and Emergency Deficit Control Act of 1985.
GENERAL PROVISIONS—THIS TITLE

NR NY
NO

Sec. 10101. For an additional amount for the Com-

N
Go

monwealth of the Northern Mariana Islands, $1,822,000,

We)
a

to remain available until September 30, 2021, for nutri-

No
Cn

tion assistance to prevent, prepare for, and respond to

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002312
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 60 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

8

—_

coronavirus: Provided, That such amount is designated by
the Congress as being for an emergency requirement pur-
suant to section 251(b)(2)(A)G) of the Balanced Budget
and Emergency Deficit Control Act of 1985.

SEC. 10102. Under the heading “‘Commodity Assist-
ance Program” in the Coronavirus Aid, Relief, and Eco-
nomi¢ Security Act (Public Law 116-136), strike “to pre-

vent, prepare for, and respond to coronavirus, domestically

oO Aa aN DH OD SP WH Ld

or internationally,”: Prowided, That the amounts

=
©

repurposed in this section that were previously designated

—
—

by the Congress as an emergency requirement pursuant

=
No

to the Balanced Budget and Emergency Deficit Control

—
On

Act of 1985 are designated by the Congress as an emer-

jah
fp

gency requirement pursuant to section 251(b)(2)(A)(i) of

—
ws

the Balanced Budget and Emergency Deficit Control Act

—
on

of 1985.

—
~

SEC. 10103. For an additional amount for the pro-

—
oO

eram established under 7 U.S.C. 5936, to prevent, prepare

—
\©

for, and respond to coronavirus, $20,000,000, to remain

i)
©

available until September 30, 2021: Provided, That such

bo
—

amount is designated by the Congress as being for an

No
No

emergency requirement pursuant to section

N
Go

251(b)(2)(A)G) of the Balanced Budget and Emergency

We)
a

Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002313
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 61 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

9
TITLE HI—COMMERCE, JUSTICE, SCIENCE, AND
RELATED AGENCIES
DEPARTMENT OF COMMERCE

a

BUREAU OF THE CENSUS
CURRENT SURVEYS AND PROGRAMS
(INCLUDING TRANSFER OF FUNDS)
For an additional amount for “Current Surveys and

Programs”, $10,000,000: Provided, That such sums may

oO Aa aN DH OD SP WH Ld

be transferred to the Bureau of the Census Working Cap-

=
©

ital Fund for necessary expenses incurred as a result of

—
—

the coronavirus, including for payment of salaries and

=
No

leave to Bureau of the Census staff resulting from the sus-

—
On

pension of data collection for reimbursable surveys con-

—
fs

ducted for other Federal agencies: Provided further, That

—"
ws

such amount is designated by the Congress as being for

oooh,
oN

an emergency requirement pursuant to — section

—_
~

251(b)(2)(A)G) of the Balanced Budget and Emergency

—_
CO

Deficit Control Act of 1985.

—
\©

PERIODIC CENSUSES AND PROGRAMS

No
OQ

For an additional amount for ‘‘Periodic Censuses and

NO
—

Programs’, $400,000,000, to remain available until Sep-

ho
No

tember 30, 2022, to prevent, prepare for, and respond to

ho
Go

coronavirus: Provided, That such amount is designated by

we)
i

the Congress as being for an emergency requirement pur-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002314
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 62 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

10
suant to section 251(b)(2)(A)G) of the Balanced Budget

—_

and Emergency Deficit Control Act of 1985.
NATIONAL OCEANIC AND ATMOSPHERIC
ADMINISTRATION
ASSISTANCE TO FISHERY PARTICIPANTS
Pursuant to section 12005 of the Coronavirus Aid,
Relief, and Economie Security Act of 2020 (Public Law

116-136), for an additional amount for “Assistance to

oO Aa aN DH OD SP WH Ld

Fishery Participants’, $100,000,000, to remain available
10 until September 30, 2021, for necessary expenses to pro-
11 vide assistance to Tribal, subsistence, commercial, and
12 charter fishery participants affected by the novel
13 coronavirus (COVID-19), which may include direct relief
14 payments: Provided, That such amount is designated by
15 the Congress as being for an emergency requirement pur-
16 suant to section 251(b)(2)(A)G) of the Balanced Budget

17 and Emergency Deficit Control Act of 1985.

18 DEPARTMENTAL MANAGEMENT
19 OFFICE OF INSPECTOR GENERAL
20 For an additional amount for “Office of Inspector

21 General’, $1,000,000, to remain available until expended
22 to prevent, prepare for, and respond to coronavirus, in-
23 cluding the impact of coronavirus on the work of the De-
24 partment of Commerce and to carry out investigations and

25 audits related to the funding made available for the De-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002315
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 63 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

11

—_

partment of Commerce in this Act and in title II of divi-
sion B of Public Law 116-136: Provided, That such
amount is designated by the Congress as being for an
emergency requirement pursuant to section
251(b)(2)(A)G) of the Balanced Budget and Emergenev
Deficit Control Act of 1985.

ADMINISTRATIVE PROVISION—DEPARTMENT OF

COMMERCE

oO Aa aN DH OD SP WH Ld

SEC. 10201. Notwithstanding any other provision of

=
©

law, the Federal share for grants provided by the Eeco-

—
—

nomie Development Administration under this Act, Public

=
No

Law 116-93, Publhe Law 116-20, and Public Law 116-

—
On

136 shall be 100 percent: Provided, That the amounts

jah
fp

repurposed in this section that were previously designated

—
ws

by the Congress as an emergency requirement pursuant

—
on

to the Balanced Budget and Emergency Deficit Control

—
~

Act of 1985 are designated by the Congress as an emer-

—
oO

gency requirement pursuant to section 251(b)(2)(A)(i) of

—
\©

the Balanced Budget and Emergency Deficit Control Act

i)
©

of 1985.

bo
—

DEPARTMENT OF JUSTICE

ho
No

FEDERAL PRISON SYSTEM

ho
Go

SALARIES AND EXPENSES
24 For an additional amount for ‘‘Nalaries and Ex-

25 penses”’, $200,000,000, to remain available until Sep-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002316
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 64 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

12

—_

tember 30, 2021, to prevent, prepare for, and respond to
coronavirus, including the impact of coronavirus on the
work of the Department of Justice, to include funding for
medical testing and services, personal protective equip-
ment, hygiene supplies and services, and sanitation serv-
ices: Provided, That such amount is designated by the
Congress as being for an emergency requirement pursuant

to seetion 251(b)(2)(A)G) of the Balanced Budget and

oO Aa aN DH OD SP WH Ld

Emergency Deficit Control Act of 1985.

=
©

OFFICE OF INSPECTOR GENERAL

—
—

For an additional amount for “Office of Inspector

=
No

General”, $3,000,000, to remain available until expended

—
On

to prevent, prepare for, and respond to coronavirus, in-

jah
fp

cluding the impact of coronavirus on the work of the De-

—
ws

partment of Justice and to carry out investigations and

—
on

audits related to the funding made available for the De-

—
~

partment of Justice in this Act: Provided, That such

—
oO

amount is designated by the Congress as being for an

—
\©

emergency requirement pursuant to section

i)
©

251(b)(2)(A)G) of the Balaneed Budget and Emergency

bo
—

Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002317
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 65 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

13

1 STATE AND LOCAL LAW ENFORCEMENT ACTIVITIES
2 OFFICE ON VIOLENCE AGAINST WOMEN

3 VIOLENCE AGAINST WOMEN PREVENTION AND
4 PROSECUTION PROGRAMS
5 For an additional amount for ‘Violence Against
6 Women Prevention and Prosecution Programs”,
7 $100,000,000, to remain available until expended, of

8 which.

9 (1) $80,000,000 is for grants to combat vio-
10 lence against women, as authorized by part T of the
11 Omnibus Crime Control and Safe Streets Acts of
12 1968;

13 (2) $15,000,000 is for transitional housing: as-
14 sistance grants for victims of domestic violence, dat-
15 ing violence, stalking, or sexual assault, as author-
16 ized by section 40299 of the Violent Crime Control
17 and Law Enforcement Act of 1994 (Public Law
18 103-322; “1994 Act’);
19 (3) $15,000,000 is for sexual assault victims
20 assistance, as authorized by section 41601 of the
21 1994 Act;
22 (4) $10,000,000 is for rural domestic violence
23 and child abuse enforcement assistance grants, as
24 authorized by section 40295 of the 1994 Act;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002318
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 66 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

14

1 (5) $10,000,000 is for legal assistance for vic-
2 tims, as authorized by section 1201 of the Victims
3 of Trafficking and Violence Protection Act of 2000
4 (Public Law 106-386; “2000 Act’);

5 (6) $4,000,000 is for grants to assist tribal gov-
6 ernments in exercising special domestic violence
7 eriminal jurisdiction, as authorized by section 904 of
8 the Violence Against Women Reauthorization Act of
9 2015; and

10 (7) $16,000,000 is for grants to support fami-
11 hes in the justice system, as authorized by section
12 1301 of the 2000 Act:
13 Provided, That funds made available under this heading

jah
fp

shall be made available without any otherwise applicable

—
ws

requirement that a recipient of such funds provide any

—
on

other Federal funds, or any non-Federal funds, as a condi-

—
~

tion to receive the funds made available under this head-

—
oO

ing: Provided further, That such amount is designated by

—
\©

the Congress as being for an emergency requirement pur-

i)
©

suant to section 251(b)(2)(A)G) of the Balanced Budget

bo
—

and Emergency Deficit Control Act of 1985.

No
No

OFFICE OF JUSTICE PROGRAMS

ho
Go

STATE AND LOCAL LAW ENFORCEMENT ASSISTANCE

we)
i

For an additional amount for ‘“‘State and Local Law

No
Gn

Enforcement Assistance’, $300,000,000, to remain avail-
? ? ? 3

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002319
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 67 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

15

—_

able until expended, for the same purposes and subject
to the same conditions as the appropriations for fiseal year
2020 under this heading in title I of division B of Public
Law 116-136, including for the purchase of personal pro-
tective equipment, and for costs related to preventing and
controlling coronavirus at correctional institutions: Pro-
vided, That, notwithstanding section 502(a)(1) of the Om-

nibus Crime Control and Sate Streets Act of 1968 (34

oO Aa aN DH OD SP WH Ld

U.S.C. 10153), funds provided under this heading in both

=
©

this Act and title II of division B of Public Law 116-

—
—

136 may be used to supplant State or loeal funds: Pro-

i
No

vided further, That funds made available under this head-

—"
On

ing in both this Act and title I of division B of Public

—
fs

Law 116-136 shall be made available without any other-

—"
ws

wise applicable requirement that a recipient of such funds

oooh,
oN

provide any other Federal funds, or any non-Federal

—_
~

funds, as a condition to receive the funds made available

—_
CO

under such heading: Provided further, That such amount

—
\©

is designated by the Congress as being for an emergency

No
OQ

requirement pursuant to section 251(b)(2)(A)(i) of the

NO
—

Balanced Budget and Emergency Deficit Control Act of

ho
No

1985.

ho
Go

For an additional amount for ‘“‘State and Local Law

we)
i

Enforcement Assistance’, $250,000,000, to remain avail-

No
Gn

able until expended, for offender reentry programs and re-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002320
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 68 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

16

search, as authorized by the Second Chance Act of 2007

a

(Public Law 110-199) and by the Second Chance Reau-
thorization Act of 2018 (Public Law 115-391), without
regard to the time limitations specified at section 6(1) of
such Act, to prevent, prepare for, and respond to
coronavirus: Provided, That, notwithstanding any other
provision of law, funds provided under this heading may

be used to supplant State or local funds: Provided further,

oO Aa aN DH OD SP WH Ld

That funds made available under this heading shall be

=
©

made available without any otherwise applicable require-

—
—

ment that a recipient of such funds provide any other Fed-

=
No

eral funds, or any non-F’ederal funds, as a condition to

—
On

receive the funds made available under this heading: Pro-

jah
fp

vided further, That such amount is designated by the Con-

—
ws

eress as being for an emergency requirement pursuant to

—
on

section 251(b)(2)(A)G) of the Balanced Budget and

—
~

Emergency Deficit Control Act of 1985.

—
oO

For an additional amount for ‘‘State and Local Law

—
\©

Enforcement Assistance’, $600,000,000, to remain avail-

i)
©

able until expended, for grants, contracts, cooperative

bo
—

agreements, and other assistance as authorized by the

No
No

Pandemic Justice Response Act (‘the Act”): Provided,

N
Go

That $500,000,000 is to establish and implement policies

We)
a

and procedures to prevent, detect, and stop the presence

No
Cn

and spread of COVID-19 among arrestees, detainees, in-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002321
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 69 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

17

a

mates, correctional facility staff, and visitors to the facili-
ties; and for pretrial citation and release grants, as au-
thorized by the Act: Provided further, That $25,000,000
is for Rapid COVID-19 Testing, as authorized by the Act:
Provided further, That $75,000,000 is for grants for Juve-
nile Specific Services, as authorized by the Act: Provided
Jurther, That, notwithstanding any other provision of law,

funds provided under this heading may be used to sup-

oO Aa aN DH OD SP WH Ld

plant State or local funds: Provided further, That funds

i
©

made available under this heading shall be made available

ev
pn,

without any otherwise applicable requirement that a re-

i
No

eipient of such funds provide any other Federal funds, or

—"
On

any non-F'ederal funds, as a condition to receive the funds

—
fs

made available under this heading: Provided further, That

—"
ws

such amount is designated by the Congress as being for

oooh,
oN

an emergency requirement pursuant to — section

—_
~

251(b)(2)(A)G) of the Balanced Budget and Emergency

—_
CO

Deficit Control Act of 1985.

—
\©

COMMUNITY ORIENTED POLICING SERVICES

i)
©

COMMUNITY ORIENTED POLICING SERVICES PROGRAMS

bo
—

For an additional amount for “Community Oriented

No
No

Policing Services”, $300,000,000, to remain available

N
Go

until expended, for grants under section 1701 of title I

We)
a

of the 1968 Omnibus Crime Control and Safe Streets Act

No
Cn

(34 U.S.C. 10381) for hiring and rehiring of additional

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002322
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 70 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

18

—_

career law enforcement officers under part Q of such title,
notwithstanding subsection (i) of such seetion, and inelud-
ing for the purchase of personal protective equipment:
Provided, That, notwithstanding 34 U.S.C. 10384, funds
provided under this heading may be used to supplant
State or local funds and may be used to retain career law
enforcement officers: Provided further, That funds made

available under this heading shall be made available with-

oO Aa aN DH OD SP WH Ld

out any otherwise applicable requirement that a recipient

i
©

of such funds provide any other Federal funds, or any

poe,
—

non-Federal funds, as a condition to recerve the funds

i
No

made available under this heading: Provided further, That

—"
On

such amount is designated by the Congress as being for

—
fs

an emergency requirement pursuant to — section

—"
ws

251(b)(2)(A)G) of the Balanced Budget and Emergency

oooh,
oN

Deficit Control Act of 1985.
SCIENCE

a eet
COO Os

NATIONAL SCIENCE FOUNDATION

—
\©

RESEARCH AND RELATED ACTIVITIES

i)
©

(INCLUDING TRANSFER OF FUNDS)

bo
—

For an additional amount for ‘‘Researeh and Related

No
No

Activities”, $125,000,000, to remain available until Sep-

N
Go

tember 30, 2022, to prevent, prepare for, and respond to

We)
a

coronavirus, including to fund research grants, of which

No
Cn

$1,000,000 shall be for a study on the spread of COVID—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002323
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 71 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

19

—_

19 related disinformation: Provided further, That, within
the amount appropriated under this heading in this Act,
up to 2 percent of funds may be transferred to the “Agen-
ey Operations and Award Management” account for man-
agement, administration, and oversight of funds provided
under this heading in this Act: Provided further, That such
amount is designated by the Congress as being for an

emergency requirement pursuant to section

Oo Oo SN DBD A S&S WO WV

251(b)(2)(A)G) of the Balanced Budget and Emergency

=
©

Deficit Control Act of 1985.
RELATED AGENCIES

pe meek.
NO =

LEGAL SERVICES CORPORATION

—"
On

PAYMENT TO THE LEGAL SERVICES CORPORATION

—
fs

For an additional amount for ““Payment to the Legal

—"
ws

Services Corporation’, $50,000,000, for the same pur-

on
on

poses and subject to the same conditions as the appropria-

—
~

tions for fiscal year 2020 under this heading in title I

pn
oO

of division B of Publie Law 116-136: Provided, That such

—
\©

amount is designated by the Congress as being for an

No
OQ

emergency requirement pursuant to section

NO
—

251(b)(2)(A)(G) of the Balanced Budget and Emergeney

ho
No

Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002324
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 72 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

20
1 TITLE WI—FINANCIAL SERVICES AND GENERAL
2 GOVERNMENT
3 DEPARTMENT OF THE TREASURY
4 DEPARTMENTAL OFFICES
5 OFFICE OF INSPECTOR GENERAL
6 SALARIES AND EXPENSES
7 For an additional amount for “Salaries and Ex-
8 penses’’, $35,000,000, to remain available until expended,
9 to conduct monitoring and oversight of the receipt, dis-

i
©

bursement, and use of funds made available under the

poe,
—

“Coronavirus State Fiseal Relief Fund’ and the

i
No

“Coronavirus Loeal Fiscal Relief Fund’ (collectively,

—
On

“Fiscal Relief Funds”): Provided, That, if the Inspector

jah
fp

General of the Department of the Treasury determines

—
ws

that an entity receiving a payment from amounts provided

—
on

by the Fiscal Relief Funds has failed to comply with the

—
~

provisions governing the use of such funding, the Inspec-

—
oO

tor General shall transmit any relevant information re-

—
\©

lated to such determination to the Committees on Appro-

i)
©

priations of the House of Representatives and the Senate

bo
—

not later than 5 days after any such determination is

No
No

made: Provided further, That such amount is designated

N
Go

by the Congress as being for an emergency requirement

We)
a

pursuant to section 251(b)(2)(A)(G) of the Balanced Budg-

No
Cn

et and Emergency Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002325
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 73 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

21

—_

TREASURY INSPECTOR GENERAL FOR TAX
ADMINISTRATION
SALARIES AND EXPENSES
For an additional amount for “Salaries and Ex-
penses’”’, $2,500,000, to remain available until expended,
to prevent, prepare for, and respond to coronavirus, do-
mestically or internationally: Provided, That such amount

is designated by the Congress as being for an emergency

oO Aa aN DH OD SP WH Ld

requirement pursuant to section 251(b)(2)(A)G) of the

=
©

Balanced Budget and Emergency Deficit Control Act of

—
—

1985.

i
No

HOMEOWNER ASSISTANCE FUND

—"
On

For activities and assistance authorized in section

—
fs

110202. of )~=6tthe )|=—“COVID-19 HERO Act”,

—"
ws

$75,000,000,000, to remain available until expended: Pro-

oooh,
oN

vided, That such amount is designated by the Congress

—_
~

as being for an emergency requirement pursuant to sec-

—_
CO

tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

—
\©

gency Deficit Control Act of 1985.

20 BUREAU OF THE FISCAL SERVICE

21 SALARIES AND EXPENSES

22 For an additional amount for ‘Salaries and Ex-
23 penses’”’, $78,650,000, to remain available until September

we)
i

30, 2021, to prevent, prepare for, and respond to

No
Gn

coronavirus, domestically or internationally: Provided,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002326
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 74 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

22

1 That such amount is designated by the Congress as being
2 for an emergency requirement pursuant to section
3 251(b)(2)(A)G) of the Balaneed Budget and Emergency
4 Deficit Control Act of 1985.

5 CORONAVIRUS STATE FISCAL RELIEF FUND

6 For making payments to States, territories, and Trib-
7 al governments to mitigate the fiscal effects stemming
8 from the public health emergency with respect to the
9 Coronavirus Disease (COVID-19), $540,000,000,000 to
10 remain available until expended, which shall be in addition
11 to any other amounts available for making payments to
12 States, territories, and Tribal governments for any pur-
13 pose Gineluding payments made under section 601 of the
14 Social Security Act), of which:

15 (1) $20,000,000,000 shall be for making
16 payments to the Commonwealth of Puerto Rico,
17 United States Virgin Islands, Guam, Common-
18 wealth of the Northern Mariana Islands, and
19 American Samoa: Provided, That of the amount
20 made available in this paragraph, half shall be
21 allocated equally among each entity specified in
22 this paragraph, and half shall be allocated as
23 an additional amount to each such entity in an
24 amount which bears the same proportion to half
25 of the total amount provided under this para-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002327
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 75 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

23

1 eraph as the relative population of each such
2 entitv bears to the total population of all such
3 entities;

4 (2) $20,000,000,000 shall be for making
5 payments to Tribal governments: Provided,
6 That payments of amounts made available in
7 this paragraph shall be made to each Tribal
8 Government in an amount determined by the
9 Secretary of the Treasury, in consultation with
10 the Secretary of the Interior and Indian Tribes,
11 that is based on increased aggregate expendi-
12 tures of each such Tribal government. (or a trib-
13 ally-owned entity of such Tribal government) in
14 fiscal year 2020 relative to aggregate expendi-
15 tures in fiscal year 2019 by the Tribal govern-
16 ment (or tribally-owned entity) and determined
17 in such manner as the Secretary determines ap-
18 propriate to ensure that all amounts available
19 pursuant to the preceding proviso for fiscal year
20 2020 are distributed to Tribal governments:
21 (3) $250,000,000,000 shall be for making
22 initial payments to each of the 50 States and
23 the District of Columbia, of which:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002328
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 76 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

24

1 (A) $51,000,000,000 shall be al-
2 located equally between each of the 50
3 States and the District of Columbia;

4 (B) $150,000,000,000 shall be
5 allocated as an additional amount to
6 each such entity in an amount which
7 bears the same proportion to the total
8 amount provided under this subpara-
9 eraph as the relative population of
10 each such entity bears to the total
11 population of all such entities;

12 (C) $49,000,000,000 shall be al-
13 located as additional amounts among
14 each of the 50 States and the District
15 of Columbia in an amount which
16 bears the same proportion to the total
17 amount provided under this subpara-
18 eraph as the relative prevalence of
19 COVID-19 within each such entity
20 bears to the total prevalence of
21 COVID-19 within all such entities:
22 Provided, That the relative prevalence
23 of COVID-19 shall be calculated
24 using the most recent data on the
25 number of confirmed and _ probable

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002329
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 77 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

25

1 cases as published on the Internet by
2 the Centers for Disease Control and
3 Prevention for each entity specified in
4 the preceding proviso;

5 (4) $250,000,000,000 shall be for making an
6 additional payment to each of the 50 States and the
7 District of Columbia, of which

8 (A) $51,000,000,000 shall be allocated
9 equally between each of the 50 States and the
10 District of Columbia; and

11 (B) $199,000,000,000 shall be allocated
12 between each such entity in an additional
13 amount which bears the same proportion to the
14 total amount provided under this subparagraph
15 as the average estimated number of seasonally-
16 adjusted unemployed individuals (as measured
17 by the Bureau of Labor Statistics Local Area
18 Unemployment Statistics program) in each such
19 entity over the 3-month period ending in March
20 2021 bears to the average estimated number of
21 seasonally-adjusted unemployed individuals in
22 all such entities over the same period.

23 Provided further, That any entity receiving a payment
24 from funds made available under this heading in this Act

25 shall only use such amounts to respond to, mitigate, cover

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002330
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 78 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

26

—_

costs or replace foregone revenues not projected on Janu-
ary 31, 2020 stemming from the public health emergency,
or its negative economic impacts, with respect to the
Coronavirus Disease (COVID-19): Provided further, That
if the Inspector General of the Department of the Treas-
ury determines that an entity receiving a payment from
amounts provided under this heading has failed to comply

with the preceding proviso, the amount equal to the

oO Aa aN DH OD SP WH Ld

amount of funds used in violation of such subsection shall

=
©

be booked as a debt of such entity owed to the Federal

—
—

Government, and any amounts recovered under this sub-

=
No

section shall be deposited into the general fund of the

—
On

Treasury as discretionary offsetting receipts: Provided fur-

jah
fp

ther, That for purposes of the preceding provisos under

—
ws

this heading in this Act, the population of each entity de-

—
on

seribed in any such proviso shall be determined based on

—
~

the most recent year for which data are available from

—
oO

the Bureau of the Census, or in the case of an Indian

—
\©

tribe, shall be determined based on data certified by the

i)
©

Tribal government: Provided further, That as used under

bo
—

this heading in this Act, the terms ‘“‘Tribal government’

No
No

and “Indian Tribe” have the same meanings as specified

N
Go

in section 601(2) of the Social Security Act (42 U.S.C.

We)
a

601(2)), as added by section 5001 of the CARES Act

No
Cn

(Public Law 116-136) and amended by section 191301 of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002331
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 79 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

27

—_

division X of this Act, and the term “State”? means one
of the 50 States: Provided further, That the Secretary of
Treasury shall make all payments required pursuant to
paragraphs (1), (2), and (3) not later than 30 days after
the date of enactment of this Act, and shall make all pay-
ments required pursuant to paragraph (4) not later than
May 3, 2021: Prowded further, That such amount is des-

ignated by the Congress as being for an emergency re-

oO Aa aN DH OD SP WH Ld

quirement pursuant to section 251(b)(2)(A)(i) of the Bal-

i
©

anced Budget and Emergeney Deficit Control Act of 1985.

poe,
—

CORONAVIRUS LOCAL FISCAL RELIEF FUND

i
No

For making payments to metropolitan cities, coun-

—"
On

ties, and other units of general local government to miti-

—
fs

gate the fiscal effects stemming from the public health

—"
ws

emergency with respect to the Coronavirus Disease

oooh,
oN

(COVID-19), $875,000,000,000, to remain available until

—_
~

expended, which shall be in addition to any other amounts

—_
CO

available for making payments to metropolitan cities,

—
\©

counties, and other units of general local government (in-

20 cluding payments made under section 601 of the Social

21 Seeurity Act), of which—

22 (1) $187,500,000,000 shall be for making: pay-

23 ments to metropolitan cities and other units of gen-

24 eral local government (as those terms are defined in
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002332
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 80 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

28
1 section 102 of the Housing and Community Devel-
2 opment Act of 1974 (42 U.S.C. 5302)), of which—
3 (A) $131,250,000,000 shall be allocated
4 pursuant to the formula under — section
5 106(b)(1) of the Housing and Community De-
6 velopment Act of 1974 (42 U.S.C. 5306(b)(1))
7 to metropolitan cities (as defined in section
8 102(a)(4) of sueh Act (42 U.S.C. 5802(a)(4)),
9 including metropolitan cities that have relin-
10 quished or deferred their status as a metropoli-
11 tan city as of the date of enactment of this Act:
12 Provided, That $87,500,000,000 of the funds
13 provided under this subparagraph shall be paid
14 not later than 30 days after the date of enact-
15 ment of this Act: Provided further, That
16 $43,750,000,000 of the funds provided under
17 this subparagraph shall be paid not earlier than
18 April 15, 2021, but not later than May 3, 2021;
19 and
20 (B) $56,250,000,000 shall be distributed
21 to each State (as that term is defined in section
22 102 of the Housing and Community Develop-
23 ment Act of 1974 (42 U.S.C. 5302)) for use by
24 units of general local government, other than
25 counties or parishes, in nonentitlement areas
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002333
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 81 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

29
1 (as defined in such section 102) of such States
2 im an amount which bears the same proportion
3 to the total amount provided under this sub-
4 paragraph as the total population of such units
5 of general local government within the State
6 bears to the total population of all such units
7 of general local government in all such States:
8 Provided, That two-thirds of the funds provided
9 under this subparagraph and allocated to each
10 such unit of general local government shall be
11 distributed to each such unit of general local
12 government not later than 30 days after the
13 date of enactment of this Act: Provided further,
14 That the remainder of the funds provided under
15 this subparagraph and allocated to each such
16 unit of general local government shall be dis-
17 tributed to each such unit of general local gov-
18 ernment not earlier than April 15, 2021, but
19 not later than May 3, 2021: Provided further,
20 That a State shall pass-through the amounts
21 received under this subparagraph, within 30
22 days of receipt, to each such unit of general
23 local government in an amount that bears the
24 same proportion to the amount distributed to
25 each such State as the population of such unit
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002334
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 82 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

30

1 of general local government bears to the total
2 population of all such units of general local gov-
3 ernment within each such State: Provided fur-
4 ther, That if a State has not elected to dis-
5 tribute amounts allocated under this paragraph,
6 the Secretary of the Treasury shall pay the ap-
7 plicable amounts under this subparagraph to
8 such units of general local government in the
9 State not later than 30 days after the date on
10 which the State would otherwise have received
il the amounts from the Secretary; and

12 (2) $187,500,000,000 shall be paid directly to
13 counties within the 50 States, the District of Colum-
14 bia, the Commonwealth of Puerto Rico, the United
15 States Virgin Islands, Guam, the Commonwealth of
16 the Northern Mariana Islands, and American Samoa
17 in an amount which bears the same proportion to
18 the total amount provided under this paragraph as
19 the relative population of each such county bears to
20 the total population of all such entities: Provided,
21 That two-thirds of the funds provided under this
22 paragraph and allocated to each such county shall be
23 distributed to each such county not later than 30
24 days after the date of enactment of this Act: Pro-
25 vided further, That the remaimder of the amount al-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002335
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 83 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

31
1 located to each such county under this paragraph
2 shall be distributed to each such county not earlier
3 than April 15, 2021, but not later than May 3,
4 2021: Provided further, That no county that is an
5 “urban county” (as defined in section 102 of the
6 Housing and Community Development Act of 1974
7 (42 U.S.C. 5302)) shall receive less than the amount
8 the county would otherwise receive if the amount
9 distributed under this paragraph were allocated to
10 metropolitan cities and urban counties under section
11 106(b) of the Housing and Community Development
12 Act of 1974 (42 U.S.C. 5806(b)): Provided further,
13 That in the case of an amount to be paid to a coun-
14 ty that is not a unit of general local government, the
15 amount shall instead be paid to the State in which
16 such county is located, and such State shall dis-
17 tribute such amount to units of general local govern-
18 ment within such county in an amounts that bear
19 the same proportion as the population of such units
20 of general local government bear to the total popu-
21 lation of such county:
22 Provided further, That any entity receiving a payment
23 from funds made available under this heading in this Act
24 shall only use such amounts to respond to, mitigate, cover
25 costs or replace foregone revenues not projected on Janu-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002336
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 84 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

o2

—_

ary 31, 2020 stemming from the public health emergency,
or its negative economic impacts, with respect to the
Coronavirus Disease (COVID-19): Provided further, That
if the Inspector General of the Department of the Treas-
ury determines that an entity receiving a payment from
amounts provided under this heading has failed to comply
with the preceding proviso, the amount equal to the

amount of funds used in violation of such subsection shall

oO Aa aN DH OD SP WH Ld

be booked as a debt of such entity owed to the Federal

=
©

Government, and any amounts recovered under this sub-

—
—

section shall be deposited into the general fund of the

=
No

Treasury as discretionary offsetting receipts: Provided fur-

—
On

ther, That nothing in paragraph (1) or (2) shall be con-

jah
fp

strued as prohibiting a unit of general local government

—
ws

that has formed a consolidated government, or that is geo-

—
on

eraphically contained Gin full or in part) within the bound-

—
~

aries of another unit of general local government from re-

—
oO

ceiving a distribution under each of subparagraphs (A)

—
\©

and (B) under paragraph (1) or under paragraph (2), as

i)
©

applicable, based on the respective formulas specified con-

bo
—

tamed therein: Provided further, That the amounts other-

No
No

wise determined for distribution to units of local govern-

N
Go

ment under each of subparagraphs (A) and (B) under

We)
a

paragraph (1) and under paragraph (2) shall each be ad-

No
Cn

justed by the Secretary of the Treasury on a pro rata basis

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002337
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 85 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

39

—_

to the extent necessary to comply with the amount appro-
priated and the requirements specified in each paragraph
and subparagraph, as applicable: Provided further, That
as used under this heading in this Act, the term ‘county’
means a county, parish, or other equivalent county divi-
sion (as defined by the Bureau of the Census): Provided
further, That for purposes of the preceding provisos under

this heading in this Act, the population of an entity shall

oO Aa aN DH OD SP WH Ld

be determined based on the most recent year for which

i
©

data are available from the Bureau of the Census: Pro-

poe,
—

vided further, That such amount is designated by Congress

i
No

as being for an emergency requirement pursuant to sec-

—"
On

tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

—
fs

gency Deficit Control Act of 1985.

—"
ws

COMMUNITY DEVELOPMENT FINANCIAL INSTITUTIONS

—
on

FUND PROGRAM ACCOUNT

—
~

(INCLUDING TRANSFER OF FUNDS)

—
oO

For an additional amount for the “Community Devel-

—
\©

opment Financial Institutions Fund Program Account”,

i)
©

$1,000,000,000, to remain available until September 30,

bo
—

2021, to prevent, prepare for, and respond to coronavirus:

No
No

Provided, That the Community Development Financial In-

N
Go

stitutions Fund (CDF) shall provide grants using a for-

We)
a

mula that takes into account criteria such as certification

No
Cn

status, financial and complance performance, portfolio

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002338
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 86 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

o4

—_

and balance sheet strength, and program capacity: Pro-
vided further, That no less than $25,000,000 may be for
financial assistance, technical assistance, and training and
outreach programs designed to benefit Native American,
Native Hawaiian, and Alaska Native communities: Pro-
vided further, That the CDFI Fund shall make funds
available under this subsection within 60 days of the date

of enactment of this Act: Provided further, That funds

oO Aa aN DH OD SP WH Ld

made available under this heading may be used for admin-

i
©

istrative expenses, including administration of CDFI

poe,
—

Fund programs and the New Markets Tax Credit Pro-

=
No

eram: Provided further, That such amount is designated

—
On

by the Congress as being for an emergency requirement

jah
fp

pursuant to section 251(b)(2)(A)G) of the Balanced Budg-

—
ws

et and Emergency Deficit Control Act of 1985.

—
on

ADMINISTRATIVE PROVISION—-INTERNAL REVENUE

—_
~

SERVICE

—
oO

(INCLUDING TRANSFER OF FUNDS)

—
\©

SEC. 10301. In addition to the amounts otherwise

i)
©

available to the Internal Revenue Service in fiscal year

bo
—

2020, $520,000,000, to remain available until September

No
No

30, 2021, shall be available to prevent, prepare for, and

N
Go

respond to coronavirus, including for costs associated with

We)
a

the extended filing season: Provided, That such funds may

No
Cn

be transferred by the Commissioner to the “Taxpayer

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002339
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 87 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

30

—_

Services’, “Enforcement”, or “Operations Support” ac-
counts of the Internal Revenue Service for an additional
amount to be used solely to prevent, prepare for, and re-
spond to coronavirus, domestically or internationally: Pro-
vided further, That the Committees on Appropriations of
the House of Representatives and the Senate shall be noti-
fied in advance of any such transfer: Provided further,

That such transfer authority is in addition to any other

oO Aa aN DH OD SP WH Ld

transfer authority provided by law: Provided further, That

i
©

not later than 30 days after the date of enactment of this

poe,
—

Act, the Commissioner shall submit to the Committees on

i
No

Appropriations of the House of Representatives and the

—"
On

Senate a spending plan for such funds: Provided further,

—
fs

That such amount is designated by the Congress as being

—"
ws

for an emergency requirement pursuant to section

16 251(b)(2)(A)(G) of the Balaneed Budget and Emergency
17 Deficit Control Act of 1985.

18 INDEPENDENT AGENCIES

19 ELECTION ASSISTANCE COMMISSION

20 ELECTION RESILIENCE GRANTS

21 (INCLUDING TRANSFER OF FUNDS)

22 For an additional amount for payments by the Elec-

23 tion Assistance Commission to States for contingency
24 planning, preparation, and resilience of elections for Fed-

25. eral office, $3,600,000,000, to remain available until Sep-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002340
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 88 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

36
tember 30, 2021: Provided, That of the amount provided

—_

under this heading, up to $5,000,000 may be transferred
to and merged with ‘Election Assistance Commission—
Salaries and Expenses”: Provided further, That under this
heading the term ‘State’? means each of the 50 States,
the District of Columbia, the Commonwealth of Puerto
Rico, Guam, American Samoa, the United States Virgin

Islands, and the Commonwealth of the Northern Mariana

oO Aa aN DH OD SP WH Ld

Islands: Provided further, That the amount of the pay-

=
©

ments made to a State under this heading shall be con-

—
—

sistent with section 103 of the Help America Vote Act of

=
No

2002 (52 U.S.C. 20903): Provided further, That for the

—
On

purposes of the preceding proviso, each reference to

jah
fp

“$5,000,000” in such section 103 shall be deemed to refer

—
ws

to “$7,500,000”: Provided further, That not later than 30

—
on

days after the date of enactment of this Act, the Election

—
~

Assistance Commission shall obligate the funds to States

—
oO

under this heading in this Aet: Provided further, That not

—
\©

less than 50 percent of the amount of the payment made

i)
©

to a State under this heading in this Act shall be allocated

bo
—

in cash or in kind to the units of local government which

No
No

are responsible for the administration of elections for Fed-

N
Go

eral office in the State: Provided further, That such

We)
a

amount is designated by the Congress as being for an

No
Cn

emergency requirement pursuant to section

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002341
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 89 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

37
251(b)(2)(A)G) of the Balaneed Budget and Emergency

a

Deficit Control Act of 1985.
ADMINISTRATIVE PROVISION—ELECTION ASSISTANCE
COMMISSION
SEC. 103802. (a) The last proviso under the heading
‘Election Assistance Commission—Election Security
Grants” in the Financial Services and General Govern-

ment Appropriations Act, 2020 (division C of Public Law

oO Aa aN DH OD SP WH Ld

116-938; 133 Stat. 2461) shall not apply with respect to

=
©

any payment made to a State using funds appropriated

—
—

or otherwise made available to the Election Assistance

=
No

Commission under the Coronavirus Aid, Relief, and Eeo-

—
On

nomic Security Act (Public Law 116-136).

jah
fp

(b) The first proviso under the heading ‘‘Election As-

—
ws

sistance Commission—Election Security Grants” in the

—
on

Coronavirus Aid, Relief, and Eeonomic Security Act (Pub-

—
~

lic Law 116-186) is amended by striking “within 20 days

—
oO

of each election in the 2020 Federal election cycle in that

—
\©

State,” and inserting “not later than October 30, 2021,”.

i)
©

(ec) The fourth proviso under the heading “Election

bo
—

Assistance Commission—Election Security Grants” in the

No
No

Coronavirus Aid, Relief, and Economic Security Act (Pub-

N
Go

lic Law 116-1386) is amended by striking ““December 31,

We)
a

2020” and inserting “September 30, 2021”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002342
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 90 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

38

—_

(d) Notwithstanding any requirement that a State
legislature appropriate and release any funds made avail-
able under the Help America Vote Act of 2002, the chief
election official of each State shall have access to the funds
made available under the heading “Election Assistance
Commission—Election Security Grants’ in — the
Coronavirus Aid, Relief, and Economie Security Act (Pub-

lic Law 116-186) without any such action by the State

oO Aa aN DH OD SP WH Ld

legislature.

=
©

(e) A State may elect to reallocate funds allocated

—
—

under the heading “Election Assistance Commission—

=
No

Election Security Grants” in the Coronavirus Aid, Relief,

—
On

and Economie Security Act (Public Law 116-186) as

jah
fp

funds allocated under the heading “Election Assistance

—
ws

Commission—Election Security Grants” in the Financial

—
on

Services and General Government Appropriations Act,

—
~

2020 (division C of Public Law 116-98; 133 Stat. 2461)

—
oO

that were spent to prevent, prepare for, and respond to

—
\©

coronavirus, domestically or internationally, for the 2020

i)
©

Federal election cycle; or funds allocated under the head-

bo
—

ing “Election Assistance Commission—Election Reform

No
No

Program” in the Financial Services and Government Ap-

N
Go

propriations Act, 2018 (division E of Publie Law 115-

We)
a

141) that were spent to prevent, prepare for, and respond

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002343
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 91 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

39

—_

to coronavirus, domestically or internationally, for the
2020 Federal election eyele.

(f) This section shall take effect as if included in the
enactment of the Coronavirus Aid, Relief, and Economic
Security Act (Publie Law 116-136).

(z) The amounts repurposed in this section that were
previously designated by the Congress as an emergency

requirement pursuant to the Balanced Budget and Emer-

oO Aa aN DH OD SP WH Ld

gency Deficit Control Act of 1985 are designated by the

=
©

Congress aS an emergency requirement pursuant to sec-

—
—

tion 251(b)(2)(A)(i) of the Balanced Budget and Emer-

=
No

gency Deficit Control Act of 1985.

13 FEDERAL COMMUNICATIONS COMMISSION

14 SALARIES AND EXPENSES

15 For an additional amount for “Salaries and Ex-
16 penses’’, $24,000,000, to remain available until September
17 30, 2021, for implementing title VIII of the Communiea-
18 tions Act of 1984 (47 U.S.C. 641 et seq.), as added by

—
\©

the Broadband DATA Act (Public Law 116-130): Pro-

No
OQ

vided, That such amount is designated by the Congress

NO
—

as being for an emergency requirement pursuant to sec-

ho
No

tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

ho
Go

geney Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002344
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 92 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

40

—_

EMERGENCY CONNECTIVITY FUND
For an additional amount for the ‘Emergency
Connectivity Fund’, $1,500,000,000, to remain available
until September 30, 2021, to prevent, prepare for, and re-
spond to coronavirus, domestically or internationally,
through the provision of funding for Wi-fi hotspots, other
equipment, connected devices, and advanced telecommuni-

eations and information services to schools and libraries

oO Aa aN DH OD SP WH Ld

as authorized in section 130201: Provided, That such

=
©

amount is designated by the Congress as being for an

—
—

emergency requirement pursuant to section

=
No

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
On

Deficit Control Act of 1985.

jah
fp

EMERGENCY BROADBAND CONNECTIVITY FUND

—
ws

For an additional amount for the ‘Emergency

—
on

Broadband Connectivity Fund’, $4,000,000,000, to re-

—
~

main available until September 30, 2021, to prevent, pre-

—
oO

pare for, and respond to coronavirus, domestically or

—
\©

internationally, through the provision of an emergency

i)
©

benefit for broadband service as authorized in section

bo
—

1380301: Provided, That such amount is designated by the

No
No

Congress as being for an emergency requirement pursuant

N
Go

to section 251(b)(2)(A)G) of the Balanced Budget and

We)
a

Emergency Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002345
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 93 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

4]

—_

GENERAL SERVICES ADMINISTRATION
TECHNOLOGY MODERNIZATION FUND
For an additional amount for the “Technology Mod-
ernization Fund’, $1,000,000,000, to remain available
until September 30, 2022, for technology-related mod-
ernization activities to prevent, prepare for, and respond
to coronavirus, domestically or internationally: Provided,

That such amount is designated by the Congress as being

oO Aa aN DH OD SP WH Ld

for an emergency requirement pursuant to section

10 251(b)(2)(A)G) of the Balanced Budget and Emergency
11 Deficit Control Act of 1985.

12 OFFICE OF PERSONNEL MANAGEMENT

13 OFFICE OF INSPECTOR GENERAL

14 SALARIES AND EXPENSES

15 For an additional amount for “Salaries and Ex-
16 penses”, $1,000,000, to remain available until expended

—_
~

to prevent, prepare for, and respond to coronavirus, do-

—
oO

mestically or internationally: Provided, That such amount

—
\©

is designated by the Congress as being for an emergency

i)
©

requirement pursuant to section 251(b)(2)(A)() of the

bo
—

Balanced Budget and Emergency Deficit Control Act of

No
No

1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002346
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 94 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

42

—_

SMALL BUSINESS ADMINISTRATION
EMERGENCY EIDL GRANTS
For an additional amount for “Emergency EIDL
Grants” for the cost of emergency EIDL grants author-
ized by section 1110 of division A of the CARES Act
(Public Law 116-136), $10,000,000,000, to remain avail-
able until expended, to prevent, prepare for, and respond

to coronavirus, domestically or internationally: Provided,

oO Aa aN DH OD SP WH Ld

That such amount is designated by the Congress as being

i
©

for an emergency requirement pursuant to section

poe,
—

251(b)(2)(A)G) of the Balanced Budget and Emergency

i
No

Deficit Control Act of 1985.

—
On

ADMINISTRATIVE PROVISIONS—-SMALL BUSINESS

 

—
fs

ADMINISTRATION

—
ws

SEC. 103038. (a) The third proviso under the heading

—
on

“Small Business Administration—Business Loans Pro-

—
~

eram Account” the Financial Services and General Gov-

—
oO

ernment Appropriations Act, 2020 (division C of Public

—
\©

Law 116-93) is amended by striking ‘“$30,000,000,000”

i)
©

and inserting ‘‘$75,000,000,000”’.

bo
—

(b) The sixth proviso under the heading “Small Busi-

No
No

ness Administration—Business Loans Program Account”

N
Go

the Financial Services and General Government Appro-

We)
a

priations Act, 2020 (division C of Public Law 116-93)

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002347
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 95 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

43
is amended by striking ‘‘$12,000,000,000” and inserting

—_

*$35,000,000,000”.
UNITED STATES POSTAL SERVICE
PAYMENT TO POSTAL SERVICE FUND
For an additional payment to the ‘Postal Service
Fund”, for revenue forgone due to coronavirus,
$25,000,000,000, to remain available until September 30,

2022: Provided, That the Postal Service, during the

oO Aa aN DH OD SP WH Ld

coronavirus emergency, shall prioritize the purchase of,

i
©

and make available to all Postal Service employees and

poe,
—

facilities, personal protective equipment, including gloves,

i
No

masks, and sanitizers, and shall conduct additional clean-

—"
On

ing and sanitizing of Postal Service facilities and delivery

—
fs

vehicles: Provided further, That such amount is designated

—"
ws

by the Congress as being for an emergency requirement

oooh,
oN

pursuant to section 251(b)(2)(A)(i) of the Balanced Budg-

—_
~

et and Emergency Deficit Control Act of 1985.

—
oO

OFFICE OF INSPECTOR GENERAL

—
\©

SALARIES AND EXPENSES

No
OQ

For an additional amount for ‘‘Nalaries and Ex-

NO
—

penses”’, $15,000,000, to remain available until expended,

ho
No

to prevent, prepare for, and respond to coronavirus, do-

N
Go

mestically or internationally: Provided, That such amount

We)
a

is designated by the Congress as being for an emergency

No
Cn

requirement pursuant to section 251(b)(2)(A)G) of the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002348
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 96 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

44

—_

Balanced Budget and Emergency Deficit Control Act of
1985,
GENERAL PROVISIONS—THIS TITLE
SEC. 10304. (a) Title V of division B of the CARES
Act (Public Law 116-136) is amended in the first proviso
under the heading “Independent Agencies—Pandemic Re-
sponse Accountability Committee’? by inserting “or any

other Act (Gneluding Acts other than appropriations

oO Aa aN DH OD SP WH Ld

Acts)” after “provided in this Act”.

=
©

(b) Amounts repurposed under this section that were

—
—

previously designated by the Congress, respectively, as an

=
No

emergency requirement or as being for disaster relief pur-

—
On

suant to the Balanced Budget and Emergency Deficit

jah
fp

Control Aet are designated by the Congress as being for

—
ws

an emergency requirement pursuant to — section

—
on

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
~

Deficit Control Act of 1985 or as being for disaster relief

—
oO

pursuant to section 251(b)(2)(D) of the Balanced Budget

—
\©

and Emergeney Deficit Control Act of 1985.

i)
©

SEC. 10305. Title V of division B of the CARES Act

bo
—

(Public Law 116-136) is amended by striking the fifth

No
No

proviso under the heading “General Services Administra-

N
Go

tion—Real Property  <Activities—Federal Buildings

We)
a

Fund”: Provided, That the amounts repurposed in this

No
Cn

section that were previously designated by the Congress

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002349
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 97 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

45

—_

as an emergency requirement pursuant to the Balanced
Budget and Emergeney Deficit Control Act of 1985 are
designated by the Congress as an emergency requirement
pursuant to section 251(b)(2)(A)(G) of the Balanced Budg-
et and Emergency Deficit Control Act of 1985.

SEC. 10306. For an additional amount for “*Depart-

 

ment of the  Treasury—Departmental  Offices—

Coronavirus Relief Fund’, an amount equal to—

oO Aa aN DH OD SP WH Ld

(1) $1,250,000,000; less

=
©

(2) the amount allocated for the District of Co-

—
—

lumbia pursuant to section 601(e)(6) of the Social

=
No

Security Act:

—
On

Provided, That such amounts shall only be available for

jah
fp

making a payment to the District of Columbia, and shall

—
ws

be in addition to any other funds available for such pur-

—
on

pose: Provided further, That the Seeretary of the Treasury

—
~

shall pay all amounts provided by this section directly to

—
oO

the District of Columbia not less than 5 days after the

—
\©

date of enactment of this Act: Provided further, That the

i)
©

District of Columbia shall use such amounts only to cover

bo
—

costs or replace foregone revenues stemming from the pub-

No
No

lic health emergeney with respect to the Coronavirus Dis-

N
Go

ease (COVID-19): Provided further, That such amount is

We)
a

designated by Congress as being for an emergency require-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002350
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 98 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

46
1 ment pursuant to section 251(b)(2)(A)G) of the Balanced
Budget and Emergency Deficit Control Act of 1985.
TITLE IV—HOMELAND SECURITY
DEPARTMENT OF HOMELAND SECURITY
OFFICE OF INSPECTOR GENERAL

2

3

4

5

6 OPERATIONS AND SUPPORT

7 For an additional amount for “Operations and Sup-
8 port’, $3,000,000, to remain available until September
9 30, 2022, for oversight of activities of the Department of
10 Homeland Security funded in this Act and in title VI of
11 division B of Public Law 116-136 to prevent, prepare for,
12 and respond to coronavirus: Provided, That such amount
13 is designated by the Congress as being for an emergency
14 requirement pursuant to section 251(b)(2)(A)G) of the

15 Balanced Budget and Emergency Deficit Control Act of

16 1985.

17 FEDERAL EMERGENCY MANAGEMENT AGENCY

18 FEDERAL ASSISTANCE

19 For an additional amount for “Federal Assistance”,

20 $1,300,000,000, to remain available until September 30,
21 2021, to prevent, prepare for, and respond to coronavirus,
22 of which $500,000,000 shall be for Assistance to Fire-
23 fighter Grants for the purchase of personal protective
24 equipment and related supplies, mental health evaluations,

25 training, and temporary infectious disease de-contamina-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002351
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 99 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

47

—_

tion or sanitizing facilities and equipment; of which
$500,000,000 shall be for Staffing for Adequate Fire and
Emergency Response Grants; of which $100,000,000 shall
be for Emergency Management Performance Grants; and
of which $200,000,000 shall be for the Emergency Food
and Shelter Program: Provided, That such amount is des-
ignated by the Congress as being for an emergency re-

quirement pursuant to section 251(b)(2)(A)() of the Bal-

oO Aa aN DH OD SP WH Ld

anced Budget and Emergency Deficit Control Act of 1985.

=
©

GENERAL PROVISIONS—THIS TITLE

—
—

SEC. 10401. Notwithstanding any other provision of

=
No

law, funds made available under “Federal Emergency

—
On

Management Agency—Federal Assistance” shall only be

jah
fp

used for the purposes specifically described under that

—
ws

heading.

—
on

SEC. 10402. (a) Subsections (¢)(2), (f), (2)Q),

—
~

(h)(1)-(4), (h)(6), and (k) of section 33 of the Federal

—
oO

Fire Prevention and Control Act of 1974 (15 U.S.C,

—
\©

2229) shall not apply to amounts appropriated for ‘‘Fed-

i)
©

eral Emergency Management Agency — Federal Assist-

bo
—

ance” for Assistance to Firefighter Grants in this Act and

No
No

in division D, title IIT of the Consolidated Appropriations

N
Go

Act, 2020 (Public Law 116-93).
24 (b) Subsection (k) of section 33 of the Federal Fire
25 Prevention and Control Act of 1974 (15 U.S.C. 2229)

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002352
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 100 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

48

—_

shall not apply to Amounts provided for ‘‘Federal Emer-
gency Management Agency—Federal Assistance” for As-
sistance to Firefighter Grants in title VI of division B of
Public Law 116-136.

(ec) Amounts repurposed under this seetion that were
previously designated by the Congress, respectively, as an
emergency requirement or as being for disaster relief pur-

suant to the Balanced Budget and Emergency Deficit

oO Aa aN DH OD SP WH Ld

Control Act are designated by the Congress as being for

=
©

an emergency requirement pursuant to — section

—
—

251(b)(2)(A)G) of the Balanced Budget and Emergency

=
No

Deficit Control Act of 1985 or as being for disaster relief

—
On

pursuant to section 251(b)(2)(D) of the Balanced Budget

jah
fp

and Emergency Deficit Control Act of 1985.

—
ws

SEC. 10403. Subsections (a)(1)(A), (a)(1)(B),
(a)(1)(B), (a)(1)(G), (e)(1), (e)(2), and (¢)(4) of section

—
on

34 of the Federal Fire Prevention and Control Act of 1974

= —_
oO ms~

(15 U.S.C. 2229a) shall not apply to amounts appro-

—
\©

priated for “Federal Emergency Management Agency —

i)
©

Federal Assistance” for Staffing for Adequate Fire and

bo
—

Emergency Response Grants in this Act and in division

No
No

D, title II of the Consolidated Appropriations Act, 2020

N
Go

(Publie Law 116-938).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002353
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 101 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

49
TITLE V—INTERIOR, ENVIRONMENT, AND
RELATED AGENCIES
DEPARTMENT OF THE INTERIOR

—_

 

UNITED STATES FISH AND WILDLIFE SERVICE
RESOURCE MANAGEMENT
For an additional amount for ““Resouree Manage-
ment’’, $21,000,000, to remain available until expended

for research; listing injurious species; electronic permitting

oO Aa aN DH OD SP WH Ld

svstem development; operation and maintenance; law en-

i
©

forcement interdiction and inspections; and other support

poe,
—

activities, as described in sections 190402, 1904038, and

i
No

190404 of division 8S of this Act: Provided, That amounts

—"
On

may be transferred to “Surveys, Investigations and Re-

—
fs

search” in the United States Geological Survey; ‘‘National

—"
ws

Oceanic and Atmospheric Administration” in the Depart-

oooh,
oN

ment of Commerce; and the “Center for Disease Control”

—_
~

in the Department of Health and Human Services: Pro-

—_
CO

vided further, That such amount is designated by the Con-

—
\©

eress as being for an emergency requirement pursuant to

No
OQ

section 251(b)(2)(A)G) of the Balanced Budget and

NO
—

Emergency Deficit Control Act of 1985.

ho
No

STATE AND TRIBAL WILDLIFE GRANTS

ho
Go

For an additional amount for ‘“‘State and Tribal

we)
i

Wildlife Grants’’, $50,000,000, to remain available until

25 expended, for a onetime grant program to remain available
gAVHLC\051220\05 1220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002354
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 102 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

50

—_

until expended, as described in section 190405 of division
S of this Act: Provided, That such amount is designated
by the Congress as being for an emergency requirement
pursuant to section 251(b)(2)(A)(G) of the Balanced Budg-
et and Emergency Deficit Control Act of 1985.
UNITED STATES GEOLOGICAL SURVEY
SURVEYS, INVESTIGATIONS, AND RESEARCH

For an additional amount for “Surveys, Investiga-

oO Aa aN DH OD SP WH Ld

tions, and Research”, $40,000,000, to remain available

i
©

until September 30, 2021, for technical assistance, bio-

poe,
—

surveillance of wildife and environmental persistence

i
No

studies and related research, database development, and

—"
On

accompanying activities as described in section 190404 of

jah
fp

division 8S of this Aet: Provided, That such amount is des-

—
ws

ignated by the Congress as being for an emergency re-

—
on

quirement pursuant to section 251(b)(2)(A)G) of the Bal-

—
~

aneed Budget and Emergeney Deficit Control Act of 1985.

—
oO

BUREAU OF INDIAN AFFAIRS

—
\©

OPERATION OF INDIAN PROGRAMS

i)
©

For an additional amount for “‘Operation of Indian

bo
—

Programs’’, $900,000,000, to remain available until Sep-

No
No

tember 30, 2021, to prevent, prepare for, and respond to

N
Go

 

coronavirus, of which

We)
a

(1) $100,000,000 shall be for housing improve-

No
Cn

ment;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002355
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 103 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

51

(2) $780,000,000 shall be for providing Tribal

—_

government services, for Tribal government em-
ployee salaries to maintain operations, and cleaning
and sanitization of Tribally owned and operated fa-
cilities; and

(3) $20,000,000 shall be used to provide and
deliver potable water; and,

Provided, That none of the funds appropriated herein shall

oO Aa aN DH OD SP WH Ld

be obligated until 3 days after the Bureau of Indian Af-

=
©

fairs provides a detailed spend plan, which includes dis-

—
—

tribution and use of funds by Tribe, to the Committees

=
No

on Appropriations of the House of Representatives and the

—
On

Senate: Provided further, That the Bureau shall notify the

jah
fp

Committees on Appropriations of the House of Represent-

—
ws

atives and the Senate quarterly on the obligations and ex-

—
on

penditures of the funds provided by this Act: Provided fur-

—
~

ther, That assistanee received herein shall not be included

—
oO

in the calculation of funds received by those Tribal govern-

—
\©

ments who participate in the “Small and Needy” program:

i)
©

Provided further, That such amounts, if transferred to In-

bo
—

dian Tribes and Tribal organizations under the Indian

No
No

Self-Determination and Education Assistance Act (1) will

N
Go

be transferred on a one-time basis, (2) are non-recurring

We)
a

funds that are not part of the amount required by 25

No
Cn

U.S.C. 5325, and (8) may only be used for the purposes

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002356
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 104 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

52

—_

identified under this heading in this Act, notwithstanding
any other provision of law: Provided further, That section
11008 of this Act shall not apply to tribal contracts en-
tered into by the Bureau of Indian Affairs with this appro-
priation: Provided further, That such amount is designated
by the Congress as being for an emergency requirement
pursuant to section 251(b)(2)(A)() of the Balanced Budg-

et and Emergency Deficit Control Act of 1985.

oO Aa aN DH OD SP WH Ld

DEPARTMENTAL OFFICES

=
©

INSULAR AFFAIRS

poe,
—

ASSISTANCE TO TERRITORIES

i
No

For an additional amount for ‘‘Assistanee to Terri-

—"
On

tories’, $1,000,000,000, to remain available until ex-

—
fs

pended, to prevent, prepare for, and respond to

—"
ws

coronavirus, of which (1) $945,000,000 is for Capital Im-

oooh,
oN

provement Project grants for hospitals and other critical

—_
~

infrastructure; and (2) $55,000,000 is for territorial as-

—
oO

sistance, including general technical assistance: Provided,

—
\©

That any appropriation for disaster assistance under this

i)
©

heading in this Act or previous appropriations Acts may

bo
—

be used as non-F'ederal matching funds for the purpose

No
No

of hazard mitigation grants provided pursuant to section

N
Go

404 of the Robert T. Stafford Disaster Relief and Emer-

We)
a

geney Assistance Act (42 U.S.C. 5170¢): Provided further,

No
Cn

That amounts repurposed in this section that were pre-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002357
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 105 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

53

—_

viously designated by the Congress as an emergency re-
quirement pursuant to the Balanced Budget and Emer-
gency Deficit Control Act of 1985 are designated by the
Congress as an emergency requirement pursuant to sec-
tion 251(b)(2)(A)G) of the Balanced Budget and Emer-
gency Deficit Control Act of 1985: Provided further, That
such amount is designated by the Congress as being for

an emergency requirement pursuant to — section

oO Aa aN DH OD SP WH Ld

251(b)(2)(A)G) of the Balanced Budget and Emergency

i
©

Deficit Control Act of 1985.

—
—

OFFICE OF INSPECTOR GENERAL

i
No

SALARIES AND EXPENSES

For an additional amount for ‘‘Nalaries and Ex-

pee
S Ww

penses” , $5,000,000, to remain available until expended:
> 3 ? 3

—"
ws

Provided, That such amount is designated by the Congress

oooh,
oN

as being for an emergency requirement pursuant to sec-

—_
~

tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

—_
CO

gency Deficit Control Act of 1985.

—
\©

ENVIRONMENTAL PROTECTION AGENCY

i)
©

ENVIRONMENTAL PROGRAMS AND MANAGEMENT

bo
—

For an additional amount for ‘‘Environmental Pro-

No
No

orams and Management”, $50,000,000, to remain avail-

N
Go

able until September 30, 2021, for environmental justice

We)
a

grants to prevent, prepare for, and respond to coronavirus:

No
Cn

Provided, That such amount shall be used to monitor or

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002358
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 106 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

54

a

study links between pollution exposure and the trans-
mission and health outcomes of coronavirus as described
in section 190702 of division 5S of this Aet: Provided fur-
ther, That such amount is designated by the Congress as
being for an emergency requirement pursuant to section
251(b)(2)(A)G) of the Balanced Budget and Emergenev
Deficit Control Act of 1985.
DEPARTMENT OF HEALTH AND HUMAN
SERVICES

oO Aa aN DH OD SP WH Ld

INDIAN HEALTH SERVICE

pm meek
—= ©

INDIAN HEALTH SERVICES

=
No

(INCLUDING TRANSFER OF FUNDS)

—
On

For an additional amount for ‘‘Indian Health Serv-

jah
fp

ices’, $2,100,000,000, to remain available until expended,

—
ws

to prevent, prepare for, respond to, and provide health

 

16 services related to coronavirus, of which:

17 (1) $1,000,000,000 shall be used to supplement
18 reduced third party revenue collections;

19 (2) $500,000,000 shall be used for direct health
20 and telehealth services, including to purchase sup-
21 ples and personal protective equipment;

22 (3) $140,000,000 shall be used to expand
23 broadband infrastructure and information — tech-
24 nology for telehealth and electronic health record
25 system purposes;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002359
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 107 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

55

1 (4) $20,000,000 shall be used to address the
needs of domestic violence victims and homeless indi-
viduals and families;

(5) not less than $64,000,000 shall be for

Urban Indian Organizations; and,

2
3
4
5
6 (6) not less than $10,000,000 shall be used to
7 provide and deliver potable water:

8 Provided, That such funds shall be allocated at the discre-
9 tion of the Director of the Indian Health Service: Provided
10 further, That of the funds provided herein, not less than
11 $366,000,000 shall be transferred to and merged with
12 “Indian Health Service—Indian Health Facilities” at the
13 discretion of the Director to modify existing health facili-
14 ties to provide isolation or quarantine space, to purchase
15 and install updated equipment necessary, and for mainte-
16 nance and improvement projects necessary to the purposes
17 specified in this Act: Provided further, That such amounts
18 may be used to supplement amounts otherwise available
19 for such purposes under “Indian Health Facilities’: Pro-
20 vided further, That such amounts, if transferred to Tribes
21 and Tribal organizations under the Indian Self-Deter-
22 mination and Education Assistance Act, will be trans-
23 ferred on a one-time basis and that these non-recurring
24 funds are not part of the amount required by 25 U.S.C.

25 5325, and that such amounts may only be used for the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002360
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 108 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

56

—_

purposes identified under this heading notwithstanding
any other provision of law: Provided further, That none
of the funds appropriated herein for telehealth broadband
activities shall be available for obligation until 5 days after
the Indian Health Service provides to the Committees on
Appropriations of the House of Representatives and the
Senate, a detailed spend plan that includes the cost, loca-

tion, and expected completion date of each activity: Pro-

oO Aa aN DH OD SP WH Ld

vided further, That the Indian Health Service shall notify

=
©

the Committees on Appropriations of the House of Rep-

—
—

resentatives and the Senate quarterly on the obligations

=
No

and expenditures of the funds provided by this Act: Pro-

—
On

vided further, That section 11008 of this Act shall not

jah
fp

apply to tribal contracts entered into by the Bureau of

—
ws

Indian Affairs with this appropriation: Provided further,

—
on

That such amount is designated by the Congress as being

—
~

for an emergency requirement pursuant to section

—
oO

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
\©

Deficit Control Act of 1985.

i)
©

NATIONAL FOUNDATION ON THE ARTS AND HUMANITIES

bo
—

NATIONAL ENDOWMENT FOR THE ARTS

ho
No

GRANTS AND ADMINISTRATION

ho
Go

For an additional amount for “Grants and Adminis-

we)
i

tration’, $10,000,000 to remain available until September

No
Gn

30, 2021, for grants to respond to the impacts of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002361
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 109 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

7

—_

coronavirus: Provided, That such funds are available
under the same terms and conditions as grant funding ap-
propriated to this heading in Public Law 116-94: Pro-
vided further, That 40 percent of such funds shall be dis-
tributed to State arts agencies and regional arts organiza-
tions and 60 percent of such funds shall be for direct
erants: Provided further, That notwithstanding any other

provision of law, such funds may also be used by the re-

oO Aa aN DH OD SP WH Ld

eipients of such grants for purposes of the general oper-

i
©

ations of such recipients: Provided further, That the

poe,
—

matching requirements under subsections (e), (2)(4)(A),

i
No

and (p)(8) of section 5 of the National Foundation on the

—"
On

Arts and Humanities Act of 1965 (20 U.S.C. 954) may

—
fs

be waived with respect to such grants: Provided further,

—"
ws

That such amount is designated by the Congress as being

oooh,
oN

for an emergency requirement pursuant to section

—_
~

251(b)(2)(A)G) of the Balanced Budget and Emergency

—_
CO

Deficit Control Act of 1985.

—
\©

NATIONAL ENDOWMENT FOR THE HUMANITIES

No
OQ

GRANTS AND ADMINISTRATION

NO
—

For an additional amount for “Grants and Adminis-

ho
No

tration’, $10,000,000 to remain available until September

ho
Go

30, 2021, for grants to respond to the impacts of

we)
i

coronavirus: Provided, That such funds are available

No
Gn

under the same terms and conditions as grant funding ap-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002362
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 110 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

3

|

—_

propriated to this heading in Public Law 116-94: Pro-
vided further, That 40 percent of such funds shall be dis-
tributed to state humanities councils and 60 percent of
such funds shall be for direct grants: Provided further,
That notwithstanding any other provision of law, such
funds may also be used by the recipients of such grants
for purposes of the general operations of such recipients:

Provided further, That the matching requirements under

oO Aa aN DH OD SP WH Ld

subsection (h)(2)(A) of section 7 of the National Founda-

i
©

tion on the Arts and Humanities Act of 1965 may be

poe,
—

waived with respect to such grants: Provided further, That

i
No

such amount is designated by the Congress as being for

—"
On

an emergency requirement pursuant to — section

—
fs

251(b)(2)(A)G) of the Balanced Budget and Emergency

15 Deficit Control Act of 1985.

16 TITLE VI—DEPARTMENTS OF LABOR, HEALTH
17 AND HUMAN SERVICES, AND EDUCATION,
18 AND RELATED AGENCIES

19 DEPARTMENT OF LABOR

20 EMPLOYMENT AND TRAINING ADMINISTRATION

21 TRAINING AND EMPLOYMENT SERVICES

22 (INCLUDING TRANSFER OF FUNDS)

23 For an additional amount for “Training and Employ-

24 ment Services”, $2,040,000,000, to prevent, prepare for,

25 and respond to coronavirus, of which $15,000,000. shall

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002363
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 111 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

59

1 be transferred to “Program Administration” to carry out
2 activities in this Act, Public Law 116-127 and Public Law
3 116-136 for full-time equivalent employees, information
4 technology upgrades needed to expedite payments and
5 support implementation, including to expedite policy guid-
6 ance and disbursement of funds, technical assistance and
7 other assistance to States and territories to speed payment
8 of Federal and State unemployment benefits,and of which
9 the remaining amounts shall be used to carry out activities
10 under the Workforce Innovation and Opportunity Act (re-
11 ferred to in this Act as ‘“WIOA’’) as follows:

12 (1) $485,000,000 for grants to the States for
13 adult employment and training activities, including
14 incumbent worker traiings, transitional jobs, on-
15 the-job training, individualized career services, sup-
16 portive services, needs-related payments, and to fa-
17 cilitate remote access to training services provided
18 through a one-stop delivery system through the use
19 of technology, to remain available until June 30,
20 2021: Provided, That an adult shall not be required
21 to meet. the requirements of section 134(¢)(3)(B) of
22 the WIOA: Provided further, That an adult who
23 meets the requirements described in — section
24 2102(a)(3)(A) of Public Law 116-136 may be eligi-
25 ble for participation: Provided further, That priority

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002364
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 112 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

60

1 may be given to individuals who are adversely im-
2 pacted by economic changes due to the coronavirus,
3 including individuals seeking employment, dislocated
4 workers, individuals with barriers to employment, in-
5 dividuals who are unemployed, or individuals who
6 are underemployed;

7 (2) $518,000,000 for grants to the States for
8 youth activities, including supportive services, sum-
9 mer employment for youth, and to facilitate remote
10 access to training services provided through a one-
11 stop delivery system through the use of technology,
12 to remain available until June 30, 2021: Provided,
13 That individuals described in section 2102(a)(3)(A)
14 of Public Law 116-136 may be eligible for participa-
15 tion as an out-of-school youth if they meet the re-
16 quirements of clauses (i) and (ii) of section
17 129(a)(1)(B) or as in-school youth if they meet the
18 requirements of clauses (i) and (ii) of section
19 129(a)(1)(C) of the WIOA; Provided further, That
20 priority shall be given for out-of-school youth and
21 vouth with multiple barriers to employment: Pro-
22 vided further, That funds shall support employer
23 partnerships for youth employment and subsidized
24 employment, and partnerships with community-
25 based organizations to support such employment;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002365
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 113 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

61

1 (3) $597,000,000 for grants to States for dis-
2 located worker employment and training activities,
3 including imeumbent worker trainings, transitional
4 jobs, on-the-job training, individualized career serv-
5 ices, supportive services, needs-related payments,
6 and to facilitate remote access to training services
7 provided through a one-stop delivery system through
8 the use of technology, to remain available until June
9 30, 2021: Provided, That a dislocated worker shall
10 not be required to meet the requirements of section
11 134(e)(3)(B) of the WIOA: Provided further, That a
12 dislocated worker who meets the requirements de-
13 seribed in section 2102(a)(3)(A) of Public Law 116—-
14 136 may be eligible for participation;

15 (4) $400,000,000 for the dislocated workers as-
16 sistance national reserve to remain available until
17 September 30, 2023; and

18 (5) $25,000,000 for migrant and seasonal
19 farmworker programs under section 167 of the
20 WIOA, including emergency supportive services, to
21 remain available until June 30, 2021, of which no
22 less than $500,000 shall be for the collection and
23 dissemination of electronic and printed materials re-
24 lated to coronavirus to the migrant and seasonal

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002366
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 114 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

62

—_

farmworker population nationwide, including Puerto
Rico, through a cooperative agreement;
Provided, That the impact of the COVID-19 national
emergency may be considered as an additional factor for
reimbursement for on-the-job training under section
134(e)(3)(H) of the WIOA and as a factor in determining
the employer’s portion of the costs of providing customized

training under section 3(14) of the WIOA: Provided fur-

oO Aa aN DH OD SP WH Ld

ther, That notwithstanding section 134(d)(5) of the

=
©

WIOA, a local board may use 40 percent of funds received

—
—

under paragraphs (1) and (3) for transitional jobs: Pro-

i
No

vided further, That notwithstanding section 194(10) of the

—"
On

WIOA, that funds used to support transitional jobs may

—
fs

also be used to support public service employment: Pro-

—"
ws

vided further, That seetions 127(b)(1)(C)Gv) CT),

oooh,
oN

132(b)(1)(B) Gv) UTD), and 132(b)(2)(B)Gi)UT) shall not

—_
~

apply to funds appropriated under this heading: Provided

—_
CO

further, That such amount is designated by the Congress

—
\©

as being for an emergency requirement pursuant to sec-

No
OQ

tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

NO
—

gency Deficit Control Act of 1985.

ho
No

WAGE AND HowuR DIVISION

ho
Go

SALARIES AND EXPENSES

we)
i

For an additional amount for ““Wage and Hour Divi-

No
Gn

sion’, $6,500,000, to remain available until September

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002367
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 115 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

63

—_

30, 2021, to prevent, prepare for, and respond to
coronavirus, including for the administration, oversight,
and coordination of worker protection activities related
thereto: Provided, That the Secretary of Labor shall use
funds provided under this heading to support enforcement
activities and outreach efforts to make individuals, par-
ticularly low-wage workers, aware of their rights under di-

vision © and division E of Publie Law 116-127: Provided

oO Aa aN DH OD SP WH Ld

further, That such amount is designated by the Congress

=
©

as being for an emergency requirement pursuant to sec-

—
—

tion 251(b)(2)(A)(i) of the Balanced Budget and Emer-

=
No

gency Deficit Control Act of 1985.

13) OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION
14 SALARIES AND EXPENSES

15 For an additional amount for “Occupational Safety
16 and Health Administration’, $100,000,000, to remain

—_
~

available until September 30, 2021, for worker protection

—_
CO

and enforcement activities to prevent, prepare for, and re-

—
\©

spond to coronavirus, of which $25,000,000 shall be for

No
OQ

Susan Harwood training grants and at least $70,000,000

NO
—

shall be to hire additional compliance safety and health

ho
No

officers, and for state plan enforcement, to protect work-

ho
Go

ers from coronavirus by enforcing all applicable standards

we)
i

and directives, including 29 CFR 1910.132, 29 CFR

No
Gn

1910.134, Section 5(a)(1) of the Occupational Safety and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002368
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 116 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

64
Health Act of 1970, and 29 CFR 1910.1030: Provided,

—_

That activities to protect workers from coronavirus sup-
ported by funds provided under this heading includes addi-
tional enforcement of standards and directives referenced
in the preceding proviso at slaughterhouses, poultry proc-
essing plants, and agricultural workplaces: Provided fur-
ther, That within 15 days of the date of enactment of this

Act, the Seeretary of Labor shall submit a spending and

oO Aa aN DH OD SP WH Ld

hirmeg plan for the funds made available under this head-

=
©

ing, and a monthly staffing report until all funds are ex-

—
—

pended, to the Committees on Appropriations of the

=
No

House of Representatives and the Senate: Provided fur-

—
On

ther, That within 15 days of the date of enactment of this

jah
fp

Act, the Seeretary of Labor shall submit a plan for the

—
ws

additional enforcement activities described in the third

—
on

proviso to the Committees on Appropriations of the House

—
~

of Representatives and the Senate: Provided further, That

—
oO

such amount is designated by the Congress as being for

—
\©

an emergency requirement pursuant to — section

i)
©

251(b)(2)(A)G) of the Balaneed Budget and Emergency

bo
—

Deficit Control Act of 1985.

No
No

OFFICE OF INSPECTOR GENERAL

N
Go

For an additional amount for “Office of Inspector

We)
a

General’, $5,000,000, to remain available until expended,

No
Gn

to prevent, prepare for, and respond to coronavirus. Pro-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002369
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 117 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

65

a

vided, That such amount is designated by the Congress
as being for an emergency requirement pursuant to sec-
tion 251(b)(2)(A)(i) of the Balanced Budget and Emer-
gency Deficit Control Act of 1985.
ADMINISTRATIVE PROVISION—-DEPARTMENT OF LABOR
SEC. 10601. There is hereby appropriated for fiscal
year 2021 for “Department of Labor—Employment

Training Administration—State Unemployment Insur-

oO Aa aN DH OD SP WH Ld

ance and Employment Service Operations’, $28,600,000,

=
©

to be expended from the Employment Security Adminis-

—
—

tration Account in the Unemployment Trust Fund (‘the

=
No

Trust Fund’) to carry out title IIT of the Social Security

—
On

Act: Provided, That. such amount. shall only become avail-

jah
fp

able for obligation if the Average Weekly Insured Unem-

—
ws

ployment (“AWIU”’) for fiscal year 2021 is projected, by

—
on

the Department of Labor during fiscal year 2021 to ex-

—
~

ceed 1,728,000: Provided further, That to the extent that

—
oO

the AWIU for fiseal year 2021 is projected by the Depart-

—
\©

ment of Labor to exceed 1,728,000, an _ additional

i)
©

$28,600,000 from the Trust Fund shall be made available

bo
—

for obligation during fiscal year 2021 for every 100,000

No
No

increase in the AWIU level (Gnecluding a pro rata amount

ho
Go

for any increment less than 100,000): Provided further,

we)
i

That, except as specified in this section, amounts provided

No
Gn

herein shall be available under the same authority and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002370
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 118 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

66

—_

conditions applicable to funds provided to carry out title
III of the Social Security Act under the heading “Depart-
ment of Labor—Employment Trainmg Administration—
State Unemployment Insurance and Employment Service
Operations” in division A of Public Law 116-94: Provided
Further, That such amounts shall be in addition to any
other funds made available in any fiseal year for such pur-

poses: Provided further, That such amount is designated

oO Aa aN DH OD SP WH Ld

by the Congress as being for an emergency requirement

i
©

pursuant to seetion 251(b)(2)(A)(i) of the Balanced Budg-

poe,
—

et and Emergency Deficit Control Act of 1985.
DEPARTMENT OF HEALTH AND HUMAN
SERVICES

eet
GB N

HEALTH RESOURCES AND SERVICES ADMINISTRATION

pee
wm

PRIMARY HEALTH CARE

oooh,
oN

For an additional amount for “Primary Health

—_
~

Care’, $7,600,000,000, to remain available until Sep-

—_
CO

tember 30, 2025, for necessary expenses to prevent, pre-

—
\©

pare for, and respond to coronavirus, for grants and coop-

No
OQ

erative agreements under the Health Centers Program, as

NO
—

defined by section 330 of the Public Health Service Act,

ho
No

and for grants to Federally qualified health centers, as

ho
Go

defined in section 1861(aa)(4)(B) of the Social Security

we)
i

Act, and for eligible entities under the Native Hawaiian

No
Gn

Health Care Improvement Act, including maintenance or

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002371
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 119 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

67

—_

expansion of health center and system capacity and staff-
ing levels: Provided, That sections 330(r)(2)(B),
3380(e)(6)(A)Gii), and 330(e)(6)(B) (iii) shall not apply to
funds provided under this heading in this Act: Provided
further, That funds provided under this heading in this
Act may be used to (1) purchase equipment and supplies
to conduct mobile testing for SARS—CoV—2 or COVID-

19; (2) purchase and maintain mobile vehicles and equip-

oO Aa aN DH OD SP WH Ld

ment to conduct such testing; and (3) hire and train lab-

=
©

oratory personnel and other staff to conduct such mobile

—
—

testing: Provided further, That such amount is designated

=
No

by the Congress as being for an emergency requirement

—
On

pursuant to section 251(b)(2)(A)G) of the Balanced Budg-

jah
fp

et and Emergency Deficit Control Act of 1985.

15 RYAN WHITE HIV/AIDS PROGRAM
16 For an additional amount for “Ryan White HIV/
17 AIDS Program’, $10,000,000, to remain available until

—_
CO

September 30, 2022, to prevent, prepare for, and respond

—
\©

to coronavirus: Provided, That awards from funds pro-

i)
©

vided under this heading in this Act shall be through

bo
—

modifications to existing contracts and supplements to ex-

No
No

isting grants and cooperative agreements under parts A,

N
Go

B, C, D, F, and section 2692(a) of title XXVI of the Pub-

We)
a

lic Health Service Act: Provided further, That such supple-

No
Cn

ments shall be awarded using a data-driven methodology

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002372
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 120 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

68

—_

determined by the Secretary of Health and Human Serv-
ices: Provided further, That sections 2604(¢), 2612(b), and
2651(e) of the Public Health Service Act shall not apply
to funds provided under this heading in this Act: Provided
further, That the Secretary may waive any penalties and
administrative requirements as necessary to ensure that
the funds may be used efficiently: Provided further, That

such amount is designated by the Congress as being for

oO Aa aN DH OD SP WH Ld

an emergency requirement pursuant to — section

i
©

251(b)(2)(A)G) of the Balanced Budget and Emergency

poe,
—

Deficit Control Act of 1985.

i
No

CENTERS FOR DISEASE CONTROL AND PREVENTION

—"
On

CDC-WIDE ACTIVITIES AND PROGRAM SUPPORT

—
fs

For an additional amount for ‘“CDC—Wide Activities

—"
ws

and Program Support’, $2,130,000,000, to remain avail-

oooh,
oN

able until September 30, 2024, to prevent, prepare for,

—_
~

and respond to coronavirus, domestically or internation-

—
oO

ally: Provided, That of the amount provided under this

—
\©

heading in this Act, $1,000,000,000 shall be for Public

i)
©

Health Emergency Preparedness cooperative agreements

bo
—

under section 319C—1 of the Public Health Service Act:

No
No

Provided further, That, of the amount provided under this

N
Go

heading in this Act, $1,000,000,000 shall be for necessary

We)
a

expenses for grants for core public health infrastructure

No
Cn

for State, local, Territorial, or Tribal health departments

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002373
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 121 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

69

—_

as described in section 30550 of division C of this Act:
Provided further, That of the amount made available
under this heading in this Act for specified programs, not
less than $100,000,000 shall be allocated to tribes, tribal
organizations, urban Indian health organizations, or
health service providers to tribes: Provided further, That
of the amount provided under this heading in this Act,

$130,000,000 shall be for public health data surveillance

Oo Oo SN DBD A S&S WO WV

and analytics infrastrueture modernization: Provided fur-

=
©

ther, That funds appropriated under this heading in this

—
—

Act for grants may be used for the rent, lease, purchase,

=
No

acquisition, construction, alteration, or renovation of non-

—
On

Federally owned facilities to improve preparedness and re-

jah
fp

sponse capability at the State and local level: Provided fur-

—
ws

ther, That all construction, alteration, or renovation work,

—
on

carried out, in whole or in part, with funds appropriated

—
~

under this heading in this Act, or under this heading in

—
oO

the CARES ACT (P.L. 116-136), shall be subject to the

—
\©

requirements of 42 U.S.C. 300s-1(b)(1)(1): Provided fur-

i)
©

ther, That such amount is designated by the Congress as

bo
—

being for an emergency requirement pursuant to section

No
No

251(b)(2)(A)G) of the Balanced Budget and Emergenev

N
Go

Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002374
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 122 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

70
1 NATIONAL INSTITUTES OF HEALTH
NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS
DISEASES
For an additional amount for “‘National Institute of

Allergy and Infectious Diseases”, $500,000,000, to re-

2

3

4

5

6 main available until September 30, 2024, to prevent, pre-
7 pare for, and respond to coronavirus: Provided, That such
§ amount is designated by the Congress as being for an
9 emergency requirement pursuant to section
10 251(b)(2)(A)G) of the Balanced Budget and Emergency
11 Deficit Control Act of 1985.
12 NATIONAL INSTITUTE OF MENTAL HEALTH
13 For an additional amount for “National Institute of
14 Mental Health’, $200,000,000, to remain available until
15 September 30, 2024, to prevent, prepare for, and respond
16 to coronavirus: Provided, That such amount is designated
17 by the Congress as being for an emergency requirement

18 pursuant to section 251(b)(2)(A)(i) of the Balanced Budg-
19 et and Emergency Deficit Control Act of 1985.

20 OFFICE OF THE DIRECTOR
21 (INCLUDING TRANSFER OF FUNDS)
22 For an additional amount for “Office of the Diree-

23 tor’, $4,021,000,000, to remain available until September
24 30, 2024, to prevent, prepare for, and respond to

25 coronavirus, domestically or internationally: Provided.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002375
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 123 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

71
1 That not less than $3,000,000,000 of the amount provided

under this heading in this Act shall be for offsetting the
costs related to reductions in lab productivity resulting
from the coronavirus pandemic or public health measures

related to the coronavirus pandemic: Provided further,

2

3

4

5

6 That up to $1,021,000,000 of the amount provided under
7 this heading in this Act shall be to support additional sei-
8 entific research or the programs and platforms that sup-
9 port research: Provided further, That funds made available
10 under this heading in this Act may be transferred to the
11 accounts of the Institutes and Centers of the National In-
12 stitutes of Health (‘NIH”): Provided further, That this
13 transfer authority is in addition to any other transfer au-
14 thority available to the NIH: Provided further, That such
15 amount is designated by the Congress as being for an
16 emergency requirement pursuant to section
17 251(b)(2)(A)(G) of the Balaneed Budget and Emergency
18 Deficit Control Act of 1985.

19 SUBSTANCE ABUSE AND MENTAL HEALTH SERVICES

20 ADMINISTRATION
21 HEALTH SURVEILLANCE AND PROGRAM SUPPORT
22 For an additional amount for ‘‘Health Surveillance

23 and Program Support”, $8,000,000,000, to remain avail-
24 able until September 30, 2021, to prevent, prepare for,

25 and respond to coronavirus: Provided, That of the funds

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002376
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 124 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

72

—_

made available under this heading in this Act,
$1,500,000,000 shall be for grants for the substance
abuse prevention and treatment block grant program
under subpart I] of part B of title XIX of the Public
Health Service Act (“PHS Act”): Provided further, That
of the funds made available under this heading in this Act,
$1,000,000,000 shall be for grants for the community

mental health services block grant program under subpart

oO Aa aN DH OD SP WH Ld

I of part B of title XEX of the PHS Act: Provided further,

=
©

That of the funds made available under this heading in

—
—

this Aet, $100,000,000 shall be for services to the home-

=
No

less population: Provided further, That of the funds made

—
On

available under this heading in this Act, $100,000,000

jah
fp

shall be for activities and services under Project AWARE:

—
ws

Provided further, That of the funds made available under

—
on

this heading in this Act, $10,000,000 shall be for the Na-

—
~

tional Child Traumatie Stress Network: Provided further,

—
oO

That of the amount made available under this heading in

—
\©

this Act, $265,000,000 is available for activities author-

i)
©

ized under section 501(0) of the Public Health Service

bo
—

Act: Provided further, That of the amount made available

No
No

under this heading in this Act, $25,000,000 shall be for

N
Go

the Suicide Lifeline and Disaster Distress Helpline: Pro-

We)
a

vided further, That of the amount made available under

No
Cn

this heading in this Act for specified programs, not less

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002377
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 125 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

73
than $150,000,000 shall be allocated to tribes, tribal orga-

—_

nizations, urban Indian health organizations, or health or
behavioral health service providers to tribes: Provided fur-
ther, That the Substance Abuse and Mental Health Serv-
ices Administration has flexibility to amend allowable ac-
tivities, timelines, and reporting requirements for the Sub-
stance Abuse Prevention and Treatment Block Grant and

the Community Mental Health Services Block Grant pur-

oO Aa aN DH OD SP WH Ld

suant to the public health emergency declaration: Provided

i
©

further, That such amount is designated by the Congress

poe,
—

as being for an emergency requirement pursuant to sec-

i
No

tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

—"
On

gency Deficit Control Act of 1985.

jah
fp

JENTERS FOR MEDICARE & MEDICAID SERVICES

—
ws

PROGRAM MANAGEMENT

—
on

For an additional amount for “‘Program Manage-

—
~

ment”, $150,000,000, to remain available through Sep-

—
oO

tember 30, 2022, to prevent, prepare for, and respond to

—
\©

coronavirus, for State strike teams for resident and em-

i)
©

ployee safety in skilled nursing facilities and nursing facili-

bo
—

ties, including: activities to support clinical care, infection

No
No

control, and staffing: Provided, That such amount is des-

N
Go

ignated by the Congress as being for an emergency re-

We)
a

quirement pursuant to section 251(b)(2)(A)() of the Bal-

No
Cn

anced Budget and Emergency Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002378
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 126 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

74

—_

ADMINISTRATION FOR CHILDREN AND FAMILIES
LOW INCOME HOME ENERGY ASSISTANCE
For an additional amount for “Low Income Home
Energy Assistance’, $1,500,000,000, to remain available
until September 30, 2021, to prevent, prepare for, and re-
spond to coronavirus, for making payments under sub-
section (b) of section 2602 of the Low-Income Home En-

erey Assistance Act of 1981 (42 U.S.C. 8621 et seq.): Pro-

oO Aa aN DH OD SP WH Ld

vided, That of the amount provided under this heading

i
©

in this Act, $750,000,000 shall be allocated as though the

poe,
—

total appropriation for such payments for fiscal year 2020

i
No

was less than $1,975,000,000: Provided further, That each

—"
On

erantee that receives an allotment of funds made available

—
fs

under this heading in this Act shall, for purposes of in-

—"
ws

come eligibility, deem to be eligible any household that

oooh,
oN

documents job loss or severe income loss dated after Feb-

—_
~

ruary 29, 2020, such as a layoff or furlough notice or

—_
CO

verification of application for unemployment benefits: Pro-

—
\©

vided further, That the limitation in section 2605(b)(9)(A)

No
OQ

of the Low-Income Home Energy Assistance Act of 1981,

NO
—

regarding planning and administering the use of funds,

ho
No

shall apply to funds provided under this heading in this

ho
Go

Act by substituting “12.5 percent” for “10 percent”: Pro-

we)
i

vided further, That section 2607(b)(2)(B) of such Act (42

No
Gn

U.S.C. 8626(b)(2)(B)) shall not apply to funds made

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002379
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 127 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

75

—_

available under this heading in this Act: Provided further,
That such amount is designated by the Congress as being
for an emergency requirement pursuant to section
251(b)(2)(A)G) of the Balanced Budget and Emergenev
Deficit Control Act of 1985.
PAYMENTS TO STATES FOR THE CHILD CARE AND
DEVELOPMENT BLOCK GRANT

For an additional amount for “Payments to States

oO Aa aN DH OD SP WH Ld

for the Child Care and Development Block Grant”,

i
©

$7,000,000,000, to remain available until September 30,

poe,
—

2021, to prevent, prepare for, and respond to coronavirus,

i
No

including for Federal administrative expenses, which shall

—"
On

be used to supplement, not supplant State, Territory, and

—
fs

Tribal general revenue funds for child care assistance for

—"
ws

low-income families within the United States (including

oooh,
oN

territories) without regard to requirements in sections

—_
~

658E(e)(3)(D)—-(E) or section 658G of the Child Care and

—_
CO

Development Block Grant Act: Provided, That funds pro-

—
\©

vided under this heading in this Act may be used for costs

No
OQ

of providing relief from copayments and tuition payments

NO
—

for families and for paying that portion of the child care

ho
No

provider’s cost ordinarily paid through family copayments,

ho
Go

to provide continued payments and assistance to child care

we)
i

providers in the ease of decreased enrollment or closures

No
Gn

related to coronavirus, and to ensure child care providers

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002380
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 128 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

76

—_

are able to remain open or reopen as appropriate and ap-
plicable: Provided further, That States, Territories, and
Tribes are encouraged to place conditions on payments to
child care providers that ensure that child care providers
use a portion of funds received to continue to pay the sala-
ries and wages of staff: Provided further, That lead agen-
cies shall, for the duration of the COVID-19 public health

emergency, implement enrollment and eligibility policies

oO Aa aN DH OD SP WH Ld

that support the fixed costs of providing child care services

=
©

by delinking provider reimbursement rates from an eligible

—
—

child’s absence and a provider’s closure due to the

=
No

COVID-19 public health emergency: Provided further,

—
On

That the Secretary shall remind States that CCDBG State

jah
fp

plans do not need to be amended prior to utilizing existing

—
ws

authorities in the Child Care and Development Block

—
on

Grant Act for the purposes provided herein: Provided fur-

—
~

ther, That States, Territories, and Tribes are authorized

—
oO

to use funds appropriated under this heading in this Act

—
\©

to provide child care assistance to health care sector em-

i)
©

ployees, emergency responders, sanitation workers, farm-

bo
—

workers, and other workers deemed essential during the

No
No

response to coronavirus by public officials, without regard

N
Go

to the income eligibility requirements of section 658P(4)

We)
a

of such Act: Provided further, That funds appropriated

No
Cn

under this heading in this Act shall be available to eligible

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002381
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 129 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

77
child eare providers under section 658P(6) of the CCDBG

—_

Act, even if such providers were not receiving CCDBG as-
sistance prior to the public health emergency as a result
of the coronavirus, for the purposes of cleaning and sani-
tation, and other activities necessary to maintain or re-
sume the operation of programs: Provided further, That
no later than 60 days after the date of enactment of this

Aet, each State, Territory, and Tribe that receives funding

Oo Oo SN DBD A S&S WO WV

under this heading in this Act shall submit to the See-

i
©

retary a report, in such manner as the Secretary may re-

poe,
—

quire, describing how the funds appropriated under this

i
No

heading in this Act will be spent and that no later than

—"
On

90 days after the date of enactment of this Act, the Sec-

—
fs

retary shall submit to the Committees on Appropriations

—"
ws

of the House of Representatives and the Senate, the Com-

on
on

mittee on Education and Labor of the House of Rep-

—
~

resentatives, and the Committee on Health, Education,

pn
oO

Labor, and Pensions of the Senate a report summarizing

—
\©

such reports from the States, Territories, and Tribes: Pro-

No
OQ

vided further, That no later than October 31, 2021, each

NO
—

State, Territory, and Tribe that receives funding under

ho
No

this heading in this Act shall submit to the Secretary a

ho
Go

report, in such manner as the Secretary may require, de-

we)
i

seribing how the funds appropriated under this heading

No
Gn

im this Act were spent and that no later than 60 days

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002382
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 130 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

73

—_

after receiving such reports from the States, Territories,
and Tribes, the Secretary shall submit to the Committees
on Appropriations of the House of Representatives and the
Senate, the Committee on Education and Labor of the
House of Representatives, and the Committee on Health,
Edueation, Labor, and Pensions of the Senate a report
summarizing such reports from the States, Territories,

and Tribes: Provided further, That payments made under

oO Aa aN DH OD SP WH Ld

this heading in this Act may be obligated in this fiscal

i
©

vear or the succeeding two fiscal years: Provided further,

poe,
—

That funds appropriated under this heading in this Act

i
No

may be made available to restore amounts, either directly

—"
On

or through reimbursement, for obligations incurred to pre-

—
fs

vent, prepare for, and respond to coronavirus, prior to the

—"
ws

date of enactment of this Act: Provided further, That such

oooh,
oN

amount is designated by the Congress as being for an

—_
~

emergency requirement pursuant to section

—_
CO

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
\©

Deficit Control Act of 1985.

No
OQ

CHILDREN AND FAMILIES SERVICES PROGRAMS

NO
—

For an additional amount for “Children and Families

ho
No

Services Programs”, $1,590,000,000, to remain available

ho
Go

until September 30, 2021, to prevent, prepare for, and re-

we)
i

spond to coronavirus, which shall be used as follows:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002383
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 131 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

79

1 (1) $50,000,000 for Family Violence Prevention
2 and Services grants as authorized by section 303(a)
3 and 303(b) of the Family Violence Prevention and
4 Services Act with such funds available to grantees
5 without regard to matching requirements under sec-
6 tion 306(e)(4) of such Act, of which $2,000,000
7 shall be for the National Domestic Violence Hotline:
8 Provided, That the Secretary of Health and Human
9 Services may make such funds available for pro-
10 viding temporary housing and assistance to victims
11 of family, domestic, and dating violence;

12 (2) $20,000,000 for necessary expenses for
13 community-based grants for the prevention of child
14 abuse and neglect under section 209 of the Child
15 Abuse Prevention and Treatment Act, which the
16 Secretary shall make without regard to sections
17 203(b)(1) and 204(4) of such Act; and

18 (3) $20,000,000 for necessary expenses for the
19 Child Abuse Prevention and Treatment Act State
20 Grant program as authorized by Section 112 of such
21 Act;
22 (4) $1,500,000,000 for necessary expenses for
23 grants to carry out the Low-Income Household
24 Drinking Water and Wastewater Assistance pro-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002384
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 132 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

80
1 gram, as deseribed in section 190703 of division S
of this Act.
Provided, That funds made available under this heading
in this Act may be used for the purposes provided herein
to reimburse costs incurred between January 20, 2020,
and the date of award: Provided further, That funds ap-
propriated by the CARES Act (P.L.116-136) to carry out
the Community Services Block Grant Act (42 U.S.C. 9901

oO Aa aN DH OD SP WH Ld

et seq.) and received by a State shall be made available
10. to eligible entities (as defined in section 673(1)(A) of such
11 Aet (42 U.S.C. 9902(1)(A)) not later than either 30 days
12 after such State receives such funds or 30 days after the
13 date of the enactment of this Act, whichever occurs later:
14 Provided further, That such amount is designated by the
15 Congress as being for an emergency requirement pursuant
16 to section 251(b)(2)(A)G) of the Balanced Budget and

17 Emergency Deficit Control Act of 1985.

18 ADMINISTRATION FOR COMMUNITY LIVING
19 AGING AND DISABILITY SERVICES PROGRAMS
20 For an additional amount for “Aging and Disability

21 Services Programs”, $100,000,000, to remain available
22 until September 30, 2021, to prevent, prepare for, and re-
23 spond to the coronavirus: Provided, That of the amount
24 made available under this heading in this Act,

25 $85,000,000 shall be for activities authorized under the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002385
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 133 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

81
Older Americans Act of 1965 (‘OAA’’) and activities au-

—_

thorized under part B of title XX of the Social Security
Act, including $20,000,000 for supportive services under
part B of title II; $19,000,000 for nutrition services
under subparts 1 and 2 of part C of title II; $1,000,000
for nutrition services under title VI; $20,000,000 for sup-
portive services for family caregivers under part E of title

III; $10,000,000 for evidence-based health promotion and

oO Aa aN DH OD SP WH Ld

disease prevention services under part D of title I;

=
©

$10,000,000 for elder rights protection activities, includ-

—
—

ing the long-term ombudsman program under title VI; and

=
No

$5,000,000 shall be for grants to States to support the

—
On

network of statewide senior legal services, including exist-

jah
fp

ing senior legal hotlines, efforts to expand such hotlines

—
ws

to all interested States, and legal assistance to providers,

—
on

in order to ensure seniors have access to legal assistance,

—
~

with such fund allotted to States consistent with para-

—
oO

eraphs (1) through (3) of section 304(a) of the OAA: Pro-

—
\©

vided further, That State matching requirements under

i)
©

sections 304(d)(1)(D) and 373(¢)(2) of the OAA shall not

NO
—

apply to funds made available under this heading: Pro-

ho
No

vided further, That of the amount made available under

ho
Go

this heading in this Act, $10,000,000 shall be for activities

we)
i

authorized in the Developmental Disabilities Assistance

No
Gn

and Bill of Rights Act of 2000: Provided further, That

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002386
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 134 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

82

—_

of the amount made available under this heading in this
Act, $5,000,000 shall be for activities authorized in the
Assistive Technology Act of 2004: Provided further, That
of the amount made available in the preceding proviso,
$5,000,000 shall be for the purchase of equipment to allow
interpreters to provide appropriate and essential services
to the hearing-impaired community: Provided further,

That for the purposes of the funding provided in the pre-

oO Aa aN DH OD SP WH Ld

ceding proviso, during the emergency period deseribed in

=
©

section 1135(¢)(1)(B) of the Social Security Act, for pur-

—
—

poses of section 4(e)(2)(A) of the Assistive Technology Act

=
No

of 2004, the term “targeted individuals and entities” (as

—
On

that term is defined in section 3(16) of the Assistive Tech-

jah
fp

nology Act of 2004) shall be deemed to include American

—
ws

Sign Language certified interpreters who are providing in-

—
on

terpretation services remotely for individuals with disabil-

—
~

ities: Provided further, That during such emergency pe-

—
oO

riod, for the purposes of the previous two provisos, to fa-

—
\©

cilitate the ability of individuals with disabilities to remain

i)
©

in their homes and practice social distancing, the See-

bo
—

retary shall waive the prohibitions on the use of grant

No
No

funds for direct payment for an assistive technology device

N
Go

for an individual with a disability under sections

we)
i

4(e)(2)(A) and 4(e)(5) of such Act: Provided further, That

No
Gn

such amount is designated by the Congress as being for

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002387
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 135 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

83
1 an emergency requirement pursuant to — section
2 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.
OFFICE OF THE SECRETARY

PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY

3

4

5

6 FUND
7 For an additional amount for “Public Health and So-
8 cial Services Emergency Fund’, $4,575,000,000, to re-
9 main available until September 30, 2024, to prevent, pre-
10 pare for, and respond to coronavirus, domestically or
11 internationally, including the development of necessary
12 countermeasures and vaccines, prioritizing platform-based
13 technologies with U.S.-based manufacturing capabilities,
14 the purchase of vaccines, therapeutics, diagnostics, nec-
15 essary medical supplies, as well as medical surge capacity,
16 addressing blood supply chain, workforce modernization,
17 telehealth access and infrastructure, initial advanced man-
18 ufacturing, novel dispensing, enhancements to the U.S.
19 Commissioned Corps, and other preparedness and_re-
20 sponse activities: Provided, That funds appropriated under
21 this paragraph in this Act may be used to develop and
22 demonstrate innovations and enhancements to manufac-
23 turing platforms to support such capabilities: Provided
24 further, That the Secretary of Health and Human Services

25 shall purchase vaccines developed using funds made avail-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002388
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 136 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

34

—_

able under this paragraph in this Act to respond to an
outbreak or pandemic related to coronavirus in quantities
determined by the Secretary to be adequate to address the
public health need: Provided further, That products pur-
chased by the Federal government with funds made avail-
able under this paragraph in this Act, including vaccines,
therapeutics, and diagnosties, shall be purchased in ac-

cordance with Federal Acquisition Regulation guidance on

oO Aa aN DH OD SP WH Ld

fair and reasonable pricing: Provided further, That the

=
©

Secretary may take such measures authorized under eur-

—
—

rent law to ensure that vaccines, therapeutics, and

=
No

diagnostics developed from funds provided in this Act will

—"
On

be affordable in the commercial market: Provided further,

—
fs

That in carrying out the previous proviso, the Secretary

—"
ws

shall not take actions that delay the development of such

oooh,
oN

products: Provided further, That produets purchased with

—_
~

funds appropriated under this paragraph in this Act may,

—_
CO

at the discretion of the Secretary of Health and Human

—
\©

Services, be deposited in the Strategic National Stockpile

No
OQ

under section 319F—2 of the Public Health Service Act:

NO
—

Provided further, That funds appropriated under this

ho
No

paragraph in this Act may be transferred to, and merged

ho
Go

with, the fund authorized by section 319F—4, the Covered

we)
i

Countermeasure Process Fund, of the Public Health Serv-

No
Gn

ice Act: Provided further, That of the amount made avail-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002389
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 137 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

85

able under this paragraph in this Act, $3,500,000,000

—_

shall be available to the Biomedical Advanced Research
and Development Authority for necessary expenses of ad-
vanced research, development, manufacturing, production,
and purchase of vaccines and therapeutics: Provided fur-
ther, That of the amount made available under this para-
eraph in this Aet, $500,000,000 shall be available to the

Biomedical Advanced Research and Development Author-

oO Aa aN DH OD SP WH Ld

ity for the construction, renovation, or equipping of U.S.-

=
©

based next generation manufacturing facilities, other than

—
—

facilities owned by the United States Government: Pro-

=
No

vided further, That of the amount made available under

—
On

this paragraph in this Act, $500,000,000 shall be available

jah
fp

to the Biomedical Advanced Research and Development

—
ws

Authority to promote innovation in antibacterial research

—
on

and development: Provided further, That funds made

—
~

available under this paragraph in this Act may be used

—
oO

for grants for the rent, lease, purchase, acquisition, con-

—
\©

struction, alteration, or renovation of non-Federally owned

i)
©

facilities to improve preparedness and response capability

bo
—

at the State and local level: Provided further, That funds

No
No

appropriated under this paragraph in this Act may be

N
Go

used for the construction, alteration, renovation or equip-

We)
a

ping of non-Federally owned facilities for the production

No
Cn

of vaccines, therapeutics, diagnostics, and medicines and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002390
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 138 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

86

—_

other items purchased under section 319F—2(a) of the
Public Health Service Act where the Secretary determines
that such a contract is necessary to assure sufficient do-
mestic production of such supplies: Provided further, That
all construction, alteration, or renovation work, carried
out, in whole or in part, with fund appropriated under this
heading in this Act, the CARES Act (P.L. 116-136), or

the Paycheck Protection Program and Health Care En-

oO Aa aN DH OD SP WH Ld

hancement Act (P.L. 116-139), shall be subject to the re-

=
©

quirements of 42 U.S.C. 300s-1(b)(1) (1): Provided further,

—
—

That not later than seven days after the date of enactment

=
No

of this Act, and weekly thereafter until the public health

—
On

emergency related to coronavirus is no longer in effect,

jah
fp

the Secretary shall report to the Committees on Appro-

—
ws

priations of the House of Representatives and the Senate

—
on

on the current inventory of ventilators and personal pro-

—
~

tective equipment in the Strategic National Stockpile, in-

—
oO

cluding the numbers of face shields, gloves, goggles and

—
\©

glasses, gowns, head covers, masks, and respirators, as

i)
©

well as deployment of ventilators and personal protective

bo
—

equipment during the previous week, reported by state and

No
No

other jurisdiction: Provided further, That after the date

N
Go

that a report is required to be submitted by the preceding

We)
a

proviso, amounts made available for “Department of

 

No
Cn

Health and Human Services—Office of the Secretary:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002391
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 139 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

87

—_

General Departmental Management” in Public Law 116-
94 for salaries and expenses of the Immediate Office of
the Secretary shall be reduced by $250,000 for each day
that such report has not been submitted: Provided further,
That not later than the first Monday in February of fiscal
year 2021 and each fiscal year thereafter, the Secretary
shall include in the annual budget submission for the De-

partment, and submit to the Congress, the Secretary’s re-

oO Aa aN DH OD SP WH Ld

quest with respect to expenditures necessary to maintain

=
©

the minimum level of relevant supplies in the Strategic

—
—

National Stockpile, including in case of a significant pan-

=
No

demic, in consultation with the working group under see-

—
On

tion 319F (a) of the Public Health Service Act and the

jah
fp

Public Health Emergency Medical Countermeasures En-

—
ws

terprise established under section 2811-1 of such Act:

—
on

Provided further, That such amount is designated by the

—
~

Congress as being for an emergency requirement pursuant

—
oO

to section 251(b)(2)(A)G) of the Balanced Budget and

—
\©

Emergency Deficit Control Act of 1985.

i)
©

For an additional amount for ‘‘Publie Health and So-

bo
—

cial Services Emergency Fund”, $100,000,000,000, to re-

No
No

main available until expended, to prevent, prepare for, and

N
Go

respond to coronavirus, for necessary expenses to make

We)
a

payments under the Health Care Provider Relief Fund as

No
Cn

deseribed in section 30611 of division C of this Act: Pro-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002392
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 140 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

88

—_

vided, That such amount is designated by the Congress
as being for an emergency requirement pursuant to sec-
tion 251(b)(2)(A)(i) of the Balanced Budget and Emer-
gency Deficit Control Act of 1985.

For an additional amount for “‘Publie Health and So-
cial Services Emergency Fund’’, $75,000,000,000, to re-
main available until expended, to prevent, prepare for, and

respond to coronavirus, for necessary expenses to carry

oO Aa aN DH OD SP WH Ld

out the COVID-19 National Testing and Contact Tracing

=
©

Initiative, as described in subtitle D of division C of this

—
—

Act: Provided, That such amount is designated by the

=
No

Congress as being for an emergency requirement pursuant

—
On

to section 251(b)(2)(A)G) of the Balanced Budget and

jah
fp

Emergency Deficit Control Act of 1985.

DEPARTMENT OF EDUCATION

ok meek
NOON

STATE FISCAL STABILIZATION FUND

For an additional amount for “State Fiseal Stabiliza-

= —_
oO ms~

tion Fund’, $90,000,000,000, to remain available until

—
\©

September 30, 2022, to prevent, prepare for, and respond

i)
©

to coronavirus: Provided, That the Secretary of Education

bo
—

(referred to under this heading as ““Seeretary’’) shall make

No
No

grants to the Governor of each State for support of ele-

N
Go

mentary, secondary, and postsecondary education and, as

We)
a

applicable, early childhood education programs and serv-

No
Cn

ices: Provided further, That of the amount made available,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002393
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 141 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

89

—_

the Secretary shall first allocate up to one-half of 1 per-
cent to the outlying areas and one-half of 1 percent to
the Bureau of Indian Edueation (“BIE”) for activities
consistent with this heading under such terms and condi-
tions as the Secretary may determine: Provided further,
That the Secretary may reserve up to $30,000,000 for ad-
ministration and oversight of the activities under this

heading: Provided further, That the Secretary shall allo-

oO Aa aN DH OD SP WH Ld

eate 61 percent of the remaining funds made available to

=
©

earry out this heading to the States on the basis of their

—
—

relative population of individuals aged 5 through 24 and

=
No

allocate 39 percent on the basis of their relative number

—
On

of children counted under section 1124(e) of the Elemen-

jah
fp

tary and Secondary Education Act of 1965 (referred to

—
ws

under this heading as ““ESEA’’) as State grants: Provided

oooh,
oN

further, That State grants shall support statewide elemen-

—_
~

tary, secondary, and postsecondary activities; subgrants to

—_
CO

local educational agencies; and, subgrants to public insti-

—
\©

tutions of higher education: Provided further, That States

No
OQ

shall allocate 65 percent of the funds received under the

NO
—

sixth proviso as subgrants to local educational agencies in

ho
No

proportion to the amount of funds such local educational

ho
Go

agencies received under part A of title I of the ESEA in

we)
i

the most recent fiseal year: Provided further, That States

No
Gn

shall allocate 30 percent of the funds received under the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002394
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 142 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

90

—_

sixth proviso as subgrants to public institutions of higher
education, of which 75 percent shall be apportioned ac-
cording to the relative share of students who received Pell
Grants who are not exclusively enrolled in distance edu-
cation courses prior to the coronavirus emergency at the
institution in the previous award year and 25 percent shall
be apportioned according to the total enrollment of stu-

dents at the institution who are not exclusively enrolled

oO Aa aN DH OD SP WH Ld

in distance education courses prior to the coronavirus

=
©

emergency at the institution in the previous award year:

poe,
—

Provided further, That the Governor shall return to the

i
No

Secretary any funds received that the Governor does not

—"
On

award to local educational agencies and public institutions

—
fs

of higher education or otherwise commit within two vears

—"
ws

of receiving such funds, and the Secretary shall reallocate

oooh,
oN

such funds to the remaining States in accordance with the

—_
~

sixth proviso: Provided further, That Governors shall use

—_
CO

State erants and suberants to maintain or restore State

—
\©

and local fiscal support for elementary, secondary and

No
OQ

postsecondary education: Provided further, That funds for

NO
—

local educational agencies may be used for any activity au-

ho
No

thorized by the ESEA, including the Native Hawaiian

ho
Go

Edueation Act and the Alaska Native Educational Equity,

we)
i

Support, and Assistance Act, the Individuals with Disabil-

No
Gn

ities Education Act (“IDEA”), subtitle B of title VII of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002395
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 143 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

91

—_

the MchKinney-Vento Homeless Assistance Act , the Adult
Edueation and Family Literacy Act or the Carl D. Perkins
Career and Technical Education Act of 2006 (‘the Per-
kins Act’): Prowded further, That a State or local edu-
cational agency receiving funds under this heading may
use the funds for activities coordinated with State, local,
tribal, and territorial public health departments to detect,

prevent, or mitigate the spread of infectious disease or

oO Aa aN DH OD SP WH Ld

otherwise respond to coronavirus; support online learning

=
©

by purchasing educational technology and internet access

—
—

for students, which may include assistive technology or

=
No

adaptive equipment, that aids in regular and substantive

—
On

educational interactions between students and their class-

jah
fp

room instructor; provide ongoing professional development

—
ws

to staff in how to effectively provide quality online aca-

—
on

demic instruction; provide assistance for children and fam-

—
~

ies to promote equitable participation in quality online

—
oO

learning; plan and implement activities related to summer

—
\©

learning, including providing classroom instruction or

i)
©

quality online learning during the summer months; plan

bo
—

for and coordinate during long-term closures, provide tech-

No
No

nology for quality online learning to all students, and how

N
Go

to support the needs of low-income students, racial and

We)
a

ethnic minorities, students with disabilities, English learn-

No
Cn

ers, students experiencing homelessness, and children in

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002396
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 144 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

92

—_

foster care, including how to address learning gaps that
are created or exacerbated due to long-term closures; sup-
port the continuity of student engagement through social
and emotional learning; and other activities that are nec-
essary to maintain the operation of and continuity of serv-
ices in local educational agencies, including maintaining
employment of existing personnel, and reimbursement for

eligible costs incurred during the national emergency: Pro-

oO Aa aN DH OD SP WH Ld

vided further, That a public institution of higher education

=
©

that receives funds under this heading shall use funds for

—
—

edueation and general expenditures (including defraying

=
No

expenses due to lost revenue, reimbursement for expenses

—
On

already incurred, and payroll) and grants to students for

jah
fp

expenses directly related to coronavirus and the disruption

—
ws

of campus operations (which may include emergency fi-

—
on

nancial aid to students for food, housing, technology,

—
~

health care, and child care costs that shall not be required

—
oO

to be repaid by such students) or for the acquisition of

—
\©

technology and services directly related to the need for dis-

i)
©

tance education and the training of faculty and staff to

bo
—

use such technology and services: Provided further, That

No
No

priority shall be given to under-resourced institutions, in-

N
Go

stitutions with high burden due to the coronavirus, and

We)
a

institutions who did not possess distance education capa-

No
Gn

bilities prior to the coronavirus emergency: Provided fur-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002397
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 145 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

93

—_

ther, That any institution of higher education that is not
otherwise eligible for a grant of at least $1,000,000 under
this heading shall be eligible to receive an amount equal
to whichever is lesser of the total loss of revenue and in-
creased costs associated with the coronavirus or
$1,000,000: Provided further, That an institution of high-
er education may not use funds received under this head-

ing to increase its endowment or provide funding for cap-

oO Aa aN DH OD SP WH Ld

ital outlays associated with facilities related to athletics,

i
©

sectarian instruction, or religious worship: Provided fur-

poe,
—

ther, That funds may be used to support hourly workers,

i
No

such as education support professionals, classified school
13 employees, and adjunct and contingent faculty: Provided
14 further, That a Governor of a State desiring to receive an
15 allocation under this heading shall submit an application
16 at such time, in such manner, and containing such infor-
17 mation as the Secretary may reasonably require: Provided
18 further, That the Secretary shall issue a notice inviting
19 applications not later than 15 days after the date of enact-
20 ment of this Act: Provided further, That any State receiv-
21 ing funding under this heading shall maintain its percent
22 of total spending on elementary, secondary, and postsec-
23 ondary education in fiscal year 2019 for fiscal years 2020,
24 2021, and 2022: Prowded further, That a State’s applica-

25 tion shall inelude assuranees that the State will maintain

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002398
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 146 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

94

—_

support for elementary and secondary education in fiscal
vear 2020, fiscal year 2021, and fiscal year 2022 at least
at the level of such support that is the average of such
State’s support for elementary and secondary education
in the 3 fiscal years preceding the date of enactment of
this Act: Provided further, That a State’s application shall
include assurances that the State will maintain State sup-

port for higher education (not including support for cap-

oO Aa aN DH OD SP WH Ld

ital projects or for research and development or tuition

=
©

and fees paid by students) in fiseal year 2020, fiscal year

—
—

2021, and fiseal year 2022 at least at the level of such

=
No

support that is the average of such State’s support for

—
On

higher education (which shall include State and local gov-

jah
fp

ernment funding to institutions of higher education and

—
ws

state need-based financial aid) in the 3 fiseal years pre-

—
on

ceding the date of enactment of this Act, and that any

—
~

such State’s support for higher education funding, as eal-

—
oO

culated as spending for public higher education per full-

—
\©

time equivalent student, shall be the same in fiseal year

No
OQ

2022 as it was in fiscal year 2019: Provided further, That

NO
—

in such application, the Governor shall provide baseline

ho
No

data that demonstrates the State’s current status in each

ho
Go

of the areas described in such assurances in the preceding

we)
i

provisos: Provided further, That a State’s application shall

No
Gn

include assurances that the State will not construe any

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002399
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 147 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

95

a

provisions under this heading as displacing any otherwise
applicable provision of any collective-bargaining agreement
between an eligible entity and a labor organization as de-
fined by section 2(5) of the National Labor Relations Act
(29 U.S.C. 152(5)) or analogous State law: Provided fur-
ther, That a State’s application shall include assurances
that the State shall maintain the wages, benefits, and

other terms and conditions of employment set forth in any

oO Aa aN DH OD SP WH Ld

collective-bargaining agreement between the eligible entity

=
©

and a labor organization, as defined in the preceding pro-

—
—

viso: Provided further, That a State’s application shall in-

=
No

clude assuranees that all students with disabilities are af-

—
On

forded their full rights under IDEA, including all rights

jah
fp

and services outlined in individualized education programs

—"
ws

(“IEPs”): Provided further, That a State receiving funds

oooh,
oN

under this heading shall submit a report to the Secretary,

—_
~

at such time and in such manner as the Secretary may

—_
CO

require, that deseribes the use of funds provided under

—
\©

this heading: Provided further, That no recipient of funds

No
OQ

under this heading shall use funds to provide financial as-

NO
—

sistance to students to attend private elementary or sec-

ho
No

ondary schools, unless such funds are used to provide spe-

ho
Go

cial education and related services to children with disabil-

we)
i

ities whose IEPs require such placement, and where the

No
Gn

school district maintains responsibility for providing such

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002400
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 148 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

96

—_

children a free appropriate public education, as authorized
by IDEA: Provided further, That a local educational agen-
ey, State, stitution of higher education, or other entity
that receives funds under “State Fiscal Stabilization
Fund”, shall to the greatest extent practicable, continue
to pay its employees and contractors during the period of
any disruptions or closures related to coronavirus: Pro-

vided further, That the terms “elementary education” and

Oo Oo SN DBD A S&S WO WV

‘secondary education” have the meaning given such terms

=
©

under State law: Provided further, That the term “‘institu-

—
—

tion of higher education” has the meaning given such term

=
No

in section 101 of the Higher Edueation Act of 1965: Pro-

—"
On

vided further, That the term ‘“‘fiscal year” shall have the

—
fs

meaning given such term under State law: Provided fur-

—"
ws

ther, That the term ‘State’? means each of the 50 States,

on
on

the District of Columbia, and the Commonwealth of Puer-

—
~

to Rieo: Provided further, That such amount is designated

pn
oO

by the Congress as being for an emergency requirement

—
\©

pursuant to section 251(b)(2)(A)(i) of the Balanced Budg-

No
OQ

et and Emergency Deficit Control Act of 1985.

NO
—

HIGHER EDUCATION

ho
No

For an additional amount for “Higher Education’,

ho
Go

$10,150,000,000, to remain available until September 30,

we)
i

2021, to prevent, prepare for, and respond to coronavirus,

No
Gn

of which $11,000,000 shall be transferred to “‘National

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002401
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 149 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

97

—_

Technical Institute for the Deaf’ to help defray expenses
(which may include lost revenue, reimbursement for ex-
penses already incurred, technology costs associated with
a transition to distance education, sign language and cap-
tioning costs associated with a transition to distance edu-
cation, faculty and staff trainings, and payroll) directly
caused by coronavirus and to enable emergency financial

aid to students for expenses directly related to coronavirus

oO Aa aN DH OD SP WH Ld

and the disruption of university operations (which may in-

=
©

clude food, housing, transportation, technology, health

—
—

care, and child care), of which $20,000,000 shall be trans-

=
No

ferred to “Howard University’ to help defray expenses

—
On

(which may include lost revenue, reimbursement for ex-

jah
fp

penses already incurred, technology costs associated with

—
ws

a transition to distance education, technology costs associ-

—
on

ated with a transition to distance education, faculty and

—
~

staff trainings, and payroll) directly related to coronavirus

—
oO

and to enable grants to students for expenses directly re-

—
\©

lated to coronavirus and the disruption of university oper-

i)
©

ations (which may include food, housing, transportation,

bo
—

technology, health care, and child eare), of which

No
No

$11,000,000 shall be transferred to “Gallaudet Univer-

N
Go

sity” to help defray expenses (which may include lost rev-

We)
a

enue, reimbursement for expenses already incurred, tech-

No
Cn

nology costs associated with a transition to distance edu-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002402
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 150 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

98

—_

cation, sign language and captioning costs associated with
a transition to distance education, faculty and staff
trainings, and payroll) directly related to coronavirus and
to enable grants to students for expenses directly related
to coronavirus and the disruption of university operations
(which may include food, housing, transportation, tech-
nology, health care, and child care), and of which the re-

maining amounts shall be used to carry out parts A and

oO Aa aN DH OD SP WH Ld

B of title IU, parts A and B of title V, subpart 4 of part

=
©

A of title VI, and part B of title VI of the Higher Edu-

—
—

eation Act of 1965 (““HEA’’) as follows:

=
No

(1) $1,708,000,000 for parts A and B of title

—
On

III, parts A and B of title V, and subpart 4 of part

jah
fp

A of title VU of the HEA to address needs directly

—
ws

related to coronavirus: Provided, That such amount

—
on

shall be allocated by the Secretary proportionally to

—
~

such programs covered under this paragraph and

—
oO

based on the relative share of funding appropriated

—
\©

to such programs in the Further Consolidated Ap-

i)
©

propriations Act, 2020 (Public Law 116-94) and

bo
—

distributed to institutions of higher education as fol-

No
No

lows:

N
Go

(A) Except as otherwise provided in sub-

We)
a

paragraph (B), for eligible institutions under

No
Cn

part B of title HI and subpart 4 of part A of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002403
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 151 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

99

1 title VII of the Higher Education Act, the Sec-

2 retary shall allot to each eligible institution an

3 amount using the following formula:

4 (i) 70 percent according to a ratio

5 equivalent to the number of Pell Grant re-

6 cipients in attendance at such institution

7 at the end of the school year preceding the

8 beginning of that fiscal year and the total

9 number of Pell Grant recipients at all such
10 institutions;

11 (ii) 20 percent according to a ratio
12 equivalent to the total number of students
13 enrolled at. such institution at the end of
14 the school year preceding the beginning of
15 that fiscal year and the number of stu-
16 dents enrolled at all such institutions; and
17 (iii) 10 percent according to a ratio
18 equivalent to the total endowment size at
19 all eligible institutions at the end of the
20 school year preceding the beginning of that
21 fiseal year and the total endowment size at
22 such institutions;
23 (B) For eligible institutions under section
24 326 of the Higher Education Act, the Secretary
25 shall allot to each eligible institution an amount

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002404
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 152 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

100

1 im proportion to the award received from fund-
2 ing for such institutions in the Further Consoli-

3 dated Appropriations Act, 2020 (Public Law
4 116-94);

5 (C) For eligible institutions under section
6 316 of the Higher Education Act, the Secretary
7 shall allot funding according to the formula in

8 section 316(d)(3) of the Higher Education Act;

9 (D) Notwithstanding section 318(f) of the
10 Higher Education Act, for eligible institutions
11 under section 318 of the Higher Education Act,
12 the Secretary shall allot funding according to
13 the formula in section 318(e) of the Higher
14 Edueation Act;

15 (E) Exeept as provided in subparagraphs
16 (C) and (D), for eligible institutions under part
17 A of title TT of the Higher Edueation Act and
18 parts A and B of title V, the Secretary shall
19 issue an application for eligible institutions to
20 demonstrate unmet need, and the Secretary
21 shall allow eligible institutions to apply for
22 funds under one of the programs for which they
23 are eligible.
24 (2) $8,400,000,000 for part B of title VU of
25 the HEA for institutions of higher education (as de-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002405
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 153 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

101

1 fined in section 101 or 102(¢) of the HEA) to ad-
2 dress needs directly related to coronavirus as follows:
3 (A) $7,000,000,000 shall be provided to
4 private, non-profit institutions of higher edu-
5 cation apportioning it—
6 (i) 75 percent according to the rel-
7 ative share of enrollment of Federal Pell
8 Grant recipients who are not exclusively
9 enrolled in distance education courses prior
10 to the coronavirus emergency, and
11 (ii) 25 percent according to the rel-
12 ative share of the total equivalent enroll-
13 ment of students who were not Federal
14 Pell Grant recipients who are not exclu-
15 sively enrolled in distance education
16 courses prior to the coronavirus emer-
17 gency.
18 (B) $1,400,000,000 shall be for institu-
19 tions of higher education (as defined in section
20 101 of the Higher Education Act) with unmet
21 need related to the coronavirus, including insti-
22 tutions of higher education that offer their
23 courses and programs exclusively through dis-
24 tance education:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002406
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 154 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

102

—_

Provided, That funds shall be used to make payments to
such institutions to provide emergency grants to students
who attended such institutions at any pomt during the
coronavirus emergency and for any component of the stu-
dent’s cost of attendance (as defined under section 472
of the HEA), including food, housing, course materials,
technology, health care, and child care): Provided further,

That institutions of higher education may use such funds

Oo Oo SN DBD A S&S WO WV

to defray expenses (including lost revenue, reimbursement

=
©

for expenses already incurred, technology costs associated

—
—

with a transition to distance education, faculty and staff

=
No

trainings, and payroll) incurred by institutions of higher

—"
On

education: Provided further, That such payments shall not

—
fs

be used to increase endowments or provide funding for

—"
ws

capital outlays associated with facilities related to ath-

on
on

leties, sectarian instruction, or religious worship: Provided

—
~

Jurther, That any institution of higher education that is

pn
oO

not otherwise eligible for a grant of at least $1,000,000

—
\©

under paragraph (2)(A) of this heading and has a total

No
OQ

enrollment of at least 500 students shall be eligible to re-

NO
—

ceive an amount equal to whichever is the lesser of the

ho
No

total loss of revenue and increased costs associated with

ho
Go

the coronavirus or $1,000,000: Provided further, That

we)
i

such amount is designated by the Congress as being for

No
Gn

an emergency requirement pursuant to — section

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002407
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 155 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

108
251(b)(2)(A)G) of the Balaneed Budget and Emergency

—_

Deficit Control Act of 1985.
GENERAL PROVISIONS—DEPARTMENT OF EDUCATION
SEC. 10602. Amounts made available to ‘“‘Depart-
ment of Education—Office of Inspector General” in title
VII of division B of Public Law 116-136 are hereby per-
manently rescinded, and an amount of additional new

budget authority equivalent to the amount rescinded is

oO Aa aN DH OD SP WH Ld

hereby appropriated, to remain available until expended,

=
©

for the same purposes and under the same authorities as

—
—

they were originally appropriated, and shall be in addition

=
No

to any other funds available for such purposes: Provided,

—
On

That the amounts appropriated by this section may also

jah
fp

be used for investigations and are available until ex-

—
ws

pended: Provided further, That such amount is designated

—
on

by the Congress as being for an emergency requirement

—
~

pursuant to section 251(b)(2)(A)G) of the Balanced Budg-

—
oO

et and Emergency Deficit Control Act of 1985.

—
\©

SEC. 10603. The Coronavirus Aid, Relief, and Eeo-

i)
©

nomie Security Act (P.L. 116-136) is amended by striking

bo
—

section 18001(a)(38): Provided, That amounts repurposed

No
No

by this section that were previously designated by the Con-

N
Go

eress aS an emergency requirement pursuant to the Bal-

We)
a

anced Budget and Emergency Deficit Control Act of 1985

No
Cn

are designated by the Congress as an emergency require-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002408
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 156 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

104

ment pursuant to section 251(b)(2)(A)G) of the Balanced

—_

Budget and Emergency Deficit Control Act of 1985.

SEC. 10604. Section 18005(a) of the Coronavirus
Aid, Relief, and Economie Security Act (P.L. 116-136)
is amended by inserting “‘with these funds only for chil-
dren identified under section 1115(e¢) of the ESEA in the
school district served by a local educational agency who

are enrolled in private elementary schools and secondary

oO Aa aN DH OD SP WH Ld

schools” after “equitable services”: Provided, That

=
©

amounts repurposed by this section that were previously

—
—

designated by the Congress as an emergency requirement

=
No

pursuant to the Balanced Budget and Emergency Deficit

—
On

Control Act of 1985 are designated by the Congress as

jah
fp

an emergency requirement pursuant to — section

—
ws

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
on

Deficit Control Act of 1985.

—
~

SEC. 10605. Section 18004(¢) of the Coronavirus

—
oO

Aid, Relief, and Economie Security Act (PL. 116-136)

—
\©

is amended by striking “‘to cover any costs associated with

i)
©

significant changes to the delivery of instruction due to

bo
—

the coronavirus” and inserting “to defray expenses (in-

No
No

cluding lost revenue, reimbursement for expenses already

N
Go

incurred, technology costs associated with a transition to

We)
a

distance education, faculty and staff trainings, payroll) in-

No
Cn

curred by institutions of higher education.”: Provided,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002409
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 157 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

105

—_

That amounts repurposed by this section that were pre-
viously designated by the Congress as an emergency re-
quirement pursuant to the Balanced Budget and Emer-
gency Deficit Control Act of 1985 are designated by the
Congress as an emergency requirement pursuant to sec-
tion 251(b)(2)(A)G) of the Balanced Budget and Emer-
gency Deficit Control Act of 1985.

SEC. 10606. With respect to the allocation and award

oO Aa aN DH OD SP WH Ld

of funds under this title, the Secretary of Education is

=
©

prohibited from—

—
—

(a) establishing a priority or preference not specified

=
No

in this title; and

—
On

(b) imposing limits on the use of such funds not spec-

jah
fp

ified in this title.
RELATED AGENCIES

— eet
OOO

CORPORATION FoR NATIONAL AND COMMUNITY

SERVICE

a
oO ms~

ADMINISTRATIVE PROVISIONS—-CORPORATION FOR

—
\©

NATIONAL AND COMMUNITY SERVICE

i)
©

SEC. 10607. (a) The remaining unobligated balances

bo
—

of funds as of September 30, 2020, from amounts pro-

No
No

vided to “Corporation for National and Community Serv-

N
Go

ice

 

Salaries and Expenses” in title IV of division A of

We)
a

the Further Consolidated Appropriations Act, 2020 (Pub-

No
Cn

lic Law 116-94), are hereby permanently rescinded, and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002410
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 158 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

106

—_

an amount of additional new budget authority equal to
the unobligated balances rescinded is hereby appropriated
on September 30, 2020, to remain available until Sep-
tember 30, 2021, for the same purposes and under the
same authorities that they were originally made available
in Public Law 116-94, which shall be in addition to any
other funds available for such purposes: Provided, That

such amount is designated by the Congress as being for

oO Aa aN DH OD SP WH Ld

an emergency requirement pursuant to — section

=
©

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
—

Deficit Control Act of 1985.

=
No

(b) The remaining unobligated balances of funds as

eee

of September 30, 2020, from amounts provided to ‘‘Cor-

—
S Ww

poration for National and Community Service—Operating

—
ws

Expenses”’ in title IV of division A of the Further Consoli-

—
on

dated Appropriations Act, 2020 (Publie Law 116-94), are

—
~

hereby permanently rescinded, and an amount of addi-

—
oO

tional new budget authority equal to the unobligated bal-

—
\©

anees rescinded is hereby appropriated on September 30,

i)
©

2020, to remain available until September 30, 2021, for

bo
—

the same purposes and under the same authorities that

No
No

they were originally made available in Public Law 116—-

N
Go

94, which shall be in addition to any other funds available

We)
a

for such purposes: Provided, That any amounts appro-

No
Cn

priated by the preceding proviso shall not be subject to

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002411
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 159 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

107

—_

the allotment requirements otherwise applicable under sec-
tions 129(a), (b), (d), and (e) of the National and Commu-
nity Service Act of 1998: Provided further, That such
amount is designated by the Congress as being for an
emergency requirement pursuant to section
251(b)(2)(A)G) of the Balanced Budget and Emergenev
Deficit Control Act of 1985.

(¢) The remaining unobligated balances of funds as

oO Aa aN DH OD SP WH Ld

of September 30, 2020, from amounts provided to “Cor-

=
©

poration for National and Community Service—Office of

—
—

Inspector General”’ in title IV of division A of the Further

=
No

Consolidated Appropriations Act, 2020 (Public Law 116-

—
On

94), are hereby permanently rescinded, and an amount of

jah
fp

additional new budget authority equal to the amount re-

—
ws

seinded is hereby appropriated on September 30, 2020,

—
on

to remain available until September 30, 2021, for the

—
~

same purposes and under the same authorities that they

—
oO

were originally made available in Pubhe Law 116-94,

—
\©

which shall be in addition to any other funds available for

i)
©

such purposes: Provided, That such amount is designated

bo
—

by the Congress as being for an emergency requirement

No
No

pursuant to section 251(b)(2)(A)(G) of the Balanced Budg-

N
Go

et and Emergency Deficit Control Act of 1985.

We)
a

(d)(1) Seetion 3514(b) of title II] of division A of

No
Cn

Public Law 116-156 is hereby repealed, and shall be ap-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002412
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 160 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

108

1 pled hereafter as if such subsection had never been en-

 

 

2 acted.

3 (2)(A) IN GENERAL.—The budgetary effects of
4 this subsection are designated as an emergency re-
5 quirement pursuant to section 4(g) of the Statutory
6 Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).

7 (B) DESIGNATION IN THE SENATE.—In_ the
8 Senate, this subsection is designated as an emer-
9 gency requirement pursuant to section 4112(a) of H.
10 Con. Res. 71 (115th Congress), the concurrent reso-
11 lution on the budget for fiscal year 2018.

12 (C) CLASSIFICATION OF BUDGETARY EF-
13 FECTS.—Notwithstanding Rule 3 of the Budget
14 Scorekeeping Guidelines set forth in the joint ex-
15 planatory statement of the committee of conference
16 accompanying Conference Report 105-217 and sec-
17 tion 250(e)(7) and (@)(8) of the Balanced Budget
18 and Emergency Deficit Control Act of 1985, the
19 budgetary effects of this subsection—
20 (i) shall not be estimated for purposes of
21 section 251 of such Act; and
22 (ii) shall be entered on the PAYGO secore-
23 cards maintained pursuant to section 4(d) of
24 the Statutory Pay As-You-Go Act of 2010.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002413
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 161 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

109
1 INSTITUTE OF MUSEUM AND LIBRARY SCIENCES
OFFICE OF MUSEUM AND LIBRARY SERVICES: GRANTS
AND ADMINISTRATION
For an additional amount for “Institute of Museum

and Library Services’, $5,000,000, to remain available

2

3

4

5

6 until September 30, 2021, to prevent, prepare for, and re-
7 spond to coronavirus, including grants to States, terri-
8 tories, tribes, museums, and libraries, to expand digital
9 network access, purchase internet accessible devices, pro-
10 vide technical support services, and for operational ex-
11 penses: Provided, That any matching funds requirements
12 for States, tribes, libraries, and museums are waived for
13 grants provided with funds made available under this
14 heading in this Act: Provided further, That such amount
15 is designated by the Congress as being for an emergency

16 requirement pursuant to section 251(b)(2)(A)(q) of the

17 Balanced Budget and Emergency Deficit Control Act of

18 1985.

19 RAILROAD RETIREMENT BOARD

20 LIMITATION ON ADMINISTRATION

21 For an additional amount for ‘Limitation on Admin-

22 istration’, $4,500,000, to remain available until Sep-
23 tember 30, 2021, to prevent, prepare for, and respond to
24 coronavirus, including the expeditious dispensation of rail-

25 road unemployment insurance benefits, and to support

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002414
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 162 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

110

—_

full-time equivalents and overtime hours as needed to ad-
minister the Railroad Unemployment Insurance Act: Pro-
vided, That such amount is designated by the Congress
as being for an emergency requirement pursuant to sec-
tion 251(b)(2)(A)G) of the Balanced Budget and Emer-
gency Deficit Control Act of 1985.

LIMITATION ON THE OFFICE OF INSPECTOR GENERAL

For an additional amount for “Office of the Inspector

oO Aa aN DH OD SP WH Ld

General”, $500,000, to remain available until expended,

i
©

to prevent, prepare for, and respond to coronavirus, in-

poe,
—

cluding salaries and expenses necessary for oversight, in-

i
No

vestigations and audits of the Railroad Retirement Board

—"
On

and railroad unemployment insurance benefits funded in

jah
fp

this Act and Public Law 116-1386: Provided, That such

—
ws

amount is designated by the Congress as being for an

—
on

emergency requirement pursuant to section

—
~

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
oO

Deficit Control Act of 1985.
GENERAL PROVISIONS—THIS TITLE

BRO oe
Oo ©

SEC. 10608. Notwithstanding any other provision of

bo
—

law, funds made available under each heading in this title

No
No

shall only be used for the purposes specifically described

N
Go

under that heading.

We)
a

SEC. 10609. Funds appropriated by this title may be

No
Cn

used by the Secretary of the Health and Human Services

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002415
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 163 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

111

—_

to appoint, without regard to the provisions of sections
3309 through 3319 of title 5 of the United States Code,
candidates needed for positions to perform eritical work
relating to coronavirus for which—
(1) public notice has been given; and
(2) the Secretary has determined that such a
public health threat exists.

SEC. 10610. Funds made available by this title may

oO Aa aN DH OD SP WH Ld

be used to enter into contracts with individuals for the

=
©

provision of personal services (as described in section 104

—
—

of part 37 of title 48, Code of Federal Regulations (48

=
No

CFR 37.104)) to support the prevention of, preparation

—
On

for, or response to coronavirus, domestically and inter-

jah
fp

nationally, subject to prior notification to the Committees

—
ws

on Appropriations of the House of Representatives and the

—
on

Senate: Provided, That such individuals may not be

—
~

deemed employees of the United States for the purpose

—
oO

of any law administered by the Office of Personnel Man-

—
\©

agement: Provided further, That the authority made avail-

i)
©

able pursuant to this section shall expire on September

bo
—

30, 2024,

No
No

SEC. 10611. Not later than 30 days after the date

N
Go

of enactment of this Act, the Secretary of Health and

We)
a

Human Services shall provide a detailed spend plan of an-

No
Cn

ticipated uses of funds made available to the Department

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002416
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 164 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

112

—_

of Health and Human Services in this Act, including esti-
mated personnel and administrative costs, to the Commit-
tees on Appropriations of the House of Representatives
and the Senate: Provided, That such plans shall be up-
dated and submitted to such Committees every 60 days
until September 30, 2024: Provided further, That the
spend plans shall be accompanied by a listing of each con-

tract obligation incurred that exceeds $5,000,000 which

oO Aa aN DH OD SP WH Ld

has not previously been reported, including the amount of

=
©

each such obligation.

—
—

SEC. 10612. No later than September 30, 2020, the

=
No

remaining unobligated balances of funds made available

—
On

through September 30, 2020, under the heading ‘‘Na-

jah
fp

tional Institutes of Health’ in the Further Consolidated

—
ws

Appropriations Act, 2020 (Publie Law 116-94) are hereby

—
on

permanently rescinded, and an amount of additional new

—
~

budget authority equivalent to the amount rescinded from

—
oO

each account is hereby appropriated to that account, to

—
\©

remain available until September 30, 2021, and shall be

i)
©

available for the same purposes, in addition to other funds

bo
—

as may be available for such purposes, and under the same

No
No

authorities for which the funds were originally provided

N
Go

in Public Law 116-94: Provided, That such amount is

We)
a

designated by the Congress as being for an emergency re-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002417
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 165 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

113

a

quirement pursuant to section 251(b)(2)(A)G) of the Bal-
anced Budget and Emergeney Deficit Control Act of 1985.

SEC. 10613. Funds made available in Public Law
1138-235 to the accounts of the National Institutes of
Health that were available for obligation through fiscal
year 2015 and were obligated for multi-year research
grants shall be available through fiscal year 2021 for the

liquidation of valid obligations if the Director of the Na-

oO Aa aN DH OD SP WH Ld

tional Insitutes of Health determines the project suffered

=
©

an interruption of activities attributable to SARS—CoV—-

—
—

2: Provided, That such amount is designated by the Con-

=
No

eress as being for an emergency requirement pursuant to

—
On

section 251(b)(2)(A)G) of the Balanced Budget and

jah
fp

Emergency Deficit Control Act of 1985.

—
ws

SEC. 10614. Of the funds appropriated by this title

—
on

under the heading “Public Health and Social Services

—
~

Emergency Fund”, $75,000,000 shall be transferred to,

—
oO

and merged with, funds made available under the heading

—
\©

“Office of the Secretary, Office of Inspector General’, and

i)
©

shall remain available until expended, for oversight of ac-

bo
—

tivities supported with funds appropriated to the Depart-

No
No

ment of Health and Human Services in this Act: Provided,

N
Go

That the Inspector General of the Department of Health

We)
a

and Human Serviees shall consult with the Committees

No
Cn

on Appropriations of the House of Representatives and the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002418
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 166 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

114

a

Senate prior to obligating such funds: Provided further,
That the transfer authority provided by this section is in
addition to any other transfer authority provided by law.
TITLE VHU—LEGISLATIVE BRANCH
HOUSE OF REPRESENTATIVES
For an additional amount for the “House of Rep-
resentatives”, $5,000,000, to remain available until Sep-

tember 30, 2021, for necessary expenses to prevent, pre-

oO Aa aN DH OD SP WH Ld

pare for, and respond to coronavirus: Provided, That the

=
©

amounts made available under this heading in this Act

—
—

shall be allocated in accordance with a spend plan sub-

=
No

mitted to the Committee on Appropriations of the House

—
On

of Representatives by the Chief Administrative Officer and

jah
fp

approved by such Committee: Provided further, That such

—
ws

amount is designated by the Congress as being for an

—
on

emergency requirement pursuant to section

—
~

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
oO

Deficit Control Act of 1985.

—
\©

GOVERNMENT ACCOUNTABILITY OFFICE

No
OQ

SALARIES AND EXPENSES

NO
—

For an additional amount for ‘‘Nalaries and Ex-

ho
No

penses”’, $30,000,000, to remain available until expended,

ho
Go

for audits and investigations relating to COVID-19 or

we)
i

similar pandemics, as well as any related stimulus funding

No
Gn

to assist the Nation’s response to health and economic

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002419
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 167 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

115

—_

vulnerabilities to pandemics: Provided, That, not later
than 90 days after the date of enactment of this Act, the
Government Accountability Office shall submit to the
Committees on Appropriations of the House of Represent-
atives and the Senate a spend plan specifying funding esti-
mates and a timeline for such audits and investigations:
Provided further, That such amount is designated by the

Congress as being for an emergency requirement pursuant

oO Aa aN DH OD SP WH Ld

to seetion 251(b)(2)(A)G) of the Balanced Budget and

=
©

Emergency Deficit Control Act of 1985.
TITLE VUI—DEPARTMENT OF STATE, FOREIGN
OPERATIONS, AND RELATED PROGRAMS
DEPARTMENT OF STATE

a
me WwW NN =

ADMINISTRATION OF FOREIGN AFFAIRS

—
ws

OFFICE OF INSPECTOR GENERAL

—
on

For an additional amount for “Office of Inspector

—
~

General’, $2,000,000, to remain available until September

—
oO

30, 2022, for oversight of funds administered by the De-

—
\©

partment of State and made available to prevent, prepare

i)
©

for, and respond to coronavirus by this title and by prior

bo
—

acts: Provided, That such amount is designated by the

No
No

Congress as being for an emergency requirement pursuant

N
Go

to section 251(b)(2)(A)G) of the Balanced Budget and

We)
a

Emergency Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002420
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 168 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

116
GENERAL PROVISIONS — THIS TITLE

—_

(INCLUDING TRANSFER OF FUNDS)

SEC. 10801. Section 21005 of the Emergency Appro-
priations for Coronavirus Health Response and Agenev
Operations (division B of Public Law 116-136) is amend-
ed by inserting at the end before the period “and is further
amended by striking ‘$5,563,619’ in the second proviso

under the heading ‘Repatriation Loans Program Account’

oO Aa aN DH OD SP WH Ld

and inserting in lieu thereof *$15,563,619’ ”’.

=
©

SEC. 10802. Section 21009 of the Emergeney Appro-

—
—

priations for Coronavirus Health Response and Agency

=
No

Operations (division B of Public Law 116-136) is amend-

—
On

ed by striking ‘fiscal year 2020” and inserting in lieu

jah
fp

thereof ‘fiscal years 2020 and 2021”: Provided, That the

—
ws

amount provided by this section is designated by the Con-

—
on

eress as being for an emergency requirement pursuant to

—
~

section 251(b)(2)(A)G) of the Balanced Budget and

—
oO

Emergency Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002421
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 169 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

117

1 TITLE IX
2 TRANSPORTATION, HOUSING AND URBAN

3 DEVELOPMENT, AND RELATED AGENCIES

4 DEPARTMENT OF TRANSPORTATION

5 FEDERAL AVIATION ADMINISTRATION

6 OPERATIONS

7 For an additional amount for “Operations”,

8 $75,000,000, to remain available until September 30,
9 2022, to prevent, prepare for, and respond to coronavirus:
10 Provided, That amounts made available under this head-
11 ing in this Act shall be derived from the general fund,
12 of which not less than $1,000,000 shall be for the Admin-
13 istrator to seek to enter into an agreement not later than
14 45 days after the date of enactment of this Act with a
15 research organization established under chapter 1503 of
16 title 36, United States Code, to conduct a study to deter-
17 mine whether the environmental controls systems in com-
18 mercial airliners recirculate pathogens in the cabin air and
19 to assess existing and potential technological solutions to
20 reduce pathogen recirculation and to mitigate any elevated
21 risk of exposure to pathogens in the cabin air: Provided
22 further That such amount is designated by the Congress
23 as being for an emergency requirement pursuant to sec-
24 tion 251(b)(2)(A)G) of the Balanced Budget and Emer-
25 genev Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002422
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 170 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

118

a

FEDERAL HIGHWAY ADMINISTRATION
HIGHWAY INFRASTRUCTURE PROGRAMS
For an additional amount for “Highway Infrastrue-
ture Programs’, $15,000,000,000, to remain available
until expended: Provided, That the funds made available
under this heading shall be derived from the general fund,
shall be in addition to any funds provided for fiscal year

2020 in this or any other Act for ““Federal-aid Highways”

oO Aa aN DH OD SP WH Ld

under chapters 1 or 2 of title 23, United States Code,

i
©

and shall not affect the distribution or amount of funds

ev
pn,

provided in any other Act: Provided further, That notwith-

i
No

standing chapter 1 of title 23, United States Code, or any

—"
On

other provision of law, a State, territory, Puerto Rico, or

—
fs

Indian Tribe may use funds made available under this

—"
ws

heading in this Act for activities eligible under section

oooh,
oN

133(b) of title 23, United States Code, for administrative

—_
~

and operations expenses, including salaries of employees

—_
CO

(including those employees who have been placed on ad-

—
\©

ministrative leave) or contractors, information technology

No
OQ

needs, and availability payments: Provided further, That

NO
—

of the funds made available under this heading,

ho
No

$14,775,000,000 shall be available for States,

ho
Go

$150,000,000 shall be available for the Tribal Transpor-

we)
i

tation Program, as described in section 202 of title 23,

No
Gn

United States Code, $60,000,000 shall be available for the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002423
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 171 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

119

—_

Puerto Rico Highway Program, as described in section
165(b)(2)(C) (ii) of such title; and $15,000,000 shall be
available for under the Territorial Highway Program, as
deseribed in section 165(¢)(6) of such title: Provided fur-
ther, That for the purposes of funds made available under
this heading the term ‘‘State’? means any of the 50 States
or the District of Columbia: Provided further, That the

funds made available under this heading for States shall

oO Aa aN DH OD SP WH Ld

be apportioned to States in the same ratio as the obliga-

=
©

tion limitation for fiseal year 2020 was distributed among

—
—

the States in accordance with the formula specified in see-

=
No

tion 120(a)(5) of division H of Public Law 116—94 and

—
On

shall be apportioned not later than 30 days after the date

jah
fp

of enactment of this Act: Provided further, That the funds

—
ws

made available under this heading shall be administered

—
on

as if apportioned under chapter 1 of title 23, United

—
~

States Code, except that activities eligible under the Tribal

—
oO

Transportation Program shall be administered as if allo-

—
\©

cated under chapter 2 of title 28, United States Code: Pro-

i)
©

vided further, That funds apportioned to a State under

bo
—

this heading shall be suballocated within the State to areas

No
No

deseribed in subsection 133(d)(1)(A)G) of title 23, United

N
Go

States Code, in the same ratio that funds suballocated to

We)
a

those areas for fiscal year 2020 bears to the total amount

No
Cn

of funds apportioned to the State for the Federal-aid high-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002424
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 172 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

120

—_

way program under section 104 of such title for fiscal year
2020: Provided further, That of funds made available
under this heading for activities eligible under section
133(b) of title 23, United States Code, any such activity
shall be subject to the requirements of section 133(4) of
such title: Provided further, That, except as provided in
the following proviso, the funds made available under this

heading for activities eligible under the Puerto Rico High-

oO Aa aN DH OD SP WH Ld

way Program and activities eligible under the Territorial

i
©

Highway Program shall be administered as if allocated

poe,
—

under sections 165(b) and 165(e), respectively, of such

i
No

title: Provided further, That the funds made available

—"
On

under this heading for activities eligible under the Puerto

—
fs

Rico Highway Program shall not be subject to the require-

—"
ws

ments of sections 165(b)(2)(A) or 165(b)(2)(B) of such

oooh,
oN

title: Provided further, That for amounts subject to the

—_
~

obligation limitation under the heading “Department of

—_
CO

Transportation—Federal Highway Administration—F'ed-

—
\©

eral-aid Highways—(Limitation on Obligations) —(High-

No
OQ

way Trust Fund)” in Public Law 116-94 for fiscal year

NO
—

2020 that are obligated after the date of enactment of this

ho
No

Act, and for any amounts made available under this head-

ho
Go

ing in this Act, the Federal share of the costs shall be,

we)
i

at the option of the State, District of Columbia, territory,

No
Gn

Puerto Rico, or Indian Tribe, up to 100 percent, and may

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002425
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 173 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

121

a

be available for administrative and operations expenses,
including salaries of employees (including those employees
who have been placed on administrative leave) or contrac-
tors, information technology needs, and availability pay-
ments: Provided further, That section 120(¢) of Public
Law 116-94 shall not apply for fiscal year 2020, and that
amounts that would otherwise have been redistributed by

section 120(¢) shall be retained by States and shall be

oO Aa aN DH OD SP WH Ld

available for their original purpose until September 30,

=
©

2021, except that such amounts shall be subject to such

ev
pn,

redistribution in fiscal vear 2021: Provided further, That

i
No

amounts made available under section 147 of title 23,

—"
On

United States Code, for fiscal years 2019 and 2020 are

—
fs

available for the administrative and operating expenses of

—"
ws

eligible entities related to the response to a coronavirus

oooh,
oN

public health emergency beginning on January 20, 2020,

—_
~

reimbursement for administrative and operating costs to

—_
CO

maintain service including: the purchase of personal pro-

—
\©

tective equipment, and paying the administrative leave of
20 operations personnel due to reductions in service: Provided
21 further, That funds made available for administrative and
22 operating expenses authorized for fiscal year 2020 in Pub-
23 lic Law 116-94 or in this Act under this heading are not
24 required to be included in a transportation improvement

25 program or a statewide transportation improvement pro-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002426
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 174 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

122

—_

oram under sections 134 or 135 of title 23, United States
Code, or chapter 53 of title 49, United States Code, as
applicable: Provided further, That unless otherwise speci-
fied, applicable requirements under title 23, United States
Code, shall apply to funds made available under this head-
ing: Provided further, That the Administrator of the Fed-
eral Highway Administration may retain up to one half

of one percent of the funds made available under this

oO Aa aN DH OD SP WH Ld

heading to fund the oversight by the Administrator of ae-

i
©

tivities carried out with funds made available under this

poe,
—

heading: Provided further, That such amount is designated

i
No

by the Congress as being for an emergency requirement

—"
On

pursuant to seetion 251(b)(2)(A)() of the Balanced Budg-

—
fs

et and Emergency Deficit Control Act of 1985.

FEDERAL TRANSIT ADMINISTRATION

eet
NOON

PUBLIC TRANSPORTATION EMERGENCY RELIEF

—
~

For an additional amount for ‘Public Transportation

—
oO

Emergency Relief’, $15,750,000,000, to remain available

—
\©

until expended, to prevent, prepare for, and respond to

20 coronavirus: Provided, That of the amounts appropriated

21 under this heading in this Act—

22 (1) $11,750,000,000 shall be for grants to ur-

23 banized areas with populations over 3,000,000 and

24 shall be allocated in the same ratio as funds were

25 provided in fiseal year 2020: Provided, That 15 per-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002427
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 175 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

123
1 cent of the amounts provided in this paragraph shall
2 be allocated as if such funds were provided under
3 section 5307 of title 49, United States Code and ap-
4 portioned in accordance with section 5338 of such
5 title (other than subsection (b)(3) and (e)(1)(A))
6 and 85 percent of the amounts provided in this
7 paragraph shall be allocated under section 5337 of
8 such title and apportioned in accordance with such
9 section: Provided further, That funds provided under
10 section 5337 shall be added to funds apportioned
11 under section 5307 for administration in accordance
12 with provisions under section 5307: Provided further,
13 That for urbanized areas with multiple subrecipi-
14 ents, funds provided under section 5337 in this
15 paragraph shall be distributed among subrecipients
16 using the same ratio used to distribute funds made
17 available for section 5337 in fiscal year 2020; and
18 (2) $4,000,000,000 shall be for grants to tran-
19 sit agencies that, as a result of coronavirus, require
20 significant additional assistance to maintain basic
21 transit services: Provided, That such funds shall be
22 administered as if they were provided under section
23 5324 of title 49, United States Code: Provided fur-
24 ther, That any recipient or subrecipient of funds
25 under chapter 53 of title 49, United States Code, or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002428
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 176 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

124
1 an intercity bus service provider that has, between
2 October 1, 2018 and January 20, 2020, partnered
3 with a recipient or subrecipient in order to meet the
4 requirements of section 5311(f) of such title shall be
5 eligible to directly apply for funds under this para-
6 graph: Provided further, That entities that are not
7 recipients or subrecipients of funds under chapter 53
8 of title 49 but are eligible for grants under this
9 heading in this Act shall be eligible to receive not
10 more than 18.75 percent of the total funds provided
il under this paragraph: Provided further, That such
12 entities shall use assistance provided under this
13 heading only for workforce retention or, the recall or
14 rehire of any laid off, furloughed, or terminated em-
15 ployee, associated with the provision of bus service:
16 Provided further, That, the Secretary shall issue a
17 Notice of Funding Opportunity not later than 30
18 days after the date of enactment of this Act and
19 that such Notice of Funding Opportunity shall re-
20 quire application submissions not later than 45 days
21 after the enactment of this Act: Provided further,
22 That the Secretary shall make awards not later than
23 45 days after the application deadline: Provided fur-
24 ther, That the Secretary shall require grantees to
25 provide estimates of financial need, data on reduced
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002429
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 177 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

125
1 ridership, and a spending plan for funds: Provided
2 further, That when evaluating applications for assist-
3 ance, the Secretary shall give priority to transit
4 agencies with the largest revenue loss as a percent-
5 age of their operating expenses: Provided further,
6 That if applications for assistance do not exceed
7 available funds, the Secretary shall reserve the re-
8 maining amounts for grantees to prevent, prepare
9 for, and respond to coronavirus and shall accept ap-
10 pheations on a rolling basis: Provided further, That
il if amounts made available under this heading in this
12 Act remain unobligated on December 31, 2021, such
13 amounts shall be available for any purpose eligible
14 under section 5324 of title 49, United States Code:

15 Provided further, That the provision of funds under this
16 section shall not affect the ability of any other agency of
17 the Government, including the Federal Emergency Man-
18 agement Agency, or State agency, a local governmental
19 entity, organization, or person, to provide any other funds
20 otherwise authorized by law: Provided further, That not-
21 withstanding subsection (a)(1) or (b) of section 5307 of
22 title 49, United States Code, subsection (a)(1) of section
23 5324 of such title, or any provision of chapter 53 of title
24 49, funds provided under this heading in this Act are

25 available for the operating expenses of transit agencies re-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002430
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 178 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

126

—_

lated to the response to a coronavirus public health emer-
gency, including, beginning on January 20, 2020, reim-
bursement for operating costs to maintain service and lost
revenue due to the coronavirus public health emergency,
including the purchase of personal protective equipment,
and paying the administrative leave of operations or con-
tractor personnel due to reductions im service: Provided

further, That to the maximum extent possible, funds made

oO Aa aN DH OD SP WH Ld

available under this heading in this Act and in title XII

i
©

of division B of the CARES Act (Public Law 116-136)

poe,
—

shall be directed to payroll and public transit service, un-

i
No

less the recipient certifies to the Secretary they have not

—"
On

furloughed any employees: Provided further, That such op-

—
fs

erating expenses are not required to be included in a

—"
ws

transportation improvement program, long-range trans-

oooh,
oN

portation plan, statewide transportation plan, or a state-

—_
~

wide transportation improvement program: Provided fur-

—_
CO

ther, That the Secretary shall not waive the requirements

—
\©

of section 5333 of title 49, United States Code, for funds

No
OQ

appropriated under this heading in this Act: Provided fur-

NO
—

ther, That unless otherwise specified, applicable require-

ho
No

ments under chapter 53 of title 49, United States Code,

ho
Go

shall apply to funding made available under this heading

we)
i

in this Act, except that the Federal share of the costs for

No
Gn

which any grant is made under this heading in this Act

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002431
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 179 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

127

—_

shall be, at the option of the recipient, up to 100 percent:
Provided further, That the amount made available under
this heading in this Act shall be derived from the general
fund and shall not be subject to any limitation on obliga-
tions for transit programs set forth in any Act: Provided
Jurther, That not more than one-half of one percent of the
funds for transit infrastructure grants provided under this

heading in this Act shall be available for administrative

oO Aa aN DH OD SP WH Ld

expenses and ongoing program management oversight as

i
©

authorized under sections 5334 and 53838(f)(2) of title 49,

poe,
—

United States Code, and shall be in addition to any other

i
No

appropriations for such purpose: Provided further, That

13 such amount is designated by the Congress as being for
14 an emergency requirement pursuant to — section
15) 251(b)(2)(A)(G) of the Balanced Budget and Emergency
16 Deficit Control Act of 1985.

17 DEPARTMENT OF HOUSING AND URBAN

18 DEVELOPMENT

19 PUBLIC AND INDIAN HOUSING

20 TENANT-BASED RENTAL ASSISTANCE

21 (INCLUDING TRANSFER OF FUNDS)

22 For an additional amount for ‘“Tenant-Based Rental

23 Assistance’, $4,000,000,000, to remain available until ex-
24 pended, and to be used under the same authority and con-

25 ditions as the additional appropriations for fiscal year

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002432
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 180 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

128
2020 under this heading in title XII of division B of the

—_

CARES Act (Public Law 116-1386), except that any
amounts provided for administrative expenses and other
expenses of public housing agencies for their section 8 pro-
grams, including Mainstream vouchers, under this heading
in the CARES Act (Publie Law 116-136) and under this
heading in this Act shall also be available for Housing As-

sistance Payments under section 8(o) of the United States

oO Aa aN DH OD SP WH Ld

Housing Act of 1987 (42 U.S.C. 1487f(0)): Provided,

=
©

That amounts made available under this heading in this

—
—

Act and under the same heading in title XII of division

=
No

B of the CARES Act may be used to cover or reimburse

—
On

allowable costs incurred to prevent, prepare for, and re-

jah
fp

spond to coronavirus regardless of the date on which such

—
ws

costs were incurred: Provided further, That of the amounts

—
on

made available under this heading in this Act,

—
~

$500,000,000 shall be available for administrative ex-

—
oO

penses and other expenses of public housing agencies for

—
\©

their section 8 programs, including Mainstream vouchers:

i)
©

Provided further, That of the amounts made available

bo
—

under this heading in this Act, $2,500,000,000 shall be

No
No

available for adjustments in the calendar year 2020 sec-

N
Go

tion 8 renewal funding allocations, including Mainstream

We)
a

vouchers, for public housing agencies that experience a

No
Cn

significant increase in voucher per-unit costs due to ex-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002433
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 181 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

129

—_

traordinary circumstances or that, despite taking reason-
able cost savings measures, as determined by the Sec-
retary, would otherwise be required to terminate rental as-
sistance for families as a result of insufficient funding:
Provided further, That of the amounts made available
under this heading in this Act, $1,000,000,000 shall be
used for ineremental rental voucher assistance under sec-

tion 8(0) of the United States Housing Act of 1937 for

oO Aa aN DH OD SP WH Ld

use by individuals and families who are—homeless, as de-

=
©

fined under section 103(a) of the MeKinney-Vento Home-

—
—

less Assistance Act (42 U.S.C. 11302(a)); at risk of home-

=
No

lessness, as defined under section 401(1) of the McKin-

—
On

ney-Vento Homeless Assistance Act (42 U.S.C. 11360(1));

jah
fp

or fleeing, or attempting to flee, domestic violence, dating

—
ws

violence, sexual assault, or stalking: Provided further, That

—
on

the Seeretary shall allocate amounts made available in the

—
~

preceding proviso to public housing agencies not later than

—
oO

60 days after the date of enactment of this Act, according

—
\©

to a formula that considers the ability of the public hous-

i)
©

ing agency to use vouchers promptly and the need of geo-

bo
—

eraphical areas based on factors to be determined by the

No
No

Secretary, such as risk of transmission of coronavirus,

N
Go

high numbers or rates of sheltered and unsheltered home-

We)
a

lessness, and economic and housing market conditions:

No
Cn

Provided further, That if a public housing authority elects

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002434
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 182 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

130

—_

not to administer or does not promptly issue all of its au-
thorized vouchers within a reasonable period of time, the
Seeretary shall reallocate any unissued vouchers and asso-
ciated funds to other public housing agencies according
to the eriteria in the preceding proviso: Provided further,
That a public housing agency shall not reissue any vouch-
ers under this heading in this Act for incremental rental

voucher assistance when assistance for the family initially

oO Aa aN DH OD SP WH Ld

assisted is terminated: Prowded further, That upon termi-

i
©

nation of incremental rental voucher assistance under this

poe,
—

heading in this Act for one or more families assisted by

i
No

a public housing agency, the Secretary shall reallocate

—"
On

amounts that are no longer needed by such public housing

—
fs

agency for assistance under this heading in this Act to

—"
ws

another public housing agency for the renewal of vouchers

oooh,
oN

previously authorized under this heading in this Act: Pro-

—_
~

vided further, That amounts made available in this para-

—_
CO

graph are in addition to anv other amounts made available

—
\©

for such purposes: Provided further, That up to 0.5 per-

No
OQ

cent of the amounts made available under this heading

NO
—

in this Act may be transferred, in aggregate, to ‘““Depart-

ho
No

ment of Housing and Urban Development, Program Of-

ho
Go

fices—Publie and Indian Housing” to supplement existing

we)
i

resources for the necessary costs of administering and

No
Gn

overseeing the obligation and expenditure of these

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002435
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 183 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

131

—_

amounts, to remain available until September 30, 2024:
Provided further, That such amount is designated by the
Congress as being for an emergency requirement pursuant
to section 251(b)(2)(A)G) of the Balanced Budget and
Emergency Deficit Control Act of 1985.
PUBLIC HOUSING OPERATING FUND
(INCLUDING TRANSFER OF FUNDS)

For an additional amount for “Public Housing Oper-

oO Aa aN DH OD SP WH Ld

ating Fund’, as authorized by section 9(e) of the United

=
©

States Housing Act of 1987 (42 U.S.C. 1487g(e)),

—
—

$2,000,000,000, to remain available until September 30,

=
No

2021, and to be used under the same authority and condi-

—
On

tions as the additional appropriations for fiscal year 2020

jah
fp

under this heading in title XII of division B of the CARES

—
ws

Act (Publie Law 116-1386): Provided, That amounts made

—
on

available under this heading in this Act and under the

—
~

same heading in title XII of division B of the CARES Act

—
oO

may be used to cover or reimburse allowable costs incurred

—
\©

to prevent, prepare for, and respond to coronavirus re-

i)
©

gardless of the date on which such costs were incurred:

bo
—

Provided further, That up to 0.5 percent of the amounts

No
No

made available under this heading in this Act may be

N
Go

transferred, in aggregate, to “Department of Housing and

We)
a

Urban Development, Program Offiees—Publie and Indian

No
Cn

Housing”’ to supplement existing resources for the nec-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002436
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 184 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

132

—_

essary costs of administering and overseeing the obligation
and expenditure of these amounts, to remain available
until September 30, 2024: Provided further, That such
amount is designated by the Congress as being for an
emergency requirement pursuant to section
251(b)(2)(A)G) of the Balanced Budget and Emergenev
Deficit Control Act of 1985.

COMMUNITY PLANNING AND DEVELOPMENT

oO Aa aN DH OD SP WH Ld

HOUSING OPPORTUNITIES FOR PERSONS WITH AIDS

=
©

For an additional amount for “Housing Opportuni-

—
—

ties for Persons with AIDS”, $15,000,000, to remain

=
No

available until September 30, 2021, and to be used under

—
On

the same authority and conditions as the additional appro-

jah
fp

priations for fiscal vear 2020 under this heading in title

—
ws

XII of division B of the CARES Act (Public Law 116-

—
on

136): Provided, That amounts provided under this heading

—
~

in this Act that are allocated pursuant to section 854(e@)(5)

—
oO

of the AIDS Housing Opportunity Aet (42 U.S.C. 12901

—
\©

et seq.) shall remain available until September 30, 2022:

i)
©

Provided further, That not less than $15,000,000 of the

bo
—

amount provided under this heading in this Act shall be

No
No

allocated pursuant to the formula in section 854 of such

N
Go

Act using the same data elements as utilized pursuant to

we)
i

that same formula in fiscal vear 2020: Provided further,

No
Gn

That such amount is designated by the Congress as being

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002437
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 185 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

133

—_

for an emergency requirement pursuant to section
251(b)(2)(A)G) of the Balaneed Budget and Emergency
Deficit Control Act of 1985.
COMMUNITY DEVELOPMENT FUND
(INCLUDING TRANSFER OF FUNDS)
For an additional amount for “Community Develop-
ment Fund”, $5,000,000,000, to remain available until

September 30, 2023, and to be used under the same au-

oO Aa aN DH OD SP WH Ld

thority and conditions as the additional appropriations for

=
©

fiseal year 2020 under this heading in title XU of division

—
—

B of the CARES Act (Public Law 116-136): Provided,

=
No

That such amount made available under this heading in

—
On

this Act shall be distributed pursuant to section 106 of

jah
fp

the Housing and Community Development Act of 1974

—
ws

(42 U.S.C. 5306) to grantees that received allocations

—
on

pursuant to such formula in fiscal year 2020, and that

—
~

such allocations shall be made within 30 days of enact-

—_
CO

ment of this Aet: Provided further, That in administering

—
\©

funds under this heading, an urban county shall consider

No
OQ

needs throughout the entire urban county configuration

NO
—

to prevent, prepare for, and respond to coronavirus: Pro-

ho
No

vided further, That up to $100,000,000 of amounts made

ho
Go

available under this heading in this Act may be used to

we)
i

make new awards or increase prior awards to existing

No
Gn

technical assistance providers: Provided further, That of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002438
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 186 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

134

a

the amounts made available under this heading in this
Act, up to $25,000,000 may be transferred to ‘“Depart-
ment of Housing and Urban Development, Program Of-
fices—Community Planning and Development” for nec-
essary costs of administering and overseeing the obligation
and expenditure of amounts under this heading in this
Act, to remain available until September 30, 2028: Pro-

vided further, That such amount is designated by the Con-

oO Aa aN DH OD SP WH Ld

eress as being for an emergency requirement pursuant to

i
©

section 251(b)(2)(A)G) of the Balanced Budget and

ev
pn,

Emergency Deficit Control Act of 1985.

=
No

HOMELESS ASSISTANCE GRANTS

—
On

(INCLUDING TRANSFER OF FUNDS)

jah
fp

For an additional amount for ‘‘Homeless Assistance

—
ws

Grants”, $11,500,000,000, to remain available until Sep-

—
on

tember 30, 2025, for the Emergency Solutions Grants pro-

—
~

eram as authorized under subtitle B of title IV of the

—
oO

MecKinney-Vento Homeless Assistance Act (42 U.S.C.

—
\©

11371 et seq.), as amended, and to be used under the

i)
©

same authority and conditions as the additional appropria-

bo
—

tions for fiscal vear 2020 under this heading in title AI

No
No

of division B of the CARES Act (Public Law 116-136):

N
Go

Provided, That $4,000,000,000 of the amount made avail-

We)
a

able under this heading in this Act shall be distributed

No
Cn

pursuant to 24 CFR 576.3 to grantees that received allo-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002439
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 187 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

135

—_

cations pursuant to that same formula in fiscal year 2020,
and that such allocations shall be made within 30 days
of enactment of this Act: Provided further, That, in addi-
tion to amounts allocated in the preceding proviso, remain-
ing amounts shall be allocated directly to a State or unit
of general local government by the formula specified in
the third proviso under this heading in title XII of division

B of the CARES Act (Public Law 116-136): Provided fur-

oO Aa aN DH OD SP WH Ld

ther, That not later than 90 days after the date of enact-

=
©

ment of this Act and every 60 days thereafter, the Sec-

—
—

retary shall allocate a minimum of an_ additional

=
No

$500,000,000, pursuant to the formula referred to in the

—
On

preceding proviso, based on the best available data: Pro-

jah
fp

vided further, That up to 0.5 percent of the amounts made

—
ws

available under this heading in this Act may be trans-

—
on

ferred to “Department of Housing and Urban Develop-

—
~

ment—Program Offices—Community Planning and De-

—
oO

velopment” for necessary costs of administering and over-

—
\©

seeing the obligation and expenditure of amounts under

i)
©

this heading in this Act, to remain available until Sep-

bo
—

tember 30, 2030: Provided further, That funds made avail-

No
No

able under this heading in this Act and under this heading

N
Go

in title XII of division B of the CARES Act (Public Law

We)
a

116-136) may be used for eligible activities the Secretary

No
Cn

determines to be eritical in order to assist survivors of do-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002440
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 188 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

136

—_

mestie violence, sexual assault, dating violence, and stalk-
ing or to assist homeless youth, age 24 and under: Pro-
vided further, That amounts repurposed by this paragraph
that were previously designated by the Congress as an
emergency requirement pursuant to the Balanced Budget
and Emergency Deficit Control Act of 1985 are des-
ignated by the Congress as an emergency requirement

pursuant to section 251(b)(2)(A)G) of the Balanced Budg-

oO Aa aN DH OD SP WH Ld

et and Emergency Deficit Control Act of 1985: Provided

i
©

Jurther, That such amount is designated by the Congress

poe,
—

as being for an emergency requirement pursuant to sec-

i
No

tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

—"
On

gency Deficit Control Act of 1985.

jah
fp

EMERGENCY RENTAL ASSISTANCE

—
ws

For activities and assistance authorized in section

—
on

110201 of — the “COVID-19 HERO Act”,

—
~

$100,000,000,000, to remain available until expended:

—
oO

Provided, That such amount is designated by the Congress

—
\©

as being for an emergency requirement pursuant to sec-

i)
©

tion 251(b)(2)(A)G) of the Balanced Budget and Emer-

bo
—

gency Deficit Control Act of 1985.

ho
No

HousInG PROGRAMS

N
Go

PROJECT-BASED RENTAL ASSISTANCE

We)
a

For an additional amount for “‘Project-Based Rental

No
Cn

Assistanee’’, $750,000,000, to remain available until ex-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002441
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 189 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

137

—_

pended, and to be used under the same authority and con-
ditions as the additional appropriations for fiscal year
2020 under this heading in title XII of division B of the
CARES Act (Public Law 116-136): Provided, That such
amount is designated by the Congress as being for an
emergency requirement pursuant to section
251(b)(2)(A)G) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

oO Aa aN DH OD SP WH Ld

HOUSING FOR THE ELDERLY

=
©

For an additional amount for “Housing for the El-

—
—

derly’’, $500,000,000, to remain available until September

=
No

30, 2023, and to be used under the same authority and

—
On

conditions as the additional appropriations for fiscal vear

jah
fp

2020 under this heading in title XII of division B of the

15 CARES Aet (Public Law 116-136): Provided, That not-
16 withstanding the first proviso under this heading in the

—
~

CARES Act, $300,000,000 of the amount made available

—
oO

under this heading in this Act shall be for one-time grants

—
\©

for service coordinators, as authorized under section 676

i)
©

of the Housing and Community Development Act of 1992

bo
—

(42 U.S.C. 13632), and the continuation of existing con-

No
No

eregate service grants for residents of assisted housing

N
Go

projects: Provided further, That such amount is designated

We)
a

by the Congress as being for an emergency requirement

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002442
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 190 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

138
pursuant to section 251(b)(2)(A)G) of the Balanced Bude-

—_

et and Emergency Deficit Control Act of 1985.
HOUSING FOR PERSONS WITH DISABILITIES
For an additional amount for “‘Housing for Persons
with Disabilities’, $200,000,000, to remain available until
September 30, 2023, and to be used under the same au-
thority and conditions as the additional appropriations for

fiseal year 2020 under this heading in title XI of division

oO Aa aN DH OD SP WH Ld

B of the CARES Act (Public Law 116-136): Provided,

i
©

That such amount is designated by the Congress as being

poe,
—

for an emergency requirement pursuant to section

i
No

251(b)(2)(A)G) of the Balanced Budget and Emergency

—"
On

Deficit Control Act of 1985.

—
fs

HOUSING COUNSELING ASSISTANCE

—"
ws

For an additional amount for ““Housing Counseling

oooh,
oN

Assistance”, for contracts, grants, and other assistance

—_
~

excluding loans, as authorized under section 106 of the

—_
CO

Housing and Urban Development Act of 1968,

—
\©

$100,000,000, to remain available until September 30,

No
OQ

2022, including up to $8,000,000 for administrative con-

NO
—

traet services: Provided, That funds made available under

ho
No

this heading in this Act shall be used for providing coun-

ho
Go

seling and advice to tenants and homeowners, both current

we)
i

and prospective, with respect to property maintenance, fi-

No
Gn

nancial management or literacy, foreclosure and eviction

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002443
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 191 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

139

—_

mitigation, and such other matters as may be appropriate
to assist them in improving their housing conditions, meet-
ing their financial needs, and fulfillmg the responsibilities
of tenancy or homeownership; for program administration;
and for housing counselor training: Provided further, That
amounts made available under this heading in this Act
may be used to purchase equipment and technology to de-

liver services through use of the Internet or other elec-

oO Aa aN DH OD SP WH Ld

tronic or virtual means in response to the publie health

=
©

emergency related to the Coronavirus Disease 2019

—
—

(COVID-19) pandemic: Provided further, That for pur-

=
No

poses of providing such grants from amounts provided

—
On

under this heading, the Secretary may enter into

jah
fp

multiyear agreements, as appropriate, subject to the avail-

—
ws

ability of annual appropriations: Provided further, That

—
on

such amount is designated by the Congress as being for

—
~

an emergency requirement pursuant to — section

—
oO

251(b)(2)(A)G) of the Balanced Budget and Emergency

—
\©

Deficit Control Act of 1985.

i)
©

Farr HOUSING AND EQUAL OPPORTUNITY

NO
—

“ATR HOUSING ACTIVITIES

ee

ho
No

For an additional amount for “Fair Housing Activi-

ho
Go

ties”, $14,000,000, to remain available until September

we)
i

30, 2022, and to be used under the same authority and

No
Gn

conditions as the additional appropriations for fiscal year

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002444
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 192 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

140
2020 under this heading in title XII of division B of the

—_

CARES Act (Public Law 116-136): Provided, That of the
funds made available under this heading in this Act,
$4,000,000 shall be for Fair Housing Organization Initia-
tive grants through the Fair Housing Initiatives Program
(F HIP), made available to existing grantees, which may
be used for fair housing activities and for technology and

equipment needs to deliver services through use of the

oO Aa aN DH OD SP WH Ld

Internet or other electronic or virtual means in response

=
©

to the public health emergency related to the Coronavirus

—
—

Disease 2019 (COVID-19) pandemic: Provided further,

=
No

That of the funds made available under this heading in

—
On

this Act, $10,000,000 shall be for FHIP Education and

jah
fp

Outreach grants made available to previously-funded na-

—
ws

tional media grantees and State and local education and

—
on

outreach grantees, to educate the public and the housing

—
~

industry about fair housing rights and responsibilities dur-

—
oO

ing the COVID-19 pandemic: Provided further, That such

—
\©

grants in the preceding proviso shall be divided evenly be-

i)
©

tween the national media campaign and education and

bo
—

outreach activities: Provided further, That such amount is

No
No

designated by the Congress as being for an emergency re-

N
Go

quirement pursuant to section 251(b)(2)(A)() of the Bal-

We)
a

anced Budget and Emergency Deficit Control Act of 1985.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002445
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 193 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

141
GENERAL PROVISIONS—THIS TITLE

—_

(INCLUDING RESCISSIONS)

SEC. 10901. There is hereby appropriated from the
General Fund of the Treasury, for payment to the Airport
and Airway Trust Fund, an amount equal to the amount
authorized by section 9502(e) of title 26, United States
Code,

SEC. 10902. Amounts previously made available in

oO Aa aN DH OD SP WH Ld

the Further Continuing Appropriations Act, 2013 (Public

=
©

Law 113-6) for the heading ““Department of Housing and

—
—

Urban Development—Public and Indian Housing—Choice

=
No

Neighborhoods Initiative” shall remain available for ex-

—
On

penditure for the purpose of paying valid obligations in-

jah
fp

curred prior to the expiration of such amounts through

—
ws

September 30, 2021.

—
on

SEC. 10903. The provision under the heading ‘Office

—
~

of the Inspector General—Salaries and Expenses” in title

—
oO

XII of division B of the Coronavirus Aid, Relief, and Eeo-

—
\©

nomic Security Act (Public Law 116-136) is amended by

i)
©

striking “‘with funds made available in this Act to” and

bo
—

inserting “by”: Provided, That the amounts repurposed in

No
No

this section that were previously designated by the Con-

N
Go

eress aS an emergency requirement pursuant to the Bal-

We)
a

anced Budget and Emergency Deficit Control Act of 1985

No
Cn

are designated by the Congress as an emergency require-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002446
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 194 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

142

—_

ment pursuant to section 251(b)(2)(A)G) of the Balanced
Budget and Emergency Deficit Control Act of 1985.

SEC. 10904. (a) Notwithstanding section
51309(a)(1)(B) of title 46, United States Code, for fiscal
year 2020, the Secretary of Transportation may confer the
degree of bachelor of science on an individual who has not
passed the examination for a merchant marine officer’s

license due to intervening efforts to prevent, prepare for,

oO Aa aN DH OD SP WH Ld

and respond to coronavirus.

=
©

(b) The Secretary of Transportation may provide

—
—

such individual up to 1 year after receipt of such degree

=
No

to pass the examination for a merchant marine officer’s

—
On

license.

jah
fp

(ec) Nothing in this section shall be construed to allow

—
ws

the provision of a license under section 7101 of title 46,

—
on

United States Code, to an individual who has not passed

—
~

the required examination.

—
oO

SEC. 10905. (a) Notwithstanding section

—
\©

51506(a)(3) of title 46, United States Code, for fiseal year

i)
©

2020, the Secretary of Transportation may allow a State

bo
—

maritime academy to waive a condition for graduation for

No
No

an individual to pass the examination required for the

N
Go

issuance of a license under section 7101 of title 46, United

We)
a

States Code, due to intervening efforts to prevent, prepare

No
Cn

for, and respond to coronavirus.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002447
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 195 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

143

—_

(b) The Secretary of Transportation may provide
such individual up to 1 year after graduation to pass such
examination.

(ec) Nothing in this section shall be construed to allow
the provision of a license under section 7101 of title 46,
United States Code, to an individual who has not passed
the required examination.

SEC. 10906. Amounts made available under the head-

oO Aa aN DH OD SP WH Ld

ings “Project-Based Rental Assistance,” “‘Housing for the

=
©

Elderly” and “Housing for Persons With Disabilities” in

—
—

title XII of division B of the CARES Act (Public Law

=
No

116-136) and under such headings in this title of this Act

—
On

may be used, notwithstanding any other provision of law,

jah
fp

to provide additional funds to maintain operations for

—
ws

such housing, for providing supportive services, and for

—
on

taking other necessary actions to prevent, prepare for, and

—
~

respond to coronavirus, including to actions to self-isolate,

—
oO

quarantine, or to provide other coronavirus infection con-

—
\©

trol services as recommended by the Centers for Disease

i)
©

Control and Prevention, including providing relocation

bo
—

services for residents of such housing to provide lodging

No
No

at hotels, motels, or other locations: Provided, That the

N
Go

amounts repurposed in this section that were previously

We)
a

designated by the Congress as an emergency requirement

No
Cn

pursuant to the Balanced Budget and Emergency Deficit

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002448
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 196 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

144

—_

Control Act of 1985 are designated by the Congress as
an emergency requirement pursuant to — section
251(b)(2)(A)G) of the Balaneed Budget and Emergency
Deficit Control Act of 1985.
TITLE X
GENERAL PROVISIONS—THIS DIVISION
SEC. 11001. Not later than 30 days after the date

of enactment of this Act, the head of each executive agen-

oO Aa aN DH OD SP WH Ld

ev that receives funding in any division of this Act, or that

=
©

received funding in the Coronavirus Preparedness and Re-

—
—

sponse Supplemental Appropriations Act, 2020 (division

=
No

A of Publie Law 116-123), the Second Coronavirus Pre-

—
On

paredness and Response Supplemental Appropriations

jah
fp

Act, 2020 (division A of Public Law 116-127), the

—
ws

CARES Act (Public Law 116-136), or the Paycheck Pro-

—
on

tection Program and Health Care Enhancement Act (Pub-

—
~

lie Law 116-139) shall provide a report detailing the an-

—
oO

ticipated uses of all such funding to the Committees on

—
\©

Appropriations of the House of Representatives and the

i)
©

Senate: Provided, That each report shall inelude estimated

bo
—

personnel and administrative costs, as well as the total

No
No

amount of funding apportioned, allotted, obligated, and

ho
Go

expended, to date: Provided further, That each such report

we)
i

shall be updated and submitted to such Committees every

No
Gn

60 days until all funds are expended or expire: Provided

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002449
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 197 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

145

—_

Further, That reports submitted pursuant to this section
shall satisfy the requirements of section 1701 of division
A of Public Law 116-127.

SEC. 11002. Each amount appropriated or made
available by this Act is in addition to amounts otherwise
appropriated for the fiscal year involved.

SEC. 11003. No part of any appropriation contained

m this Act shall remain available for obligation beyond

oO Aa aN DH OD SP WH Ld

the current fiseal year unless expressly so provided herein.

=
©

SEC. 11004. Unless otherwise provided for by this

—
—

Act, the additional amounts appropriated by this Act to

=
No

appropriations accounts shall be available under the au-

—
On

thorities and conditions applicable to such appropriations

jah
fp

accounts for fiscal year 2020.

—
ws

SEC. 11005. Each amount designated in this Act by

—
on

the Congress as being for an emergency requirement pur-

—
~

suant to section 251(b)(2)(A)G) of the Balanced Budget

—
oO

and Emergency Deficit Control Act of 1985 shall be avail-

—
\©

able (or rescinded or transferred, if applicable) only if the

i)
©

President subsequently so designates all such amounts

bo
—

and transmits such designations to the Congress.

No
No

SEC. 11006. Any amount appropriated by this Act,

N
Go

designated by the Congress as an emergency requirement

We)
a

pursuant to section 251(b)(2)(A)(i) of the Balaneed Budg-

No
Cn

et and Emergency Deficit Control Act of 1985 and subse-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002450
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 198 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

146

1 quently so designated by the President, and transferred
2 pursuant to transfer authorities provided by this Act shall
3 retain such designation.

4 SEC. 11007. (a) Any contract or agreement entered
5 into by an agency with a State or local government or any
6 other non-Federal entity for the purposes of providing cov-
7 ered assistance, including any information and documents
8 related to the performance of and compliance with such
9 contract or agreement, shall be—

10 (1) deemed an agency record for purposes of
11 section 552(f)(2) of title 5, United States Code; and
12 (2) subject to section 552 of title 5, United
13 States Code (commonly known as the “Freedom of
14 Information Act’’).

15 (b) In this section—

16 (1) the term “agency” has the meaning given
17 the term in section 551 of title 5, United States
18 Jode; and

19 (2) the term ‘‘covered assistance’’—
20 (A) means any assistance provided by an
21 agency in accordance with an Act or amend-
22 ments made by an Act to provide aid, assist-
23 ance, or funding related to the outbreak of
24 COVID-19 that is enacted before, on, or after
25 the date of enactment of this Act; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002451
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 199 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

147

1 (B) ineludes any such assistance made
2 available by an agency under—

3 Gi) this Act;

4 (ii) the Paycheck Protection Program
5 and Health Care Enhancement Act (Public
6 Law 116-139), or an amendment made by
7 that Act;

8 (ii) the CARES Act (Public Law
9 116-136), or an amendment made by that
10 Act;
11 (Gv) the Families First Coronavirus
12 Response Act (Public Law 116-127), or an
13 amendment made by that Act; or
14 (v) the Coronavirus Preparedness and
15 Response Supplemental Appropriations
16 Aet, 2020 (Public Law 116-123), or an
17 amendment made by that Act.
18 SEC. 11008. (a) Notwithstanding any other provision

19 of law and in a manner consistent with other provisions
20 in any division of this Act, all laborers and mechanics em-
21 ployed by contractors and subcontractors on projects fund-
22 ed directly by or assisted in whole or in part by and
23 through the Federal Government pursuant to any division
24 of this Act shall be paid wages at rates not less than those

25 prevailing on projects of a character similar in the locality

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002452
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 200 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

148

a

as determined by the Secretary of Labor in accordance
with subchapter IV of chapter 31 of title 40, United States
Code. With respect to the labor standards specified in this
section, the Secretary of Labor shall have the authority
and functions set forth in Reorganization Plan Numbered
14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section
3145 of title 40, United States Code.

(b) The amounts provided by this section are des-

oO Aa aN DH OD SP WH Ld

ignated by the Congress as being for an emergency re-

=
©

quirement pursuant to section 251(b)(2)(A)(G) of the Bal-

—
—

anced Budget and Emergency Deficit Control Act of 1985.

poh
bo

BUDGETARY EFFECTS

—_
Qe

SEC. 11009. (a) STaTuTORY PAYGO EMERGENCY

pooh
i

DESIGNATION.—The amounts provided under division B

pe
Gn

and each succeeding division are designated as an emer-

po,
ON

gency requirement pursuant to section 4(@) of the Statu-

i
~]

tory Pay-As-You-Go Act. of 2010 (2 U.S.C. 933(g)).

=
co

(b) SENATE PAYGO EMERGENCY DESIGNATION.—

=
\O

In the Senate, division B and each succeeding division are

N
©

designated as an emergency requirement pursuant to sec-

No
a

tion 4112(a) of H. Con. Res. 71 (115th Congress), the

N
N

coneurrent resolution on the budget for fiscal year 2018.

ho
Qo

(¢) CLASSIFICATION OF BUDGETARY EFFECTS.

 

ho
aN

Notwithstanding Rule 3 of the Budget Scorekeeping

No
in

Guidelines set forth in the joint explanatory statement of

26 the committee of conference accompanying Conference Re-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002453
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 201 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

149
port 105-217 and section 250(¢)(8) of the Balanced

—_

Budget and Emergency Deficit Control Act of 1985, the
budgetary effects of division B and each succeeding divi-
sion—
(1) shall not be estimated for purposes of sec-
tion 251 of such Act; and
(2) shall be entered on the PAYGO scorecards

maintained pursuant to section 4(d) of the Statutory

oO Aa aN DH OD SP WH Ld

Pay-As-You-Go Act of 2010.

=
©

(d) ENSURING NO WITHIN-SESSION SEQUESTRA-

poe,
—

TION.—Solely for the purpose of caleulating a breach with-

i
No

in a category for fiscal year 2020 pursuant to section

—"
On

251(a)(6) or section 254(2) of the Balanced Budget and

—
fs

Emergency Deficit Control Act of 1985, and notwith-

—"
ws

standing any other provision of this division, the budg-

oooh,
oN

etary effects from this division shall be counted as

—_
~

amounts designated as being for an emergency require-

—_
CO

ment pursuant to section 251(b)(2)(A) of such Act.

NO re
Oo ©

This division may be cited as the “Coronavirus Re-

NO
—

covery Supplemental Appropriations Act, 2020”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002454
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 202 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

150

1 DIVISION B—REVENUE PROVISIONS

2 SEC. 20001. SHORT TITLE.

3 This division may be cited as the “COVID-19 Tax

4 Relief Act of 2020”.

5 TITLE I—ECONOMIC STIMULUS

6 Subtitle A—2020 Recovery Rebate Improvements

7 SEC. 20101. DEPENDENTS TAKEN INTO ACCOUNT IN DETER-

8 MINING CREDIT AND REBATES.

9 (a) IN GENERAL.—Section 6428(a)(2) of the Internal
10 Revenue Code of 1986 is amended by striking “qualifying
11 children (within the meaning of section 24(e))” and insert-
12 ing “dependents (as defined in section 152)”.

13 (b) CONFORMING AMENDMENTS.

14 (1) Section 6428(2) of such Code is amended
15 by striking “qualifying child” each place it appears
16 and inserting “dependent”.

17 (2) Section 6428(2)(2)(B) of such Code is
18 amended by striking “such child” and inserting
19 “such dependent’.

20 (¢) EFFECTIVE DATE.—The amendments made by
21 this section shall take effect as if included in section 2201

22 of the CARES Act.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002455
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 203 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

151
SEC. 20102. INDIVIDUALS PROVIDING TAXPAYER IDENTI-

—

 

2 FICATION NUMBERS TAKEN INTO ACCOUNT
3 IN DETERMINING CREDIT AND REBATES.
4 (a) IN GENERAL.—Section 6428(2) of the Internal
5 Revenue Code of 1986, as amended by section 20101 of
6 this Act, is amended to read as follows:
7 “(¢) IDENTIFICATION NUMBER REQUIREMENT.—
8 (1) IN GENERAL.—The $1,200 amount in sub-
9 section (a)(1) shall be treated as being zero unless
10 the taxpayer includes the TIN of the taxpayer on
11 the return of tax for the taxable year.
12 (2) JOINT RETURNS.—In the ease of a joint
13 return, the $2,400 amount in subsection (a)(1) shall
14 be treated as being—
15 “(A) zero if the TIN of neither spouse is
16 ieluded on the return of tax for the taxable
17 vear, and
18 “(B) $1,200 if the TIN of only one spouse
19 is so included.
20 (3) DEPENDENTS.—A dependent shall not be
21 taken into account under subsection (a)(2) unless
22 the TIN of such dependent is included on the return
23 of tax for the taxable year.
24 (4) COORDINATION WITH CERTAIN ADVANCE
25 PAYMENTS.—In the case of any payment made pur-
26 suant to subsection (f)(5)(B), a TIN shall be treated
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002456
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 204 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

152

a

for purposes of this subsection as included on the
taxpayer's return of tax if such TIN is provided pur-
suant to such subsection.

“(5) MATHEMATICAL OR CLERICAL ERROR AU-
THORITY.—Any omission of a correct TIN required
under this subsection shall be treated as a mathe-
matical or clerical error for purposes of applying sec-

tion 6213(2)(2) to such omission.”’.

oO Aa aN DH OD SP WH Ld

(b) EFFECTIVE DATE.—The amendment made by

 

=
©

this section shall take effect as if included in section 2201

—
—

of the CARES Act.

i
No

SEC. 20103. 2020 RECOVERY REBATES NOT SUBJECT TO RE-

—"
On

DUCTION OR OFFSET WITH RESPECT TO

—
fs

PAST-DUE SUPPORT.

—
ws

(a) IN GENERAL.—Section 2201(d)(2) of the CARES

—
on

Act is amended by inserting ‘‘(e),’’ before ‘‘(d)”’.

—
~

(b) EFFECTIVE DATE.—The amendment made by

—
oO

this section shall apply to credits and refunds allowed or

—
\©

made after the date of the enactment of this Act.

No
OQ

SEC. 20104. PROTECTION OF 2020 RECOVERY REBATES.

bo
—

(a) IN GENERAL.—Subsection (d) of section 2201 of

No
No

the CARES Act, as amended by the preceding provisions

N
Go

of this Act, is amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002457
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 205 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

153

1 (1) by redesignating paragraphs (1), (2), and

2 (3) as subparagraphs (A), (B), and (C), and by mov-

3 ing such subparagraphs 2 ems to the right,

4 (2) by striking “REDUCTION OR OFFSET.—Any

5 eredit’”” and inserting “REDUCTION, OFFSET, GAR-

6 NISHMENT, ETC.

7 (1) IN GENERAL.—Any credit’, and

8 (3) by adding at the end the following new

9 paragraphs:

10 (2) ASSIGNMENT OF BENEFITS.—

11 (A) IN GENERAL.—Any applicable pay-

12 ment shall not be subject to transfer, assign-

13 ment, execution, levy, attachment, garnishment,

14 or other legal process, or the operation of any

15 bankruptcy or insolvency law, to the same ex-

16 tent as payments deseribed in section 207 of

17 the Social Security Act (42 U.S.C. 407) without

18 regard to subsection (b) thereof.

19 “(B) ENCODING OF PAYMENTS.—As soon

20 as practicable after the date of the enactment

21 of this paragraph, the Secretary of the Treas-

22 ury shall encode applicable payments that are

23 paid electronically to any account—

24 “G) with a unique identifier that is

25 reasonably sufficient to allow a financial
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002458
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 206 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

154

1 institution to identify the payment as a
2 payment protected under subparagraph

3 (A), and
4 Gi) pursuant to the same specifica-

5 tions as required for a benefit payment to

6 which part 212 of title 31, Code of Federal
7 regulations applies.

8 “(C) GARNISHMENT.—

9 “G) ENCODED PAYMENTS.—Upon re-
10 ceipt of a garnishment order that applies
11 to an account that has received an applica-
12 ble payment that is encoded as provided in
13 subparagraph (B), a financial institution
14 shall follow the requirements and proce-
15 dures set forth in part 212 of title 31,
16 Code of Federal Regulations. This para-
17 eraph shall not alter the status of pay-
18 ments as tax refunds or other nonbenefit
19 payments for purpose of any reclamation
20 rights of the Department of Treasury or
21 the Internal Revenue Service as per part
22 210 of title 31 of the Code of Federal Reg-
23 ulations.

24 “Gi) OTHER PAYMENTS.—If a finan-
25 cial institution receives a garnishment
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002459
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 207 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

155

1 order (other than an order that has been
2 served by the United States) that applies
3 to an account into which an applicable
4 payment that has not been encoded as pro-
5 vided in subparagraph (B) has been depos-
6 ited on any date in the prior 60 days (in-
7 cluding any date before the date of the en-
8 actment of this paragraph), the financial
9 institution, upon the request of the account
10 holder or for purposes of complying in
11 good faith with a State order, State law,
12 court order, or interpretation by a State
13 Attorney General relating to garnishment
14 order, may, but is not required to, treat
15 the amount of the payment as exempt
16 under law from garnishment without re-
17 quiring the account holder to assert any
18 right of garnishment exemption or requir-
19 ing the consent of the judgment creditor.

20 “Gu) Liapmiry.—A financial institu-
21 tion that complies in good faith with clause
22 (i) or that aets in good faith in reliance on
23 clause (ii) shall not be lable under anv
24 Federal or State law, regulation, or court
25 or other order to a creditor that initiates

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002460
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 208 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

>

7

15

1 an order for any protected amounts, to an
2 account holder for any frozen amounts or
3 garnishment order applied.

4 “(D) DEFINITIONS.—For purposes of this
5 paragraph—

6 “G) ACCOUNT HOLDER.—The term
7 ‘account holder’ means a natural person
8 against whom a garnishment order is
9 issued and whose name appears in a finan-
10 cial institution’s records.

11 “Gi) APPLICABLE PAYMENT.—The
12 term ‘applicable payment’ means any pay-
13 ment of credit or refund by reason of sec-
14 tion 6428 of such Code (as so added) or by
15 reason of subsection (¢) of this section.

16 “Gii) GARNISHMENT.—The term ‘gar-
17 nishment’ means execution, levy, attach-
18 ment, garnishment, or other legal process.
19 “(iv) GARNISHMENT ORDER.—The
20 term ‘garnishment order’ means a writ,
21 order, notice, summons, judgement, levy, or
22 similar written instruction issued by a
23 court, a State or State agency, a munici-
24 pality or municipal corporation, or a State
25 child support enforcement agency, includ-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002461
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 209 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

157
1 ing a lien arising by operation of law for
2 overdue child support or an order to freeze
3 the assets In an account, to effect a gar-
4 nishment against a debtor.”.
5 (b) EFFECTIVE DaTE.—The amendments made bv
6 this section shall take effect on the date of the enactment
7 of this Act.
8 SEC. 20105. PAYMENTS TO REPRESENTATIVE PAYEES AND
9 FIDUCIARIES.
10 (a) IN GENERAL.—Section 6428(f) of the Internal
11 Revenue Code of 1986 is amended by redesignating para-
12 graph (6) as paragraph (7) and by inserting after para-
13 graph (5) the following new paragraph:
14 (6) PAYMENT TO REPRESENTATIVE PAYEES
15 AND FIDUCIARIES.
16 (A) IN GENERAL.—In the ease of any in-
17 dividual for which payment information is pro-
18 vided to the Secretary by the Commissioner of
19 Social Security, the Railroad Retirement Board,
20 or the Secretary of Veterans Affairs, the pay-
21 ment by the Secretary under paragraph (3)
22 with respect to such individual may be made to
23 such individual’s representative payee or fidu-
24 ciary and the entire payment shall be—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002462
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 210 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

158

1 ‘“G) provided to the individual who is
2 entitled to the payment, or

3 Gi) used only for the benefit of the
4 individual who is entitled to the payment.
5 “(B) APPLICATION OF ENFORCEMENT
6 PROVISIONS.

7 ‘“() In the ease of a payment de-
8 seribed in subparagraph (A) which is made
9 with respect to a social security beneficiary
10 or a supplemental security income recipi-
11 ent, section 1129(a)(3) of the Social Seeu-
12 rity Aet (42 U.S.C. 1820a-8(a)(3)) shall
13 apply to such payment in the same manner
14 as such section applies to a payment under
15 title I or XVI of such Act.

16 ‘“(i) In the case of a payment de-
17 scribed in subparagraph (A) which is made
18 with respect to a railroad retirement bene-
19 ficiary, section 13 of the Railroad Retire-
20 ment Act (45 U.S.C. 2311) shall apply to
21 such payment in the same manner as such
22 section applies to a payment under such
23 Act.
24 ‘“(i) In the case of a payment de-
25 seribed in subparagraph (A) which is made

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002463
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 211 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

159
1 with respect to a veterans beneficiary, sec-
2 tions 5502, 6106, and 6108 of title 38,
3 United States Code, shall apply to such
4 payment in the same manner as such sec-
5 tions apply to a payment under such
6 title.”’,
7 (b) EFFECTIVE DATE.—The amendments made by
8 this section shall take effect as if included in section 2201
9 of the CARES Act.
10 SEC. 20106. APPLICATION TO TAXPAYERS WITH RESPECT
il TO WHOM ADVANCE PAYMENT HAS ALREADY
12 BEEN MADE.
13 In the case of any taxpayer with respect to whom re-
14 fund or credit was made or allowed before the date of the
15 enactment of this Act under subsection (f) of section 6428
16 of the Internal Revenue Code of 1986 (as added by the
17 CARES Act), such subsection shall be applied separately
18 with respect to the excess Gf any) of—
19 (1) the advance refund amount determined
20 under section 6428(f)(2) of sueh Code after the ap-
21 plication of the amendments made by this subtitle,
22 over
23 (2) the amount of such refund or credit so
24 made or allowed.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002464
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 212 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

160
Subtitle B—Additional Recovery Rebates to Individuals

—_

SEC. 20111. ADDITIONAL RECOVERY REBATES TO INDIVID-
UALS.

(a) IN GENERAL.—Subchapter B of chapter 65 of the
Internal Revenue Code of 1986 is amended by inserting
after section 6428 the following new section:

“SEC. 6428A. ADDITIONAL RECOVERY REBATES TO INDIVID-

UALS.

oO Aa aN DH OD SP WH Ld

(a) IN GENERAL.—In the case of an eligible indi-

 

=
©

vidual, there shall be allowed as a credit against the tax

—
—

imposed by subtitle A for the first taxable year beginning

=
No

in 2020 an amount equal to the additional rebate amount

—
On

determined for such taxable year.

jah
fp

‘“(b) ADDITIONAL REBATE AMOUNT.—F or purposes

—
ws

of this section, the term ‘additional rebate amount’ means,

—
on

with respect to any taxpayer for any taxable year, the sum

—
~

of—

—
oO

(1) $1,200 ($2,400 in the case of a joint re-

—
\©

turn), plus

i)
©

(2) $1,200 multiplied by the number of de-

bo
—

pendents of the taxpayer for such taxable year (not

No
No

in excess of 3 such dependents).
23 ‘“(e) ELIGIBLE INDIVIDUAL.—For purposes of this
24 section, the term ‘eligible individual’ means any individual

25 other than—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002465
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 213 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

161

—_

(1) any nonresident alien individual,

(2) any individual with respect to whom a de-
duction under section 151 is allowable to another
taxpayer for a taxable year beginning in the eal-
endar year in which the individual’s taxable year be-
gins, and

(3) an estate or trust.

“(d) LIMITATION BASED ON MODIFIED ADJUSTED

oO Aa aN DH OD SP WH Ld

GROSS INCOME.—The amount of the credit allowed by

 

=
©

subsection (a) (determined without regard to this sub-

11 section and subsection (f)) shall be reduced (but not below
12 zero) by 5 percent of so much of the taxpayer’s modified
13 adjusted gross income as exceeds—
14 (1) $150,000 in the case of a joint return or
15 a surviving spouse (as defined in section 2(a)),
16 (2) $112,500 in the case of a head of house-
17 hold (as defined in section 2(b)), and
18 (3) $75,000 in any other ease.
19 ‘“(e) DEFINITIONS AND SPECIAL RULES.—
20 “(1) MODIFIED ADJUSTED GROSS INCOME.—
21 For purposes of this subsection (other than this
22 paragraph), the term ‘modified adjusted gross in-
23 come’ means adjusted gross income determined with-
24 out regard to sections 911, 931, and 933.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002466
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 214 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

162

1 (2) DEPENDENT DEFINED.—For purposes of
2 this section, the term ‘dependent’ has the meaning
3 given such term by section 152.

4 (3) CREDIT TREATED AS REFUNDABLE.—The
5 eredit allowed by subsection (a) shall be treated as
6 allowed by subpart C of part IV of subchapter A of
7 chapter 1.

8 “(4) IDENTIFICATION NUMBER  REQUIRE-
9 MENT.—

10 “CA) IN GENERAL.—The $1,200 amount in
11 subsection (b)(1) shall be treated as being zero
12 unless the taxpayer includes the TIN of the
13 taxpayer on the return of tax for the taxable
14 vear.

15 ‘“(B) JOINT RETURNS.—In the case of a
16 joint return, the $2,400 amount in subsection
17 (b)(1) shall be treated as being—

18 “G) zero if the TIN of neither spouse
19 is included on the return of tax for the
20 taxable vear, and
21 ‘“i) $1,200 if the TIN of only one
22 spouse is so included.
23 “(C) DEPENDENTS.—A_ dependent shall
24 not be taken into account under subsection

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002467
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 215 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

163

1 (b)(2) unless the TIN of such dependent is in-
2 cluded on the return of tax for the taxable vear.
3 ‘(D) COORDINATION WITH CERTAIN AD-
4 VANCE PAYMENTS.—In the ease of any payment
5 made pursuant to subsection (2@)(5)(A)(ii), a
6 TIN shall be treated for purposes of this para-
7 eraph as included on the taxpayer’s return of
8 tax if such TIN is provided pursuant to such
9 subsection.

10 “(f) COORDINATION WITH ADVANCE REFUNDS OF
11 CRrEeprIt.—

12 “(1) REDUCTION OF REFUNDABLE CREDIT.—
13 The amount of the eredit which would (but for this
14 paragraph) be allowable under subsection (a) shall
15 be reduced (but not below zero) by the aggregate re-
16 funds and eredits made or allowed to the taxpayer
17 (or any dependent of the taxpayer) under subsection
18 (2). Any failure to so reduce the credit shall be
19 treated as arising out of a mathematical or clerical
20 error and assessed according to section 6213(b)(1).
21 (2) JOINT RETURNS.—In the case of a refund
22 or eredit made or allowed under subsection (g) with
23 respect to a joint return, half of such refund or cred-
24 it shall be treated as having been made or allowed
25 to each individual filme such return.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002468
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 216 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

164

1 ‘“(o) ADVANCE REFUNDS AND CREDITS.—

2 (1) IN GENERAL.—Subject to paragraph (5),

3 each individual who was an eligible individual for

4 such individual’s first taxable vear beginning in

5 2019 shall be treated as having made a payment

6 against the tax imposed by chapter 1 for such tax-

7 able year in an amount equal to the advance refund

8 amount for such taxable year.

9 (2) ADVANCE REFUND AMOUNT.—F or pur-
10 poses of paragraph (1), the advance refund amount
il is the amount that would have been allowed as a
12 eredit under this section for such taxable year if this
13 section (other than subsection (f) and this sub-
14 section) had applied to such taxable year.

15 (3) TIMING AND MANNER OF PAYMENTS.—

16 “(A) TrmInG.—The Seeretary shall, sub-
17 ject to the provisions of this title, refund or
18 credit any overpayment attributable to this sec-
19 tion as rapidly as possible. No refund or credit
20 shall be made or allowed under this subsection
21 after December 31, 2020.

22 “(B) DELIVERY OF PAYMENTS.—Notwith-
23 standing any other provision of law, the Sec-
24 retary may certify and disburse refunds payable
25 under this subsection electronically to any ac-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002469
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 217 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

165

1 count to which the payee authorized, on or after
2 January 1, 2018, the delivery of a refund of
3 taxes under this title or of a Federal payment
4 (as defined in section 3332 of title 31, United
5 States Code).

6 “(C) WAIVER OF CERTAIN RULES.—Not-
7 withstanding section 3325 of title 31, United
8 States Code, or any other provision of law, with
9 respect to any payment of a refund under this
10 subsection, a disbursing official in the executive
11 branch of the United States Government may
12 modify payment information received from an
13 officer or employee described in — section
14 3325(a)(1)(B) of such title for the purpose of
15 facilitating the accurate and efficient delivery of
16 such payment. Except in eases of fraud or reck-
17 less neglect, no lability under sections 3325,
18 3527, 3528, or 3529 of title 31, United States
19 Code, shall be imposed with respect to pay-
20 ments made under this subparagraph.
21 “(4) NO INTEREST.—No interest shall be al-
22 lowed on any overpayment attributable to this sec-
23 tion.

24 (5) APPLICATION TO INDIVIDUALS WHO DO
25 NOT FILE A RETURN OF TAX FOR 2019.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002470
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 218 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

166

1 ‘“‘CA) IN GENERAL.—In the case of an indi-
2 vidual who, at the time of any determination
3 made pursuant to paragraph (3), has not filed
4 a tax return for the year described in para-
5 graph (1), the Seeretary shall—

6 “G) apply paragraph (1) by sub-
7 stituting ‘2018 for ‘2019’, and

8 Gi) in the case of a specified indi-
9 vidual who has not filed a tax return for
10 such individual’s first taxable year begin-
11 ning in 2018, determine the advance re-
12 fund amount with respect to such indi-
13 vidual without regard to subsections (d)
14 and on the basis of information with re-
15 spect. to such individual which is provided
16 by—

17 ‘“(T) in the case of a specified so-
18 cial security beneficiary or a specified
19 supplemental security income recipi-
20 ent, the Commissioner of Social Secu-
21 rity,
22 ‘“(II) in the case of a specified
23 railroad retirement beneficiary, the
24 Railroad Retirement Board, and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002471
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 219 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

167
1 “(TIT) in the case of a specified
2 veterans beneficiary, the Secretary of
3 Veterans Affairs (Gn coordination
4 with, and with the assistance of, the
5 Commissioner of Social Security if ap-
6 propriate).
7 “(B) SPECIFIED INDIVIDUAL.—F or pur-
8 poses of this paragraph, the term ‘specified in-
9 dividual’ means any individual who is—
10 ‘“G) a specified social security bene-
11 fieiary,
12 Gi) a specified supplemental security
13 income recipient,
14 “Gii) a specified railroad retirement
15 beneficiary, or
16 ‘“(iv) a specified veterans beneficiary.
17 “(C) SPECIFIED SOCIAL SECURITY BENE-
18 FICIARY.—For purposes of this paragraph—
19 “G) IN GENERAL.—The term ‘speci-
20 fied social security beneficiary means any
21 individual who, for the last month that
22 ends prior to the date of enactment of this
23 section, is entitled to any monthly insur-
24 ance benefit payable under title I] of the
25 Social Security Act (42 U.S.C. 401 et

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002472
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 220 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

168

1 seq.), including payments made pursuant
2 to sections 202(d), 223(2@), and 223)(7)
3 of such Act.

4 “Gi) EXCEPTION.—Such term shall
5 not include any individual if such benefit is
6 not payable for such month by reason of
7 section 202(x) of the Social Security Act
8 (42 U.S.C. 402(x)) or section 1129A of
9 such Act (42 U.S.C. 1820a—8a).

10 “(D) SPECIFIED SUPPLEMENTAL SECU-
11 RITY INCOME RECIPIENT.—For purposes of this
12 paragraph—

13 “G) IN GENERAL.—The term ‘speci-
14 fied supplemental security income recipi-
15 ent’? means any individual who, for the last
16 month that ends prior to the date of enaet-
17 ment of this section, is eligible for a
18 monthly benefit payable under title XVI of
19 the Social Security Act (42 U.S.C. 1381 et
20 seq.) (other than a benefit to an individual
21 deseribed in section 1611(e)(1)(B) of such
22 Act (42 U.S.C. 1382(e)(1)(B)), inelud-
23 ing—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002473
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 221 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

169
1 (I) payments made pursuant to
2 section 1614(a)(3)(C) of such Act (42
3 US.C. 1382¢e(a)(8)(C)),
4 ‘“(II) payments made pursuant. to
5 section 1619(a) (42 U.S.C. 1382h) or
6 subsections (a)(4), (a)(7), or (p)(7) of
7 section 1631 (42 U.S.C. 1383) of
8 such Act, and
9 “(IIT) State supplementary pay-
10 ments of the type referred to in see-
11 tion 1616(a) of such Act (42 U.S.C.
12 1382e(a)) (or payments of the type
13 deseribed in section 212(a) of Public
14 Law 93-66) which are paid by the
15 Commissioner under an agreement re-
16 ferred to in such section 1616(a) (or
17 section 212(a) of Public Law 93-66).
18 “Gi) EXCEPTION.—Such term shall
19 not include any individual if such monthly
20 benefit is not payable for such month by
21 reason of subsection (e)(1)(A) or (e)(4) of
22 section 1611 (42 U.S.C. 1382) or section
23 1129A of such Act (42 U.S.C. 1320a—8a).
24 “(E) SPECIFIED RAILROAD RETIREMENT
25 BENEFICIARY.—For purposes of this para-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002474
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 222 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

170

1 eraph, the term ‘specified railroad retirement
2 beneficiary’ means any individual who, for the
3 last month that ends prior to the date of enact-
4 ment of this section, is entitled to a monthly
5 annuity or pension payment payable (without
6 regard to section 5(a)(ii) of the Railroad Retire-
7 ment Aet of 1974 (45 U.S.C. 231d(a)(ai)))
8 under—

9 “() section 2(a)(1) of such Act (45
10 U.S.C. 231a(a)(1)),

11 “(i) section 2(e) of such Act (45
12 U.S.C. 231a(e)),

13 “(ii) section 2(d)(1) of such Act (45
14 U.S.C. 231a(d)(1)), or

15 (iv) seetion 7(b)(2) of such Act (45
16 U.S.C. 231f(b)(2)) with respect to any of
17 the benefit payments described in subpara-
18 oraph (C)(i).

19 *(F) SPECIFIED VETERANS — BENE-
20 FICIARY.—For purposes of this paragraph—
21 “G) IN GENERAL.—The term ‘speci-
22 fied veterans beneficiary’ means any indi-
23 vidual who, for the last month that ends
24 prior to the date of enactment of this sec-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002475
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 223 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

171

1 tion, is entitled to a compensation or pen-
2 sion payment pavable under—

3 “(T) seetion 1110, 1117, 1121,
4 1131, 1141, or 1151 of title 38,
5 United States Code,

6 “(T) seetion 1810, 1812, 1318,
7 1315, 1816, or 1318 of title 38,
8 United States Code,

9 “(IT) section 1513, 1521, 1533,
10 1536, 15387, 1541, 1542, or 1562 of
11 title 38, United States Code, or

12 “(V) section 1805, 1815, or
13 1821 of title 38, United States Code,
14 to a veteran, surviving spouse, child, or
15 parent as deseribed in paragraph (2), (8),
16 (4)(A) Gi), or (5) of seetion 101, title 38,
17 United States Code.

18 “Gi) EXCEPTION.—Such term shall
19 not include any individual if such com-
20 pensation or pension payment is not pay-
21 able, or was reduced, for such month by
22 reason of section 1505, 53138, or 5313B of
23 title 38, United States Code.

24 “(G) SUBSEQUENT DETERMINATIONS AND
25 REDETERMINATIONS NOT TAKEN INTO AC-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002476
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 224 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

172

1 COUNT.—For purposes of this section, any indi-
2 vidual’s status as a specified social security ben-
3 eficiary, a specified supplemental security in-
4 come recipient, a specified railroad retirement
5 beneficiary, or a specified veterans beneficiary
6 shall be unaffected by any determination or re-
7 determination of any entitlement to, or eligi-
8 bility for, any benefit, payment, or compensa-
9 tion, if sueh determination or redetermination
10 oceurs after the last month that ends prior to
il the date of enactment of this section.
12 “(T) PAYMENT TO REPRESENTATIVE PAY-
13 EES AND FIDUCIARIES.
14 “G) IN GENERAL.—If the benefit,
15 payment, or compensation referred to in
16 subparagraph (C)G), (D)G), CE), or (F)G)
17 with respect to any specified individual is
18 paid to a representative payee or fiduciary,
19 payment by the Secretary under paragraph
20 (3) with respect to such specified indi-
21 vidual shall be made to such individual’s
22 representative payee or fiduciary and the
23 entire payment shall be used only for the
24 benefit of the individual who is entitled to
25 the payment.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002477
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 225 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

173
1 “Gi) APPLICATION OF ENFORCEMENT
2 PROVISIONS.—
3 (I) In the ease of a payment de-
4 seribed in clause () which is made
5 with respect to a specified social secu-
6 rity beneficiary or a specified supple-
7 mental security income recipient, sec-
8 tion 1129(a)(8) of the Social Security
9 Act (42 U.S.C. 1320a-8(a)(3)) shall
10 apply to such payment in the same
il manner as such section applies to a
12 payment under title IT or XVI of such
13 Act.
14 “(II) In the case of a payment
15 deseribed in clause (i) which is made
16 with respect to a specified railroad re-
17 tirement beneficiary, section 13 of the
18 Railroad Retirement Act (45 U.S.C.
19 2311) shall apply to such payment in
20 the same manner as such section ap-
21 plies to a payment under such Act.
22 ‘“(TII) In the case of a payment
23 deseribed in clause (i) which is made
24 with respect to a specified veterans
25 beneficiary, sections 5502, 6106, and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002478
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 226 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

174

1 6108 of title 38, United States Code,
2 shall apply to such payment in the
3 same manner as such sections apply
4 to a payment under such title.

5 (6) NOTICE TO TAXPAYER.—Not later than 15
6 days after the date on which the Secretary distrib-
7 uted any payment to an eligible taxpayer pursuant
8 to this subsection, notice shall be sent by mail to
9 such taxpayer’s last known address. Such notice
10 shall indicate the method by which such payment
il was made, the amount of such payment, and a
12 phone number for the appropriate point of contact
13 at the Internal Revenue Service to report any error
14 with respect to such payment.

15 ‘“(h) REGULATIONS.—The Secretary shall preseribe

16 such regulations or other guidance as may be necessary
17 or appropriate to carry out the purposes of this section,

18 ineludinge—

19 (1) regulations or other guidance providing
20 taxpayers the opportunity to provide the Secretary
21 information sufficient to allow the Seeretary to make
22 payments to such taxpayers under subsection (g)
23 (including the determination of the amount of such
24 payment) if such information is not otherwise avail-
25 able to the Secretary, and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002479
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 227 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

175

—_

(2) regulations or other guidance providing for
the proper treatment of jomt returns and taxpayers
with dependents to ensure that an individual is not
taken into account more than once in determining
the amount of any credit under subsection (a) and
any credit or refund under subsection (g).

“G) OUTREACH.—The Secretary shall carry out a ro-

bust and comprehensive outreach program to ensure that

oO Aa aN DH OD SP WH Ld

all taxpayers deseribed in subsection (h)(1) learn of their

=
©

eligibility for the advance refunds and credits under sub-

—
—

section (2); are advised of the opportunity to receive such

=
No

advance refunds and eredits as provided under subsection

—
On

(h)(1); and are provided assistance in applying for such

jah
fp

advance refunds and eredits. In conducting such outreach

—
ws

program, the Secretary shall coordinate with other govern-

—
on

ment, State, and local agencies; federal partners; and com-

—
~

munity-based nonprofit organizations that regularly inter-

—
oO

face with such taxpayers.”’.

—
\©

(b) TREATMENT OF CERTAIN POSSESSIONS.—

No
OQ

(1) PAYMENTS TO POSSESSIONS WITH MIRROR

NO
—

CODE TAX SYSTEMS.—The Secretary of the Treas-

ho
No

ury shall pay to each possession of the United States

ho
Go

which has a mirror code tax system amounts equal

we)
i

to the loss Gf any) to that possession by reason of

No
Gn

the amendments made by this section. Such

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002480
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 228 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

176

1 amounts shall be determined by the Seeretary of the
2 Treasury based on information provided by the gov-
3 ernment of the respective possession.

4 (2) PAYMENTS TO OTHER POSSESSIONS.—The
5 Secretary of the Treasury shall pay to each posses-
6 sion of the United States which does not have a mir-
7 ror code tax system amounts estimated by the See-
8 retary of the Treasury as being equal to the agegre-
9 gate benefits (if any) that would have been provided
10 to residents of such possession by reason of the
11 amendments made by this section if a mirror code
12 tax system had been in effect in such possession.
13 The preceding sentence shall not apply unless the re-
14 spective possession has a plan, which has been ap-
15 proved by the Seeretary of the Treasury, under
16 which such possession will promptly distribute such
17 payments to its residents.

18 (3) COORDINATION WITH CREDIT ALLOWED
19 AGAINST UNITED STATES INCOME TAXES.—No ered-
20 it shall be allowed against United States income
21 taxes under section 6428A of the Internal Revenue
22 Code of 1986 (as added by this section), nor shall
23 any eredit or refund be made or allowed under sub-
24 section (2) of such section, to any person—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002481
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 229 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

177

1 (A) to whom a eredit is allowed against
2 taxes imposed by the possession by reason of
3 the amendments made by this section, or

4 (B) who is eligible for a payment under a
5 plan described in paragraph (2).

6 (4) MIRROR CODE TAX SYSTEM.—F or purposes
7 of this subsection, the term “mirror code tax sys-
8 tem” means, with respect to any possession of the
9 United States, the income tax system of such posses-
10 sion if the income tax lability of the residents of
11 such possession under such system is determined by
12 reference to the income tax laws of the United
13 States as if such possession were the United States.
14 (¢) ADMINISTRATIVE PROVISIONS.—

15 (1) DEFINITION OF DEFICIENCY.—NSection
16 6211(b)(4)(A) of the Internal Revenue Code of 1986
17 is amended by striking “and 6428” and inserting
18 6428, and 6428A”.

19 (2) MATHEMATICAL OR CLERICAL ERROR AU-
20 THORITY.—Section 6213(¢)(2) of sueh Code is
21 amended—
22 (A) by inserting “‘or section 6428A (relat-
23 ing to additional recovery rebates to individ-
24 uals)’ before the comma at the end of subpara-
25 eraph (A), and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002482
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 230 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

178

1 (B) by striking “tor 6428” in subparagraph

2 (L) and inserting “6428, or 6428A”,

3 (3) EXCEPTION FROM REDUCTION OR OFF-

4 SET.—Any eredit or refund allowed or made to any

5 individual by reason of section 6428A of the Internal

6 Revenue Code of 1986 (as added by this section) or

7 by reason of subsection (b) of this section shall not

8 be—

9 (A) subject to reduction or offset pursuant
10 to section 3716 or 3720A of title 31, United
il States Code,

12 (B) subject to reduction or offset pursuant
13 to subsection (e), (d), (e), or (f) of section 6402
14 of the Internal Revenue Code of 1986, or
15 (C) reduced or offset by other assessed
16 Federal taxes that would otherwise be subject
17 to levy or collection.
18 (4) ASSIGNMENT OF BENEFITS.—
19 (A) IN GENERAL.—Any applicable pay-
20 ment shall not be subject to transfer, assign-
21 ment, execution, levy, attachment, garnishment,
22 or other legal process, or the operation of any
23 bankruptcy or insolvency law, to the same ex-
24 tent as payments described in section 207 of
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002483
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 231 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

179

1 the Social Security Act (42 U.S.C. 407) without
2 regard to subsection (b) thereof.

3 (B) ENCODING OF PAYMENTS.—As soon as
4 practicable after the date of the enactment of
5 the paragraph, the Secretary of the Treasury
6 shall encode applicable payments that are paid
7 electronically to any acecount—

8 (i) with a unique identifier that is rea-
9 sonably sufficient to allow a financial insti-
10 tution to identify the payment as a pay-
il ment protected under subparagraph (A),
12 and

13 (ii) pursuant to the same _ specifica-
14 tions as required for a benefit payment to
15 which part 212 of title 31, Code of Federal
16 regulations applies.

17 (C) GARNISHMENT.—

18 (i) ENCODED PAYMENTS.—Upon re-
19 ceipt of a garnishment order that applies
20 to an account that has received an applica-
21 ble payment that is encoded as provided in
22 subparagraph (B), a financial institution
23 shall follow the requirements and _ proce-
24 dures set forth in part 212 of title 31,
25 Code of Federal Regulations. This para-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002484
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 232 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

180

1 eraph shall not alter the status of pay-
2 ments as tax refunds or other nonbenefit
3 payments for purpose of any reclamation
4 rights of the Department of Treasury or
5 the Internal Revenue Serves as per part
6 210 of title 31 of the Code of Federal Reg-
7 ulations.

8 (i) OTHER PAYMENTS.—If a financial
9 institution receives a garnishment order
10 (other than an order that has been served
il by the United States) that applies to an
12 account into which an applicable payment
13 that has not been encoded as provided in
14 subparagraph (B) has been deposited on
15 any date in the prior 60 days (including
16 any date before the date of the enactment
17 of this paragraph), the financial institu-
18 tion, upon the request of the account hold-
19 er or for purposes of complying in good
20 faith with a State order, State law, court
21 order, or interpretation by a State Attor-
22 ney General relating to garnishment order,
23 may, but is not required to, treat the
24 amount of the payment as exempt under
25 law from garnishment without requiring

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002485
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 233 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

181
1 the account holder to assert any right of
2 garnishment exemption or requiring the
3 consent of the judgment creditor.
4 (ii) LraBmiry.—A financial institu-
5 tion that complies in good faith with clause
6 (i) or that aets in good faith in reliance on
7 clause (ii) shall not be lable under any
8 Federal or State law, regulation, or court
9 or other order to a creditor that imitiates
10 an order for any protected amounts, to an
11 account holder for any frozen amounts or
12 garnishment order applied.
13 (D) DEFINITIONS.—For purposes of this
14 paragraph—
15 G) ACCOUNT HOLDER.—The term
16 “account holder’? means a natural person
17 against whom a garnishment order is
18 issued and whose name appears in a finan-
19 cial institution’s records.
20 Gi) APPLICABLE  PAYMENT.—The
21 term “‘applicable payment” means any pay-
22 ment of credit or refund by reason of sec-
23 tion 6428 of such Code (as so added) or by
24 reason of subsection (¢) of this section.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002486
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 234 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

182

1 (ii) GARNISHMENT.—The term “‘gar-
2 nishment”” means execution, levy, attach-
3 ment, garnishment, or other legal process.
4 (iv) GARNISHMENT ORDER.—The
5 term ‘“‘garnishment order’? means a writ,
6 order, notice, summons, judgment, levy, or
7 similar written instruction issued by a
8 court, a State or State agency, a munici-
9 pality or municipal corporation, or a State
10 child support enforcement agency, includ-
il ine a lien arising by operation of law for
12 overdue child support or an order to freeze
13 the assets in an account, to effect a gar-
14 nishment against a debtor.

15 (5) TREATMENT OF CREDIT AND ADVANCE PAY-
16 MENTS.—F’or purposes of section 1324 of title 31,
17 United States Code, any credit under section
18 6428A(a) of the Internal Revenue Code of 1986, any
19 eredit or refund under section 6428A(e) of such
20 Code, and any payment under subsection (b) of this
21 section, shall be treated in the same manner as a re-
22 fund due from a eredit provision referred to in sub-
23 section (b)(2) of such section 1324.
24 (6) AGENCY INFORMATION SHARING AND AS8-
25 SISTANCE.—The Commissioner of Social Security,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002487
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 235 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

183
1 the Railroad Retirement Board, and the Secretary of
2 Veterans Affairs shall each provide the Secretary of
3 the Treasury (or the Secretary’s delegate) such in-
4 formation and assistance as the Secretary of the
5 Treasury (or the Secretary's delegate) may require
6 for purposes of making payments under section
7 6428A(e) of the Internal Revenue Code of 1986 to
8 individuals deseribed in paragraph (5)(A)(ii) thereof.
9 (7) CLERICAL AMENDMENT.—The table of see-
10 tions for subchapter B of chapter 65 of the Internal
il Revenue Code of 1986 is amended by inserting after
12 the item relating to section 6428 the following new
13 item:
“See, 6428A. Additional recovery rebates to individuals.”

14 (d) APPROPRIATIONS TO CARRY OUT THIS SEC-
15 TION.—

16 (1) IN GENERAL.—Immediately upon the enact-
17 ment of this Act, the following sums are appro-
18 priated, out of any money in the Treasury not other-
19 wise appropriated, for the fiscal year ending Sep-
20 tember 30, 2020—
21 (A) DEPARTMENT OF THE TREASURY.—
22 G) For an additional amount for ‘De-
23 partment of the Treasury—Bureau of Fis-
24 eal Services—Salaries and Expenses’’,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002488
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 236 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

184

1 $78,650,000, to remain available until
2 September 30, 2021.

3 Gi) For an additional amount for
4 “Department of the Treasury—Internal
5 Revenue  Service—Taxpayer Services’,
6 $298,700,000, to remain available until
7 September 30, 2021.

8 (Gii) For an additional amount for
9 “Department of the Treasury—Internal
10 Revenue Service—Enforcement”’,
11 $37,200,000, to remain available until
12 September 30, 2021.

13 Gv) For an additional amount for
14 “Department of the Treasury—Internal
15 Revenue Service—Operations Support”,
16 $185,000,000, to remain available until
17 September 30, 2021.

18 (v) For an additional amount for ‘“De-
19 partment of the Treasury—Office of
20 Treasury Inspector General for Tax <Ad-
21 ministration”, $10,000,000, to remain
22 available until September 30, 2024, for
23 necessary expenses related to COVID-19
24 including carrying out investigations.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002489
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 237 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

185

1 Amounts made available in appropriations

2 under clauses (ii), (iii), and (iv) of this subpara-

3 eraph may be transferred between such appro-

4 priations upon the advance notification of the

5 Committees on Appropriations of the House of

6 Representatives and the Senate. Such transfer

7 authority is in addition to any other transfer

8 authority provided by law.

9 (B) SOCIAL SECURITY ADMINISTRATION.—
10 For an additional amount for “Social Security
11 Administration—Limitation on Administrative
12 Expenses”, $40,500,000, to remain available
13 until September 30, 2021: Provided, that
14 $2,500,000, to remain available until Sep-
15 tember 30, 2024, shall be transferred to ‘Social
16 Security Administration—Office of Inspector
17 General” for necessary expenses in carrying out
18 the provisions of the Inspector General Act of
19 1978.

20 (C) RAILROAD RETIREMENT BOARD.—F or

21 an additional amount for “Railroad Retirement

22 Board—Limitation on Administration”, $8,300,

23 to remain available until September 30, 2021.

24 (2) REPORTS.—No later than 15 days after en-

25 actment of this Act, the Seeretary of the Treasury
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002490
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 238 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

186

1 shall submit a plan to the Committees on Appropria-
2 tions of the House of Representatives and the Sen-
3 ate detailing the expected use of the funds provided
4 by clauses (i) through (iv) paragraph (1)(A). Begin-
5 ning 90 days after enactment of this Act, the Sec-
6 retary of the Treasury shall submit a quarterly re-
7 port to the Committees on Appropriations of the
8 House of Representatives and the Senate detailing
9 the actual expenditure of such funds and the ex-
10 pected expenditure of such funds in the subsequent
11 quarter.

12 (e) CERTAIN REQUIREMENTS RELATED TO RECOV-
13. ERY REBATES AND ADDITIONAL RECOVERY REBATES.—
14 (1) SIGNATURES ON CHECKS AND NOTICES,
15 ETC., BY THE DEPARTMENT OF THE TREASURY.—
16 Any check issued to an individual by the Depart-
17 ment of the Treasury pursuant to section 6428 or
18 6428A of the Internal Revenue Code of 1986, and
19 any notice issued pursuant to section 6428(f)(6) or
20 section 6428A(2)(6) of such Code, may not be
21 signed by or otherwise bear the name, signature,
22 image or likeness of the President, the Vice Presi-
23 dent or any elected official or cabinet level officer of
24 the United States, or any individual who, with re-
25 spect to any of the aforementioned individuals, bears

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002491
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 239 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

187
1 any relationship described in subparagraphs (A)
2 through (G) of section 152(d)(2) of the Internal
3 Revenue Code of 1986.
4 (2) EFFECTIVE DATE.—Paragraph (1) shall
5 apply to checks and notices issued after the date of
6 the enactment of this Act.
7 (f) REPORTS TO CONGRESS.—Each week beginning
8 after the date of the enactment of this Act and beginning
9 before December 31, 2020, on Friday of such week, not
10 later than 3 p.m. Eastern Time, the Secretary of the
11 Treasury shall provide a written report to the Committee
12 on Ways and Means of the House of Representatives and

13. the Committee on Finance of the Senate. Such report shall
14 include the following information with respect to payments
15 made pursuant to each of sections 6428 and 6428A of
16 the Internal Revenue Code of 1986:
17 (1) The number of scheduled payments sent to
18 the Bureau of Fiscal Service for payment by direct
19 deposit or paper check for the following week (stated
20 separately for direct. deposit and paper check).
21 (2) The total dollar amount of the scheduled
22 payments deseribed in paragraph (1).
23 (3) The number of direct deposit: payments re-
24 turned to the Department of the Treasury and the
25 total dollar value of such payments, for the week
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002492
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 240 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

188
1 ending on the day prior to the day on which the re-
2 port is provided.
3 (4) The total number of letters related to pay-
4 ments under section 6428 or 6428A of such Code
5 mailed to taxpayers during the week ending on the
6 day prior to the day on which the report is provided.
7 Subtitle C—Earned Income Tax Credit
8 SEC. 20121. STRENGTHENING THE EARNED INCOME TAX
9 CREDIT FOR INDIVIDUALS WITH NO QUALI-
10 FYING CHILDREN.
11 (a) SPECIAL RULES FOR 2020.—Section 32 of the
12 Internal Revenue Code of 1986 is amended by adding at
13 the end the following new subsection:
14 “(n) SPECIAL RULES FOR INDIVIDUALS WITHOUT
15 QUALIFYING CHILDREN.—In the case of any taxable vear
16 beginning after December 31, 2019, and before January
17 1, 2021—
18 (1) DECREASE IN MINIMUM AGE FOR CRED-
19 IT.—
20 CA) IN GENERAL.—Subsection
21 (e)(1)(A) Gi) (ID) shall be applied by substituting
22 ‘the applicable minimum age’ for ‘age 25’.
23 “(B) APPLICABLE MINIMUM AGE.—For
24 purposes of this paragraph, the term ‘applicable
25 minimum age’ means—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002493
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 241 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

189

1 “G) except as otherwise provided in

2 this subparagraph, age 19,

3 (ii) in the ease of a full-time student

4 (other than a qualified former foster youth

5 or a qualified homeless youth), age 25, and

6 ‘“Gii) in the ease of a qualified former

7 foster youth or a qualified homeless youth,

8 age 18.

9 “(C) FULL-TIME STUDENT.—For purposes
10 of this paragraph, the term ‘full-time student’
11 means, with respect to any taxable year, an in-
12 dividual who is an eligible student (as defined
13 in section 25A(b)(3)) during at least 5 calendar
14 months during the taxable year.

15 “(D) (QUALIFIED FORMER FOSTER
16 YOUTH.—For purposes of this paragraph, the
17 term ‘qualified former foster youth’ means an
18 individual who—

19 (i) on or after the date that such in-
20 dividual attained age 14, was in foster care
21 provided under the supervision or adminis-
22 tration of a State or tribal ageney admin-
23 istering (or eligible to administer) a plan
24 under part B or part E of the Social Secu-
25 rity Act (without regard to whether Fed-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002494
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 242 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

190

1 eral assistance was provided with respect
2 to such child under such part E), and
3 Gi) provides (in such manner as the
4 Secretary may provide) consent for State
5 and tribal agencies which administer a
6 plan under part B or part E of the Social
7 Security Act to disclose to the Secretary
8 information related to the status of such
9 individual as a qualified former foster
10 youth.
il “(E) QUALIFIED HOMELESS YOUTH.—F or
12 purposes of this paragraph, the term ‘qualified
13 homeless youth’ means, with respect to any tax-
14 able year, an individual who—
15 ‘G) is eertified by a local educational
16 agency or a financial aid administrator
17 during such taxable year as being either an
18 unaccompanied youth who is a homeless
19 child or youth, or as unaccompanied, at
20 risk of homelessness, and self-supporting.
21 Terms used in the preceding sentence
22 which are also used in section 480(d)(1) of
23 the Higher Edueation Act of 1965. shall
24 have the same meaning as when used in
25 such section, and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002495
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 243 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

191
1 Gi) provides (in such manner as the
2 Secretary may provide) consent for local
3 educational agencies and financial aid ad-
4 ministrators to disclose to the Secretary in-
5 formation related to the status of such in-
6 dividual as a qualified homeless youth.
7 (2) INCREASE IN MAXIMUM AGE FOR CRED-
8 1T.—Subsection (e)(1)(A)GiI)CT) shall be applied by
9 substituting ‘age 66’ for ‘age 65’.
10 (3) INCREASE IN CREDIT AND PHASEOUT PER-
il CENTAGES.—The table contained in subsection
12 (b)(1) shall be applied by substituting °15.3’ for
13 ‘7.65’ each place it appears therein.
14 (4) INCREASE IN EARNED INCOME AND
15 PHASEOUT AMOUNTS.
16 ‘*(A) IN GENERAL.—The table contained in
17 subsection (b)(2)(A) shall be applied—
18 “G) by substituting ‘$9,720’ for
19 ‘$4,220’, and
20 “Gi) by substituting ‘$11,490’ for
21 $5,280’.
22 ‘*(B) COORDINATION WITH INFLATION AD-
23 JUSTMENT.—Subsection (j) shall not apply to
24 any dollar amount specified in this paragraph.”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002496
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 244 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

192

—_

(b) INFORMATION RETURN MATCHING.—AsS soon as
practicable, the Secretary of the Treasury (or the Sec-
retary’s delegate) shall develop and implement procedures
to use information returns under section 6050S (relating
to returns relating to higher education tuition and related
expenses) to check the status of individuals as full-time
students for purposes of section 32(n)(1)(B)(i) of the In-

ternal Revenue Code of 1986 (as added by this section).

oO Aa aN DH OD SP WH Ld

(e) EFFECTIVE DATE.—The amendment made by

=
©

this section shall apply to taxable years beginning: after

—
—

December 31, 2019.

i
No

SEC. 20122. TAXPAYER ELIGIBLE FOR CHILDLESS EARNED

—"
On

INCOME CREDIT IN CASE OF QUALIFYING

—
fs

CHILDREN WHO FAIL TO MEET CERTAIN

—"
ws

IDENTIFICATION REQUIREMENTS.

oooh,
oN

(a) IN GENERAL.—Section 32(¢)(1) of the Internal

—_
~

Revenue Code of 1986 is amended by striking subpara-

—_
CO

graph (EF).

—
\©

(b) EFFECTIVE DATE.—The amendment made by

i)
©

this section shall apply to taxable years beginning: after

bo
—

the date of the enactment of this Act.

ho
No

SEC. 20123. CREDIT ALLOWED IN CASE OF CERTAIN SEPA-

ho
Go

RATED SPOUSES.

we)
i

(a) IN GENERAL.—Section 32(d) of the Internal Rev-

No
Gn

enue Code of 1986 is amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002497
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 245 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

193

1 (1) by striking “MARRIED INDIVIDUALS.—In

2 the case of” and inserting the following: “MARRIED

3 INDIVIDUALS.—

4 (1) IN GENERAL.—In the case of’, and

5 (2) by adding at the end the following new

6 paragraph:

7 (2) DETERMINATION OF MARITAL STATUS.—

8 For purposes of this section—

9 “CA) IN GENERAL.—Except as provided in
10 subparagraph (B), marital status shall be deter-
11 mined under section 7703(a).

12 “(B) SPECIAL RULE FOR SEPARATED
13 SPOUSE.—An individual shall not be treated as
14 married if such individual—
15 “G) is married (as determined under
16 section 7703(a)) and does not file a joint
17 return for the taxable year,
18 “(i) lives with a qualifying child of
19 the individual for more than one-half of
20 such taxable year, and
21 “Gi)(I) durmg the last 6 months of
22 such taxable year, does not have the same
23 principal place of abode as the individual’s
24 spouse, or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002498
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 246 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

194
1 “(I) has a deeree, instrument, or
2 agreement (other than a decree of divorce)
3 deseribed in section 121(d)(38)(C) with re-
4 spect to the individual’s spouse and is not
5 a member of the same household with the
6 individual’s spouse by the end of the tax-
7 able year.”’.
8 (b) CONFORMING AMENDMENTS.—
9 (1) Section 32(e)(1)(A) of such Code is amend-
10 ed by striking the last sentence.
11 (2) Section 32(e)(1)(H)Gi) of such Code is
12 amended by striking “(within the meaning of section
13 7703)”.
14 (3) Section 32(d)(1) of such Code, as amended
15 by subsection (a), is amended by striking “(within
16 the meaning of section 7703)”.
17 (¢) EFFECTIVE DATE.—The amendments made by
18 this section shall apply to taxable years beginning’ after
19 the date of the enactment of this Act.
20 SEC. 20124. ELIMINATION OF DISQUALIFIED INVESTMENT
21 INCOME TEST.
22 (a) IN GENERAL.—Section 32 of the Internal Rev-
23 enue Code of 1986 is amended by striking subsection (1).
24 (b) CONFORMING AMENDMENTS.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002499
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 247 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

195
1 (1) Seetion 32(4)(1) of such Code is amended
2 by striking “subsections (b)(2) and (i)(1)” and in-
3 serting “subsection (b)(2)”.
4 (2) Seetion 32G)(1)(B)G) of such Code is
5 amended by striking “subsections (b)(2)(A) and
6 (i)(1)”’ and inserting “subsection (b)(2)(A)”.
7 (3) Seetion 32G)(2) of such Code is amended—
8 (A) by striking subparagraph (B), and
9 (B) by striking “ROUNDING.—” and _ all
10 that follows through “If any dollar amount”
11 and inserting the following: ‘““ROUNDING.—If
12 any dollar amount”’.
13 (ec) EFFECTIVE DATE.—The amendments made by
14 this section shall apply to taxable years beginning after

—
ws

the date of the enactment of this Act.

oooh,
oN

SEC. 20125. APPLICATION OF EARNED INCOME TAX CREDIT

—_
~

IN POSSESSIONS OF THE UNITED STATES.

—_
CO

(a) IN GENERAL.—Chapter 77 of the Internal Rev-

—
\©

enue Code of 1986 is amended by adding at the end the

No
OQ

following new section:

NO
—

“SEC. 7530. APPLICATION OF EARNED INCOME TAX CREDIT

ho
No

TO POSSESSIONS OF THE UNITED STATES.

N
Go

(a) PUERTO RIco.—
24 “(1) IN GENERAL.—With respect to calendar

25 year 2021 and each calendar year thereafter, the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002500
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 248 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

196

1 Secretary shall, except as otherwise provided in this
2 subsection, make payments to Puerto Rico equal
3 to—

4 (A) the specified matching amount for
5 such calendar vear, plus

6 ‘“(B) in the ease of calendar years 2021
7 through 2025, the lesser of—

8 ‘“() the expenditures made by Puerto
9 Rico during such calendar year for edu-
10 cation efforts with respect to imdividual
11 taxpayers and tax return preparers relat-
12 ing to the earned income tax credit, or

13 Gi) $1,000,000.

14 “(2) REQUIREMENT TO REFORM EARNED IN-
15 COME TAX CREDIT.—The Secretary shall not make
16 any payments under paragraph (1) with respect to
17 any ealendar year unless Puerto Rico has in effect
18 an earned income tax eredit for taxable years begin-
19 ning in or with such calendar year which (relative to
20 the earned income tax credit which was in effect for
21 taxable years beginning in or with calendar year
22 2019) increases the percentage of earned income
23 which is allowed as a eredit for each group of indi-
24 viduals with respect to which such percentage is sep-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002501
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 249 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

197

1 arately stated or determined in a manner designed
2 to substantially increase workforce participation.

3 (3) SPECIFIED MATCHING AMOUNT.—F or pur-
4 poses of this subsection—

5 “(A) IN GENERAL.—The term ‘specified
6 matching amount’ means, with respect to any
7 calendar year, the lesser of—

8 “G) the excess (if any) of—

9 “(T) the cost to Puerto Rico of
10 the earned income tax eredit for tax-
11 able years beginning in or with such
12 calendar year, over
13 “(TI) the base amount for such
14 calendar year, or
15 Gi) the product of 38, multiplied by
16 the base amount for such calendar year.

17 “(B) BASE AMOUNT.—

18 “G) BASE AMOUNT FOR 2020.—In the
19 ease of calendar year 2020, the term ‘base
20 amount’ means the greater of—

21 ‘“(T) the cost to Puerto Rico of

22 the earned income tax credit for tax-

23 able years beginning in or with eal-

24 endar year 2019 (rounded to the

25 nearest multiple of $1,000,000), or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002502
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 250 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

198

1 (IT) $200,000,000.

2 “Gi) INFLATION ADJUSTMENT.—In

3 the case of any calendar year after 2021,

4 the term ‘base amount’ means the dollar

5 amount determined under clause (i) in-

6 ereased by an amount equal to—

7 “(I) such dollar amount, multi-

8 pled by—

9 “(II) the cost-of-living adjust-
10 ment determined under section 1(f)(3)
11 for such calendar year, determined by
12 substituting ‘calendar year 2020’ for
13 ‘calendar year 2016’ in subparagraph
14 (A)(ii) thereof.

15 Any amount determined under this clause
16 shall be rounded to the nearest multiple of
17 $1,000,000.
18 “(4) RULES RELATED TO PAYMENTS AND RE-
19 PORTS.—
20 “(A) TIMING OF PAYMENTS.—The Sec-
21 retary shall make payments under paragraph
22 (1) for any calendar year—
23 “G) after receipt of the report de-
24 seribed in subparagraph (B) for such eal-
25 endar year, and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002503
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 251 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

199

1 Gi) except as provided in clause (i),
2 within a reasonable period of time before
3 the due date for individual income tax re-
4 turns (as determined under the laws of
5 Puerto Rico) for taxable years which began
6 on the first day of such calendar year.

7 “(B) ANNUAL REPORTS.—With respect to
8 ealendar year 2021 and each calendar year
9 thereafter, Puerto Rico shall provide to the Sec-
10 retary a report which shall include—

11 ‘““(1) an estimate of the costs described
12 in paragraphs (1)(B)G) and (8)(A)G)(1)
13 with respect to such calendar year, and

14 “(i) a statement of such costs with
15 respect to the preceding calendar year.

16 “(C) ADJUSTMENTS.

17 “G) IN GENERAL.—In the event that
18 any estimate of an amount is more or less
19 than the actual amount as later deter-
20 mined and any payment under paragraph
21 (1) was determined on the basis of such
22 estimate, proper payment shall be made
23 by, or to, the Secretary (as the case may
24 be) as soon as practicable after the deter-
25 mination that such estimate was inac-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002504
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 252 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

200

1 curate. Proper adjustment shall be made in
2 the amount of any subsequent payments
3 made under paragraph (1) to the extent
4 that proper payment is not made under the
5 preceding sentence before such subsequent
6 payments.

7 “Gi) ADDITIONAL REPORTS.—The
8 Secretary may require such additional peri-
9 odie reports of the information deseribed in
10 subparagraph (B) as the Secretary deter-
11 mines appropriate to facilitate timely ad-
12 justments under clause (1).

13 “(D) DETERMINATION OF COST OF
14 EARNED INCOME TAX CREDIT.—F or purposes
15 of this subsection, the cost to Puerto Rico of
16 the earned income tax credit shall be deter-
17 mined by the Secretary on the basis of the laws
18 of Puerto Rico and shall include reductions in
19 revenues received by Puerto Rico by reason of
20 such eredit and refunds attributable to such
21 credit, but shall not include any administrative
22 costs with respect to such credit.

23 “(E) PREVENTION OF MANIPULATION OF
24 BASE AMOUNT.—No payments shall be made
25 under paragraph (1) if the earned income tax
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002505
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 253 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

201

1 eredit as in effect in Puerto Rico for taxable
2 years beginning in or with calendar year 2019
3 is modified after the date of the enactment of
4 this subsection.

5 ‘“(b) POSSESSIONS Wi1TH MIRROR CODE TAX Sys-
6 TEMS.—

7 “(1) IN GENERAL.—With respect to calendar
8 year 2020 and each calendar year thereafter, the
9 Secretary shall, except as otherwise provided in this
10 subsection, make payments to the Virgin Islands,
il Guam, and the Commonwealth of the Northern Mar-
12 iana Islands equal to—

13 (A) 75 percent of the cost to such posses-
14 sion of the earned income tax credit for taxable
15 years beginning in or with such calendar year,
16 plus

17 ‘(B) in the ease of calendar years 2020
18 through 2024, the lesser of—

19 ‘“G) the expenditures made by such
20 possession during such calendar vear for
21 education efforts with respect to individual
22 taxpayers and tax return preparers relat-
23 ing to such earned income tax credit, or
24 (ii) $50,000.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002506
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 254 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

202
1 (2) APPLICATION OF CERTAIN RULES.—Rules
2 similar to the rules of subparagraphs (A), (B), (©),
3 and (D) of subsection (a)(4) shall apply for purposes
4 of this subsection.
5 ‘“(¢) AMERICAN SAMOA.—
6 “(1) IN GENERAL.—With respect to calendar
7 year 2020 and each calendar year thereafter, the
8 Secretary shall, except as otherwise provided in this
9 subsection, make payments to American Samoa
10 equal to—
11 “CA) the lesser of—
12 “G) 75 percent of the cost to Amer-
13 ican Samoa of the earned income tax cred-
14 it for taxable years beginning in or with
15 such calendar vear, or
16 Gi) $12,000,000, plus
17 ‘(B) in the ease of calendar years 2020
18 through 2024, the lesser of—
19 ‘“G) the expenditures made by Amer-
20 ican Samoa during such calendar year for
21 education efforts with respect to individual
22 taxpayers and tax return preparers relat-
23 ing to such earned income tax credit, or
24 (ii) $50,000.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002507
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 255 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

203
1 (2) REQUIREMENT TO ENACT AND MAINTAIN
2 AN EARNED INCOME TAX CREDIT.—The Secretary
3 shall not make any payments under paragraph (1)
4 with respect to any calendar year unless American
5 Samoa has in effect an earned income tax credit for
6 taxable years beginning in or with such calendar
7 year which allows a refundable tax credit to individ-
8 uals on the basis of the taxpayer’s earned income
9 which is designed to substantially increase workforce
10 participation.
11 (3) INFLATION ADJUSTMENT.—In the case of
12 any ealendar year after 2020, the $12,000,000
13 amount in paragraph (1)(A)(i) shall be inereased by
14 an amount equal to—
15 (A) such dollar amount, multiplied by:
16 ‘(B) the cost-of-living adjustment deter-
17 mined under section 1(f)(3) for sueh calendar
18 year, determined by substituting ‘calendar vear
19 2019’ for ‘ealendar year 2016’ in subparagraph
20 (A) (Gi) thereof.
21 Any increase determined under this clause shall be
22 rounded to the nearest multiple of $100,000.
23 (4) APPLICATION OF CERTAIN RULES.—Rules
24 similar to the rules of subparagraphs (A), (B), (©),
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002508
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 256 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

204

—_

and (D) of subsection (a)(4) shall apply for purposes

of this subsection.

“(d) TREATMENT OF PAYMENTS.—F or purposes of
section 1324 of title 31, United States Code, the payments
under this section shall be treated in the same manner
as a refund due from a credit provision referred to in sub-
section (b)(2) of such section.”’.

(b) CLERICAL AMENDMENT.—The table of sections

oO Aa aN DH OD SP WH Ld

for chapter 77 of the Internal Revenue Code of 1986 is

i
©

amended by adding at the end the following: new item:

“Sec. 7529. Application of earned income tax eredit to possessions of the
United States.”

11 SEC. 20126. TEMPORARY SPECIAL RULE FOR DETERMINING

12 EARNED INCOME FOR PURPOSES OF EARNED
13 INCOME TAX CREDIT.
14 (a) IN GENERAL.—If the earned income of the tax-

15 payer for the taxpayer’s first taxable year beginning in
16 2020 is less than the earned income of the taxpayer for
17 the preceding taxable year, the credit allowed under sec-
18 tion 32 of the Internal Revenue Code of 1986 may, at
19 the election of the taxpayer, be determined by  sub-

20 stituting-—

21 (1) such earned income for the preceding tax-
22 able year, for
23 (2) such earned income for the taxpayer's first
24 taxable year beginning in 2020.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002509
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 257 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

205
1 (b) EARNED INCOME.—
2 (1) IN GENERAL.—For purposes of this section,
3 the term “earned income” has the meaning given
4 such term under section 32(e) of the Internal Rev-
5 enue Code of 1986.
6 (2) APPLICATION TO JOINT RETURNS.—For
7 purposes of subsection (a), in the case of a joint re-
8 turn, the earned income of the taxpayer for the pre-
9 ceding taxable year shall be the sum of the earned
10 income of each spouse for such preceding taxable
11 vear.
12 (ec) SPECIAL RULES.—
13 (1) ERRORS TREATED AS MATHEMATICAL
14 ERROR.—F or purposes of section 6213 of the Inter-
15 nal Revenue Code of 1986, an incorrect use on a re-
16 turn of earned income pursuant to subsection (a)
17 shall be treated as a mathematical or clerical error.
18 (2) NO EFFECT ON DETERMINATION OF GROSS
19 INCOME, ETC.—Except as otherwise provided in this
20 subsection, the Internal Revenue Code of 1986 shall
21 be applied without regard to any substitution under
22 subsection (a).
23 (d) TREATMENT OF CERTAIN POSSESSIONS.
24 (1) PAYMENTS TO POSSESSIONS WITH MIRROR
25 CODE TAX SYSTEMS.—The Seeretary of the Treas-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002510
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 258 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

206
1 ury shall pay to each possession of the United States
2 which has a mirror code tax system amounts equal
3 to the loss Gf any) to that possession by reason of
4 the application of the provisions of this section
5 (other than this subsection) with respect to section
6 32. of the Internal Revenue Code of 1986. Such
7 amounts shall be determined by the Secretary of the
8 Treasury based on information provided by the gov-
9 ernment of the respective possession.
10 (2) PAYMENTS TO OTHER POSSESSIONS.—The
11 Seeretary of the Treasury shall pay to each posses-
12 sion of the United States which does not have a mir-
13 ror code tax system amounts estimated by the Sec-
14 retary of the Treasury as being equal to the agegre-
15 gate benefits Gf any) that would have been provided
16 to residents of such possession by reason of the pro-
17 visions of this seetion (other than this subsection)
18 with respect to section 32 of the Internal Revenue
19 Code of 1986 if a mirror code tax system had been
20 in effect in such possession. The preceding sentence
21 shall not apply unless the respective possession has
22 a plan, which has been approved by the Secretary of
23 the Treasury, under which such possession will
24 promptly distribute such payments to its residents.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002511
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 259 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

207

1 (3) MIRROR CODE TAX SYSTEM.—For purposes
2 of this section, the term “‘mirror code tax system”

3 means, with respect to any possession of the United
4 States, the income tax system of such possession if

5 the income tax lability of the residents of such pos-

6 session under such system is determined by ref-
7 erence to the income tax laws of the United States

8 as if such possession were the United States.

9 (4) TREATMENT OF PAYMENTS.—For purposes
10 of section 1324 of title 31, United States Code, the
il payments under this section shall be treated in the
12 same manner as a refund due from a credit provi-
13 sion referred to in subsection (b)(2) of such section.
14 Subtitle D—Child Tax Credit
15 SEC. 20131. CHILD TAX CREDIT IMPROVEMENTS FOR 2020.
16 (a) IN GENERAL.—Section 24 of the Internal Rev-
17 enue Code of 1986 is amended by adding at the end the
18 following new subsection:

19 “G) SPECIAL RULES FOR 2020.—In the ease of any
20 taxable year beginning in 2020—

21 “(1) REFUNDABLE CREDIT.—Subsection (h)(5)

22 shall not apply and the increase determined under

23 the first sentence of subsection (d)(1) shall be the

24 amount determined under subsection (d)(1)(A) (de-

25 termined without regard to subsection (h)(4)).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002512
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 260 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

208

1 (2) CREDIT AMOUNT.—Subsection (h)(2) shall
2 not apply and subsection (a) shall be applied by sub-
3 stituting ‘$3,000 ($3,600 in the ease of a qualifying
4 child who has not attained age 6 as of the close of
5 the calendar year in which the taxable year of the
6 taxpayer begins)’ for ‘$1,000’.

7 (3) 17-YEAR-OLDS ELIGIBLE FOR TREATMENT
8 AS QUALIFYING CHILDREN.—This section shall be
9 applied—

10 (A) by substituting ‘age 18’ for ‘age 17’
11 in subsection (e)(1), and

12 ‘“(B) by substituting ‘deseribed in sub-
13 section (ce) (determined after the application of
14 subsection ()(3)(A)) for ‘deseribed in sub-
15 section (c)’ in subsection (h)(4)(A).”.

16 (b) ADVANCE PAYMENT OF CREDIT.—

17 (1) IN GENERAL.—Chapter 77 of such Code is
18 amended by inserting after section 7527 the fol-
19 lowing new section:
20 “SEC. 7527A. ADVANCE PAYMENT OF CHILD TAX CREDIT.
21 ‘‘(a) IN GENERAL.—As soon as practicable after the
22 date of the enactment of this Act, the Secretary shall es-

ho
Go

tablish a program for making advance payments of the

we)
i

eredit allowed under subsection (a) of section 24 on a

No
Gn

monthly basis (determined without regard to subsection

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002513
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 261 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

209

1 ()(4)) of such section), or as frequently as the Secretary
2 determines to be administratively feasible, to taxpayers de-

3 termined to be eligible for advance payment of such credit.

4 ‘“(b) LIMITATION.—
5 (1) IN GENERAL.—The Secretary may make
6 payments under subsection (a) only to the extent
7 that the total amount of such payments made to any
8 taxpayer during the taxable year does not exceed an
9 amount equal to the excess, if any, of—
10 (A) subject to paragraph (2), the amount
11 determined under subsection (a) of section 24
12 with respect to such taxpayer (determined with-
13 out regard to subsection (4)(4)) of such section)
14 for such taxable year, over
15 ‘‘(B) the estimated tax imposed by subtitle
16 A, as reduced by the credits allowable under
17 subparts A and C (other than section 24) of
18 such part IV, with respect to such taxpayer for
19 such taxable year, as determined in such man-
20 ner as the Secretary deems appropriate.
21 “(2) APPLICATION OF THRESHOLD AMOUNT
22 LIMITATION.—The program described in subsection
23 (a) shall make reasonable efforts to apply the limita-
24 tion of section 24(b) with respect to payments made
25 under such program.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002514
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 262 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

210
1 ‘“(e) APPLICATION.—The advance payments de-
2 scribed in this section shall only be made with respect to
3 eredits allowed under section 24 for taxable years begin-
4 ning during 2020.”.
5 (2) RECONCILIATION OF CREDIT AND ADVANCE
6 CREDIT.—NSection 24(i) of such Code, as amended by
7 subsection (a), is amended by adding at the end the
8 following new paragraph:
9 “(4) RECONCILIATION OF CREDIT AND AD-
10 VANCE CREDIT.—
11 “CA) IN GENERAL.—The amount of the
12 eredit allowed under this section for any taxable
13 year shall be reduced (but not below zero) by
14 the aggregate amount of any advance payments
15 of such credit under section 7527A for such
16 taxable year.
17 “(B) EXCESS ADVANCE PAYMENTS.—If the
18 ageregate amount of advance payments under
19 section 7527A for the taxable year exceeds the
20 amount of the eredit allowed under this section
21 for such taxable year (determined without re-
22 gard to subparagraph (A)), the tax imposed by
23 this chapter for such taxable year shall be in-
24 creased by the amount of such excess.”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002515
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 263 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

211
1 (3) CLERICAL AMEMDMENT.—The table of sec-
2 tions for chapter 77 of such Code is amended by in-
3 serting after the item relating to section 7527 the
4 following new item:

“Sec. 7527A. Advance payment of child tax credit.”

(¢) EFFECTIVE DATE.—The amendments made by
this section shall apply to taxable years beginning: after
December 31, 2019.

SEC. 20132. APPLICATION OF CHILD TAX CREDIT IN POS-

oO CO SS DN WN

SESSIONS.
10 (a) IN GENERAL.—Section 24 of the Internal Rev-
11 enue Code of 1986 is amended by adding at the end the

12 following new subsection:

13 “) APPLICATION OF CREDIT IN POSSESSIONS.—
14 (1) MIRROR CODE POSSESSIONS.—
15 (A) IN GENERAL.—The Secretary shall
16 pay to each possession of the United States
17 with a mirror code tax system amounts equal to
18 the loss to that possession by reason of the ap-
19 plieation of this section (determined without re-
20 gard to this subsection) with respect to taxable
21 years beginning after 2019. Such amounts shall
22 be determined by the Secretary based on infor-
23 mation provided by the government of the re-
24 spective possession.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002516
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 264 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

212

1 “*(B) COORDINATION WITH CREDIT AL-

2 LOWED AGAINST UNITED STATES INCOME

3 TAXES.—No eredit shall be allowed under this

4 section for any taxable vear to any individual to

5 whom a eredit is allowable against taxes im-

6 posed by a possession with a mirror code tax

7 system by reason of the application of this see-

8 tion in such possession for such taxable year.

9 “(C) MIRROR CODE TAX SYSTEM.—For
10 purposes of this paragraph, the term ‘mirror
11 code tax system’ means, with respect to any
12 possession of the United States, the income tax
13 system of such possession if the income tax l-
14 ability of the residents of such possession under
15 such system is determined by reference to the
16 income tax laws of the United States as if such
17 possession were the United States.

18 (2) PUERTO RICO.—In the case of any bona
19 fide resident of Puerto Rico (within the meaning of
20 section 937(a))—

21 “CA) the credit determined under this see-
22 tion shall be allowable to such resident,

23 ‘(B) in the case of any taxable year begin-
24 ning during 2020, the increase determined
25 under the first sentence of subsection (d)(1)

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002517
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 265 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

213

1 shall be the amount determined under sub-

2 section (d)(1)(A) (determined without regard to

3 subsection (h)(4)),

4 ‘““(C) in the case of any taxable year begin-

5 ning after December 31, 2020, and before Jan-

6 uary 1, 2026, the increase determined under

7 the first sentence of subsection (d)(1) shall be

8 the lesser of—

9 “G) the amount determined under
10 subsection (d)(1)(A) (determined without
11 regard to subsection (h)(4)), or
12 (i) the dollar amount in effect under
13 subsection (h)(5), and
14 ‘““(D) in the case of any taxable year after
15 December 31, 2025, the increase determined
16 under the first sentence of subsection (d)(1)
17 shall be the amount determined under sub-
18 section (d)(1)(A).

19 (3) AMERICAN SAMOA.—

20 “(A) IN GENERAL.—The Secretary shall
21 pay to American Samoa amounts estimated by
22 the Secretary as being equal to the aggregate
23 benefits that would have been provided to resi-
24 dents of American Samoa by reason of the ap-
25 plication of this section for taxable years begin-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002518
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 266 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

214
1 ning after 2019 if the provisions of this section
2 had been in effect in American Samoa.
3 ‘“*(B) DISTRIBUTION REQUIREMENT.—Sub-
4 paragraph (A) shall not apply unless American
5 Samoa has a plan, which has been approved by
6 the Secretary, under which American Samoa
7 will promptly distribute such payments to the
8 residents of American Samoa in a manner
9 which replicates to the greatest degree prac-
10 ticable the benefits that would have been so
il provided to each such resident.
12 “(C) COORDINATION WITH CREDIT AL-
13 LOWED AGAINST UNITED STATES INCOME
14 TAXES.
15 “G) IN GENERAL.—In the case of a
16 taxable year with respect to which a plan
17 is approved under subparagraph (B), this
18 section (other than this subsection) shall
19 not apply to any individual eligible for a
20 distribution under such plan.
21 “Gi) APPLICATION OF SECTION IN
22 EVENT OF ABSENCE OF APPROVED
23 PLAN.—In the case of a taxable year with
24 respect to which a plan is not approved
25 under subparagraph (B), rules similar to
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002519
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 267 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

215
1 the rules of paragraph (2) shall apply with
2 respect to bona fide residents of American
3 Samoa (within the meaning of section
4 937(a)).
5 (4) TREATMENT OF PAYMENTS.—The pay-
6 ments made under this subsection shall be treated in
7 the same manner for purposes of section 1324(b)(2)
8 of title 31, United States Code, as refunds due from
9 the eredit allowed under this section.”.
10 (b) EFFECTIVE DATE.—The amendment made by
11 this section shall apply to taxable years beginning after
12 December 31, 2019.
13 Subtitle E—Dependent Care Assistance
14 SEC. 20141. REFUNDABILITY AND ENHANCEMENT OF CHILD
15 AND DEPENDENT CARE TAX CREDIT.
16 (a) IN GENERAL.—Section 21 of the Internal Rev-
17 enue Code of 1986 is amended by adding at the end the
18 following new subsection:
19 ‘“(o) SPECIAL RULES FOR 2020.—In the ease of any
20 taxable year beginning after December 31, 2019, and be-

NO
—

fore January 1, 2021—

22 (1) CREDIT MADE REFUNDABLE.—In the case

23 of an individual other than a nonresident alien, the

24 eredit allowed under subsection (a) shall be treated
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002520
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 268 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

216

1 as a eredit allowed under subpart C (and not allowed
2 under this subpart).

3 (2) INCREASE IN APPLICABLE PERCENTAGE.—
4 Subsection (a)(2) shall be applied—

5 ‘“(A) by substituting ‘50 pereent’ for ‘35
6 pereent ’, and

7 “(B) by substituting ‘$120,000’ — for
8 ‘$15,000’.

9 (3) INCREASE IN DOLLAR LIMIT ON AMOUNT
10 CREDITABLE.—Subsection (¢) shall be applied—

il “CA) by substituting ‘$6,000’ for ‘$3,000’
12 in paragraph (1) thereof, and

13 ‘“(B) by substituting ‘twice the amount in
14 effect under paragraph (1)’ for ‘$6,000’ in
15 paragraph (2) thereof.”’.

16 (b) CONFORMING AMENDMENT.—Section 1324(b)(2)
17 of title 31, United States Code, is amended by inserting
18 ‘21 (by reason of subsection (g) thereof),” before “25A”’.
19 (c) COORDINATION WITH POSSESSION TAX SyYS-
20 TEMS.—Section 21(g)(1) of the Internal Revenue Code of
21 1986 (as added by this section) shall not apply to any per-
22 son—
23 (1) to whom a credit is allowed against taxes
24 imposed by a possession with a mirror code tax sys-
25 tem by reason of the application of section 21 of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002521
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 269 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

217

1 such Code in such possession for such taxable year,
2 or

3 (2) to whom a eredit would be allowed against
4 taxes imposed by a possession which does not have
5 a mirror code tax system if the provisions of section
6 21 of such Code had been in effect in such posses-
7 sion for such taxable year.

8 (d) EFFECTIVE DATE.—The amendments made by
9 this section shall apply to taxable vears beginning after

i
©

December 31, 2019.

poe,
—

SEC. 20142. INCREASE IN EXCLUSION FOR EMPLOYER-PRO-

i
No

VIDED DEPENDENT CARE ASSISTANCE.

—
On

(a) IN GENERAL.—Section 129(a)(2) of the Internal

jah
fp

Revenue Code of 1986 is amended by adding at the end

—
ws

the following new subparagraph:

16 “(D) SPECIAL RULE FOR 2020.—In_ the
17 case of any taxable year beginning during 2020,
18 subparagraph (A) shall be applied be sub-
19 stituting ‘$10,500 (half such dollar amount’ for
20 ‘$5,000 ($2,500’.”.

21 (b) EFFECTIVE DATE.—The amendment made by
22 this section shall apply to taxable years beginning after
23 December 31, 2019.

 

24 (@) RETROACTIVE PLAN AMENDMENTS.—A plan or

25 other arrangement that otherwise satisfies all applicable

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002522
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 270 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

218

1 requirements of sections 106, 125, and 129 of the Internal
Revenue Code of 1986 (including any rules or regulations
thereunder) shall not fail to be treated as a cafeteria plan
or dependent care flexible spending arrangement merely
because such plan or arrangement is amended pursuant
to a provision under this section and such amendment is
retroactive, if—

(1) such amendment is adopted no later than

oO Aa aN DH OD SP WH Ld

the last day of the plan year in which the amend-
10 ment is effective, and

11 (2) the plan or arrangement is operated con-
12 sistent with the terms of such amendment during
13 the period beginning on the effective date of the
14 amendment and ending on the date the amendment
15 is adopted.

16 ~~ Subtitle F—Flexibility for Certain Employee Benefits
17 SEC. 20151. INCREASE IN CARRYOVER FOR HEALTH FLEXI-
18 BLE SPENDING ARRANGEMENTS.

19 (a) IN GENERAL.—A plan or other arrangement that
20 otherwise satisfies all of the applicable requirements of
21 sections 106 and 125 of the Internal Revenue Code of
22 1986 (including any rules or regulations thereunder) shall
23 not fail to be treated as a cafeteria plan or health flexible
24 spending arrangement merely because such plan or ar-

25 rangement permits participants to carry over an amount

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002523
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 271 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

219

—_

not in excess of $2,750 of unused benefits or contributions
remaining in a health flexible spending arrangement from
the plan year ending in 2020 to the plan year ending in

2021.

 

(b) DEFINITIONS.—Any term used in this section
which is also used in section 106 or 125 of the Internal
Revenue Code of 1986 or the rules or regulations there-

under shall have the same meaning as when used in such

oO Aa aN DH OD SP WH Ld

section or rules or regulations.

i
©

SEC. 20152. CARRYOVER FOR DEPENDENT CARE FLEXIBLE

poe,
—

SPENDING ARRANGEMENTS.

i
No

(a) IN GENERAL.—A plan or other arrangement that

—"
On

otherwise satisfies all applicable requirements of sections

—
fs

106, 125, and 129 of the Internal Revenue Code of 1986

—"
ws

(including any rules or regulations thereunder) shall not

oooh,
oN

fail to be treated as a cafeteria plan or dependent care

—_
~

flexible spending arrangement merely because such plan

—_
CO

or arrangement permits participants to carry over (under

—
\©

rules similar to the rules applicable to health flexible

No
OQ

spending arrangements) an amount, not in excess of the

NO
—

amount in effect under section 129(a)(2)(A) of such Code,

ho
No

of unused benefits or contributions remaining in a depend-

ho
Go

ent care flexible spending arrangement from the plan year

we)
i

ending in 2020 to the plan year ending in 2021.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002524
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 272 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

220

—_

(b) DEFINITIONS.—Any term used in this section
which is also used in section 106, 125, or 129 of the Inter-
nal Revenue Code of 1986 or the rules or regulations
thereunder shall have the same meaning as when used in
such section or rules or regulations.

SEC. 20153. CARRYOVER OF PAID TIME OFF.
(a) IN GENERAL.—A plan that otherwise satisfies all

applicable requirements of section 125 of the Internal Rev-

Oo Oo SN DBD A S&S WO WV

enue Code of 1986 (including any rules or regulations

i
©

thereunder) shall not fail to be treated as a cafeteria plan

poe,
—

merely because such plan permits participants to carry

i
No

over (under rules similar to the rules applicable to health

—"
On

flexible spending arrangements) any amount of paid time

—
fs

off (without limitation) from the plan year ending in 2020

—"
ws

to the plan vear ending in 2021.

—
on

(b) DEFINITIONS.—Any term used in this section

which is also used in section 125 of the Internal Revenue

= —_
oO ms~

Code of 1986 or the rules or regulations thereunder shall

—
\©

have the same meaning as when used in such section or

i)
©

rules or regulations.

NO
—

SEC. 20154. CHANGE IN ELECTION AMOUNT.

ho
No

(a) IN GENERAL.—A plan or other arrangement that

ho
Go

otherwise satisfies all applicable requirements of sections

we)
i

106 and 125 of the Internal Revenue Code of 1986 (in-

No
Gn

eluding any rules or regulations thereunder) shall not fail

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002525
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 273 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

221

—_

to be treated as a cafeteria plan or health flexible spending
arrangement merely because such plan or arrangement al-
lows an employee to make, with respect to the remaining
portion of a period of coverage within the applicable pe-
riod—
(1) an election modifying the amount of such
emplovee’s contributions to such a health flexible

spending arrangement (without regard to any

oO Aa aN DH OD SP WH Ld

change in status), or

=
©

(2) an election modifying the amount of such

—
—

employee’s elective paid time off.

=
No

Any election as modified under paragraph (1) shall not

—
On

exceed the limitation applicable under section 125() for

jah
fp

the taxable year.

—
ws

(b) ONE-TIME APPLICATION.—Paragraphs (1) and

—
on

(2) of subsection (a) shall each apply to only 1 election

—
~

change deseribed in such paragraph with respect to an em-

—
oO

ployee (in addition to any other election changes during

—
\©

a period of coverage permitted under the plan or arrange-

i)
©

ment without regard to this section).

bo
—

(ec) APPLICABLE PERIOD.—F or purposes of this sec-

No
No

tion, the term ‘‘applicable period’? means the period begin-

N
Go

ning on the date of the enactment of this Act and ending

We)
a

on December 31, 2020.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002526
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 274 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

222

—_

(d) DEFINITIONS.—Any term used in this section
which is also used in section 106 or 125 of the Internal
Revenue Code of 1986 or the rules or regulations there-
under shall have the same meaning as when used in such
section or rules or regulations.

SEC. 20155. EXTENSION OF GRACE PERIODS, ETC.
(a) IN GENERAL.—A plan or other arrangement. that

otherwise satisfies all applicable requirements of sections

oO Aa aN DH OD SP WH Ld

106, 125, or 129 of the Internal Revenue Code Gneluding

i
©

any rules or regulations thereunder) shall not fail to be

poe,
—

treated as a cafeteria plan, health flexible spending ar-

i
No

rangement, or dependent care flexible spending arrange-

—"
On

ment (whichever is applicable) merely because such plan

—
fs

or arrangement extends the grace period for the plan vear

—"
ws

ending in 2020 to 12 months after the end of such plan

oooh,
oN

year, with respect to unused benefits or contributions re-

—_
~

maining in a health flexible spending arrangement or a

—_
CO

dependent care flexible spending arrangement.

—
\©

(b) POST-TERMINATION REIMBURSEMENTS FROM

No
OQ

HEALTH FSAs.—A plan or other arrangement that other-

NO
—

wise satisfies all applicable requirements of sections 106

ho
No

and 125 of the Internal Revenue Code of 1986 Cneluding

ho
Go

any rules or regulations thereunder) shall not fail to be

we)
i

treated as a cafeteria plan or health flexible spending ar-

No
Gn

rangement merely because such plan or arrangement. al-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002527
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 275 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

223

—_

lows (ander rules similar to the rules applicable to depend-
ent care flexible spending arrangements) an employee who
ceases participation in the plan during calendar year 2020
to continue to receive reimbursements from unused bene-
fits or contributions through the end of the plan year (in-
cluding any grace period, taking into account any modi-
fication of a grace period permitted under subsection (a)).

(¢) DEFINITIONS.—Any term used in this section

oO Aa aN DH OD SP WH Ld

which is also used in section 106, 125, or 129 of the Inter-

=
©

nal Revenue Code of 1986 or the rules or regulations

—
—

thereunder shall have the same meaning as when used in

=
No

such section or rules or regulations.

—"
On

SEC. 20156. PLAN AMENDMENTS.

—
fs

A plan or other arrangement that otherwise satisfies

—"
ws

all applicable requirements of sections 106, 125, and 129

oooh,
oN

of the Internal Revenue Code of 1986 Gneluding any rules

—_
~

or regulations thereunder) shall not fail to be treated as

—_
CO

a cafeteria plan, health flexible spending arrangement, or

—
\©

dependent care flexible spending arrangement merely be-

No
OQ

cause such plan or arrangement is amended pursuant to

NO
—

a provision under this subtitle and such amendment is ret-

ho
No

roactive, 1f—

ho
Go

(1) such amendment is adopted no later than
24 the last day of the plan year in which the amend-

25 ment is effective, and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002528
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 276 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

224
1 (2) the plan or arrangement is operated con-
2 sistent with the terms of such amendment during
3 the period beginning on the effective date of the
4 amendment and ending on the date the amendment
5 is adopted.
6 Subtitle G—Deduction of State and Local Taxes
7 SEC. 20161. ELIMINATION FOR 2020 AND 2021 OF LIMITA-
8 TION ON DEDUCTION OF STATE AND LOCAL
9 TAXES.
10 (a) IN GENERAL.—Section 164(b)(6)(B) of the Inter-
11 nal Revenue Code of 1986 is amended by inserting “in

i
No

the case of a taxable year beginning before January 1,

 

13 2020, or after December 31, 2021,” before “the aggregate

14 amount of taxes”.

15 (b) CONFORMING AMENDMENTS.—Section 164(b)(6)

16 of the Internal Revenue Code of 1986 is amended—

17 (1) by striking “For purposes of subparagraph

18 (B)” and inserting ‘‘For purposes of this section”,

19 (2) by striking “January 1, 2018” and insert-

20 ing “January 1, 2022”,

21 (3) by striking “December 31, 2017, shall” and

22 inserting “‘December 31, 2021, shall’, and

23 (4) by adding at the end the following: ‘For

24 purposes of this section, in the case of State or local

25 taxes with respect to any real or personal property
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002529
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 277 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

225
1 paid during a taxable year beginning in 2020 or
2 2021, the Seeretary shall preseribe rules which treat
3 all or a portion of such taxes as paid in a taxable
4 year or years other than the taxable vear in which
5 actually paid as necessary or appropriate to prevent
6 the avoidance of the limitations of this subsection.”’.
7 (e) EFFECTIVE DATE.—The amendments made by
8 this section shall apply to taxes paid or accrued in taxable
9 years beginning after December 31, 2019.
10 TITLE N—ADDITIONAL RELIEF FOR WORKERS
11 Subtitle A—Additional Relief
12 SEC. 20201. INCREASE IN ABOVE-THE-LINE DEDUCTION FOR
13 CERTAIN EXPENSES OF ELEMENTARY AND
14 SECONDARY SCHOOL TEACHERS.
15 (a) INCREASE.—Section 62(a)(2)(D) of the Internal
16 Revenue Code of 1986 is amended by striking “$250” and
17 inserting “$500”.
18 (b) CONFORMING AMENDMENTS.—Section 62(d)(3)
19 of the Internal Revenue Code of 1986 is amended—
20 (1) by striking “2015” and inserting “2020”,
21 (2) by striking “$250” and inserting “$500”,
22 and
23 (3) in subparagraph (3), by striking “2014”
24 and inserting “2019”.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002530
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 278 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

226

1 (¢) EFFECTIVE DATE.—The amendments made by

2 this section shall apply to taxable years beginning after

3 December 31, 2019.

4 SEC. 20202. ABOVE-THE-LINE DEDUCTION ALLOWED FOR

5 CERTAIN EXPENSES OF FIRST RESPONDERS.

6 (a) IN GENERAL.—Section 62(a)(2) of the Internal

7 Revenue Code of 1986 is amended by adding at the end

8 the following new subparagraph:

9 “(F°) CERTAIN EXPENSES OF FIRST RE-
10 SPONDERS.—The deductions allowed by section
il 162 which consist of expenses, not in excess of
12 $500, paid or incurred by a first responder—

13 ‘“G) as tuition or fees for the partici-
14 pation of the first responder in profes-
15 sional development courses related to serv-
16 ice as a first responder, or

17 Gi) for uniforms used by the first re-
18 sponder in service as a first responder.”’.

19 (b) First RESPONDER DEFINED.—Section 62(d) of

20 the Internal Revenue Code of 1986 is amended by adding

21 at the end the following new paragraph:

22 (4) FIRST RESPONDER.—For purposes of sub-

23 section (a)(2)(F), the term ‘first responder’ means,

24 with respect to any taxable year, any employee who

25 provides at least 1000 hours of service during such
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002531
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 279 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

227

—_

taxable year as a law enforcement officer, firefighter,

paramedic, or emergency medical technician.”’.

(c) INFLATION ADJUSTMENT.—Section 62(d)(3) of
the Internal Revenue Code of 1986, as amended by the
preceding provisions of this Act, is further amended by
striking “the $500 amount in subsection (a)(2)(D)” and
inserting ‘the $500 amount in each of subparagraphs (D)

and (EF) of subsection (a)(2)”’.

oO Aa aN DH OD SP WH Ld

(d) EFFECTIVE DATE.—The amendments made by
10 this section shall apply to taxable years beginning after
11 December 31, 2019.

12 SEC. 20203. TEMPORARY ABOVE-THE-LINE DEDUCTION FOR

13 SUPPLIES AND EQUIPMENT OF FIRST RE-
14 SPONDERS AND COVID-19 FRONT LINE EM-
15 PLOYEES.

16 (a) IN GENERAL.—Secetion 62(d) of the Internal Rev-

17 enue Code of 1986, as amended by the preceding provi-
18 sions of this Act, is amended by adding at the end of the

19 following new paragraph:

20 “(5) TEMPORARY RULE FOR FIRST RESPOND-
21 ERS AND COVID—19 FRONT LINE EMPLOYEES.—
22 “(A) IN GENERAL.—TIn the ease of any
23 taxable year beginning in 2020—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002532
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 280 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

228

1 (i) subsection (a)(2)(F)(Gi) shall be
2 applied by substituting ‘uniforms, supplies,

3 or equipment’ for ‘uniforms’, and

4 “Gi) for purposes of subsection

5 (a)(2)(F), the term ‘first responder’ shall

6 include any COVID-19 front line em-
7 ployee.

8 “(B) COVID-19 FRONT LINE) EM-

9 PLOYEE.—F'or purposes of this paragraph, the
10 term ‘COVID-19 front line employee’ means,
il with respect to any taxable year, any individual
12 who performs at least 1000 hours of essential
13 work (as defined in the COVID-19 Heroes
14 Fund Act except without regard to the time pe-
15 riod during which such work is performed) dur-
16 ing such taxable year as an employee in a trade
17 or business of an employer.”’.

18 (b) EFFECTIVE DATE.—The amendment made by
19 this section shall apply to taxable years beginning: after
20 December 31, 2019.
21 SEC. 20204. PAYROLL CREDIT FOR CERTAIN PANDEMIC-RE-
22 LATED EMPLOYEE BENEFIT EXPENSES PAID
23 BY EMPLOYERS.
24 (a) IN GENERAL.—In the case of an employer, there
25 shall be allowed as a credit against applicable employment

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002533
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 281 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

229

1 taxes for each calendar quarter an amount equal to the
2 applicable percentage of the qualified pandemic-related
3 employee benefit expenses paid by such employer with re-
4 spect to such calendar quarter.

5 (b) LIMITATIONS AND REFUNDABILITY.—

6 (1) DOLLAR LIMITATION PER EMPLOYEE.—The
7 qualified pandemic-related employee benefit expenses
8 which may be taken into account under subsection
9 (a) with respect to any employee for any calendar
10 quarter shall not exceed $5,000.

11 (2) CREDIT LIMITED TO CERTAIN EMPLOYMENT
12 TAXES.—The credit allowed by subsection (a) with
13 respect. to any calendar quarter shall not exceed the
14 applicable employment taxes for such calendar quar-
15 ter (reduced by any eredits allowed under sub-
16 sections (e) and (f) of section 3111 of such Code,
17 sections 7001 and 7003 of the Families First
18 Joronavirus Response Act, and section 2301 of the
19 CARES Act, for such quarter) on the wages paid
20 with respect to the employment of all the employees
21 of the employer for such calendar quarter.
22 (3) REFUNDABILITY OF EXCESS CREDIT.—
23 (A) IN GENERAL.—If the amount of the
24 eredit under subsection (a) exceeds the limita-
25 tion of paragraph (2) for any calendar quarter,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002534
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 282 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

230

1 such excess shall be treated as an overpayment
2 that shall be refunded under sections 6402(a)
3 and 6413(b) of the Internal Revenue Code of
4 1986.

5 (B) TREATMENT OF PAYMENTS.—F or pur-
6 poses of section 1324 of title 31, United States
7 Jode, any amounts due to an employer under
8 this paragraph shall be treated in the same
9 manner as a refund due from a credit provision
10 referred to in subsection (b)(2) of such section.
11 (4) COORDINATION WITH GOVERNMENT
12 GRANTS.—The qualified pandemic-related employee
13 benefit expenses taken into account under this sec-
14 tion by any employer shall be reduced by any
15 amounts provided by and Federal, State, or local
16 government for purposes of making or reimbursing
17 such expenses.

18 (e) QUALIFIED PANDEMIC-RELATED EMPLOYEE

19 BENEFIT EXPENSES.—F or purposes of this section, the
20 term “qualified pandemic-related employee benefit ex-
21 penses” means any amount paid to or for the benefit of

22 an employee in the employment of the employer if—

23 (1) sueh amount is excludible from the gross in-

24 come of the employee under section 139 of the Inter-

25 nal Revenue Code of 1986 by reason of being a
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002535
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 283 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

231

1 qualified disaster relief payment described in sub-
2 section (b)(1) of such section with respect to a quali-
3 fied disaster described in subsection (¢)(2) of such
4 section which was declared by reason of COVID-19,
5 and

6 (2) the employer elects (at such time and in
7 such manner as the Secretary may provide) to treat
8 such amount as a qualified pandemic-related em-
9 ployee benefit expense.

10 (d) APPLICABLE PERCENTAGE.—For purposes of
11 this section—

12 (1) IN GENERAL.—The term “applicable per-
13 centage’? means—

14 (A) 50 percent, in the case of qualified
15 pandemic-related employee benefit expenses
16 paid with respect to an essential employee, and
17 (B) 30 percent, in any other case.

18 (2) ESSENTIAL EMPLOYEE.—The term “‘essen-
19 tial employee”” means, with respect to any employer
20 for any calendar quarter, any employee of such em-
21 ployer if a substantial portion of the services per-
22 formed by such employee for such employer during
23 such calendar quarter are essential work (as defined
24 in the COVID-19 Heroes Fund Act except without

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002536
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 284 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

232

1 regard to the time period during which such work is
2 performed).

3 (e) SPECIAL RULES; OTHER DEFINITIONS.—

4 (1) APPLICATION OF CERTAIN NON-DISCRIMINA-
5 TION RULES.—No credit shall be allowed under this
6 section to any employer for any calendar quarter if
7 qualified pandemic-related employee benefit expenses
8 are provided by such employer to employees for such
9 calendar quarter in a manner which diseriminates in
10 favor of highly compensated individuals (within the
11 meaning of section 125) as to eligibility for, or the
12 amount of, such benefit expenses. An employer may
13 elect with respect to any calendar quarter to apply
14 this paragraph separately with respect to essential
15 employees and with respect to all other employees.
16 (2) DENIAL OF DOUBLE BENEFTT.—F or pur-
17 poses of chapter 1 of such Code, no deduction or
18 eredit (other than the credit allowed under this see-
19 tion) shall be allowed for so much of qualified pan-
20 demic-related employee benefit expenses as is equal
21 to the credit allowed under this section.
22 (3) THIRD PARTY PAYORS.—Any eredit allowed
23 under this section shall be treated as a credit de-
24 seribed in section 3511(d)(2) of such Code.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002537
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 285 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

233
1 (4) APPLICABLE EMPLOYMENT TAXES.—F or
2 purposes of this section, the term “applicable em-
3 ployment taxes” means the following:
4 (A) The taxes imposed under section
5 3111(a) of the Internal Revenue Code of 1986.
6 (B) So much of the taxes imposed under
7 section 3221(a) of such Code as are attrib-
8 utable to the rate in effeet under section
9 3111(a) of such Code.
10 (5) SECRETARY.—F or purposes of this section,
il the term “Secretary” means the Secretary of the
12 Treasury or the Secretary’s delegate.
13 (6) CERTAIN TERMS.—
14 (A) IN GENERAL.—Any term used in this
15 section which is also used in chapter 21 or 22
16 of sueh Code shall have the same meaning as
17 when used in such chapter (as the case may
18 be).
19 (B) CERTAIN PROVISIONS NOT TAKEN
20 INTO ACCOUNT EXCEPT FOR PURPOSES OF LIM-
21 ITING CREDIT TO EMPLOYMENT TAXES.—F'or
22 purposes of subparagraph (A) (other than with
23 respect to subsection (b)(2)), seetion 3121(b) of
24 such Code shall be applied without regard to
25 paragraphs (1), (5), (6), (7), (8), (10), (13),
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002538
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 286 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

234

1 (18), (19), and (22) thereof (except with re-
2 spect to services performed in a penal institu-
3 tion by an inmate thereof) and section
4 3231(e)(1) shall be applied without regard to
5 the sentence that begins “Such term does not
6 include remuneration”.

7 (f) CERTAIN GOVERNMENTAL EMPLOYERS.

8 (1) IN GENERAL.—The eredit under this section
9 shall not be allowed to the Federal Government or
10 any agency or instrumentality thereof.

11 (2) EXCEPTION.—Paragraph (1) shall not
12 apply to any organization described in section
13 501(e)(1) of the Internal Revenue Code of 1986 and
14 exempt from tax under section 501(a) of such Code.
15 (2) TREATMENT OF DEPosits.—The Secretary shall
16 waive any penalty under section 6656 of such Code for
17 any failure to make a deposit of applicable employment
18 taxes if the Secretary determines that such failure was due
19 to the anticipation of the credit allowed under this section.
20 (h) REGULATIONS.—The Secretary shall prescribe
21 such regulations or other guidance as may be necessary

No
No

to carry out the purposes of this section, including regula-

N
Go

 

tions or other guidance

24 (1) to allow the advance payment of the eredit
25 determined under subsection (a), subject to the limi-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002539
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 287 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

235

1 tations provided in this section, based on such infor-
2 mation as the Secretary shall require,

3 (2) to provide for the reconciliation of such ad-
4 vance payment with the amount of the credit at the
5 time of filing the return of tax for the applicable
6 quarter or taxable year,

7 (3) for recapturing the benefit of credits deter-
8 mined under this section in eases where there is a
9 subsequent adjustment to the credit determined
10 under subsection (a), and
11 (4) with respect to the application of the eredit
12 to third party payors (including professional em-
13 ployer organizations, certified professional employer
14 organizations, or agents under section 3504 of such
15 Code), including to allow such payors to submit doc-
16 umentation necessary to substantiate eligibility for,
17 and the amount of, the credit allowed under this sec-
18 tion.

19 (G7) APPLICATION OF SECTION.—This section shall
20 apply only to qualified pandemic-related employee benefit
21 expenses paid after March 12, 2020, and before January
22 1, 2021.
23 (j) TRANSFERS TO CERTAIN TRUST FUNDS.—There
24 are hereby appropriated to the Federal Old-Age and Sur-

No
Gn

vivors Insurance Trust Fund and the Federal Disability

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002540
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 288 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

256

—_

Insurance Trust Fund established under section 201 of
the Social Security Act (42 U.S.C. 401) and the Social
Security Equivalent Benefit Account established under
section 15A(a) of the Railroad Retirement Act of 1974
(45 U.S.C. 231n—-1(a)) amounts equal to the reduction in
revenues to the Treasury by reason of this section (without
regard to this subsection). Amounts appropriated by the

preceding sentence shall be transferred from the general

oO Aa aN DH OD SP WH Ld

fund at such times and in such manner as to replicate

=
©

to the extent possible the transfers which would have oc-

—
—

eurred to such Trust Fund or Account had this section

=
No

not been enacted.

—
On

Subtitle B—Tax Credits to Prevent Business

jah
fp

Interruption

—"
ws

SEC. 20211. IMPROVEMENTS TO EMPLOYEE RETENTION

oooh,
oN

CREDIT.

—
~

(a) INCREASE IN CREDIT PERCENTAGE.—NSection

—
oO

2301(a) of the CARES Act is amended by striking “50

—
\©

pereent”’ and inserting ‘80 percent’.

No
OQ

(b) INCREASE IN PER EMPLOYEE LIMITATION.—Sec-

NO
—

tion 2301(b)(1) of the CARES Act is amended by striking

ho
No

‘‘for all calendar quarters shall not exceed $10,000.” and

ho
Go

inserting “shall not exceed—

we)
i

(A) $15,000 in any calendar quarter, and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002541
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 289 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

237

1 ‘“(B) $45,000 in the ageregate for all eal-
2 endar quarters.”’.

3 (¢) MODIFICATION OF THRESHOLD FOR TREATMENT
4 AS A LARGE EMPLOYER.—

5 (1) IN GENERAL.—Section 2301(e)(3)(A) of the
6 CARES Act is amended—

7 (A) by striking “for which the average
8 number of full-time employees (within the
9 meaning of section 4980H of the Internal Rev-
10 enue Code of 1986) employed by such eligible
11 employer during 2019 was greater than 100” in
12 clause (i) and inserting “which is a large em-
13 ployer’, and

14 (B) by striking “for which the average
15 number of full-time employees (within the
16 meaning of section 4980H of the Internal Rev-
17 enue Code of 1986) employed by such eligible
18 employer during 2019 was not greater than
19 100” in clause Gi) and inserting “which is not
20 a large employer’’.
21 (2) LARGE EMPLOYER DEFINED.—Section
22 2301(¢) of the CARES Act is amended by redesig-
23 nating paragraph (6) as paragraph (7) and by in-
24 serting after paragraph (5) the following new para-
25 graph:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002542
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 290 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

238
1 (6) LARGE EMPLOYER.—The term ‘large em-
2 ployer’ means any eligible employer if—
3 (A) the average number of full-time em-
4 ployees (as determined for purposes of deter-
5 mining whether an employer is an applicable
6 large employer for purposes. of — section
7 4980H(e)(2) of the Internal Revenue Code of
8 1986) employed by such eligible employer dur-
9 ing calendar vear 2019 was greater than 1,500,
10 and
11 “(B) the gross receipts (within the mean-
12 ing of section 448(c) of the Internal Revenue
13 Code of 1986) of such eligible employer during
14 ealendar year 2019 was greater than
15 $41,500,000.”.
16 (d) PHASE-IN OF ELIGIBILITY BASED ON REDUC-

17 TION IN GROSS RECEIPTS.—

18 (1) DECREASE OF REDUCTION IN GROSS RE-
19 CEIPTS NECESSARY TO QUALIFY FOR CREDIT.—NSec-
20 tion 2301(¢)(2)(B) of the CARES Act is amended—
21 (A) by striking “50 percent” in clause (i)
22 and inserting “‘90 percent”, and

23 (B) by striking ‘80 percent”? in clause (11)
24 and inserting ‘90 percent”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002543
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 291 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

239

1 (2) PHASE-IN OF CREDIT IF REDUCTION IN
2 GROSS RECEIPTS IS LESS THAN 50 PERCENT.—Sec-
3 tion 23801(¢e)(2) of the CARES Act is amended by
4 adding at the end the following new subparagraph:
5 ‘“(D) PHASE-IN OF CREDIT WHERE BUSI-
6 NESS NOT SUSPENDED AND REDUCTION IN
7 GROSS RECEIPTS LESS THAN 50 PERCENT.—

8 “G) IN GENERAL.—In the ease of any
9 calendar quarter with respect. to which an
10 eligible employer would not be an eligible
11 employer if subparagraph (B)(i) were ap-
12 plied by substituting °50 percent’ for *90
13 percent’, the amount of the credit allowed
14 under subsection (a) shall be reduced by
15 the amount which bears the same ratio to
16 the amount of such eredit (determined
17 without regard to this subparagraph) as—
18 ‘“(T) the excess gross receipts per-
19 centage point amount, bears to
20 “(IT) 40 percentage points.

21 “Gi) EXCESS GROSS RECEIPTS PER-
22 CENTAGE POINT AMOUNT.—For purposes
23 of this subparagraph, the term ‘excess
24 eross receipts percentage point amount’
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002544
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 292 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

240
1 means, with respect to any calendar quar-
2 ter, the excess of-—
3 (I) the lowest of the gross re-
4 ceipts percentage point amounts de-
5 termined with respect to any calendar
6 quarter during the period ending with
7 such ealendar quarter and beginning
8 with the first calendar quarter during
9 the period deseribed in subparagraph
10 (B), over
11 “(II) 50 percentage points.
12 “Gil) GROSS RECEIPTS PERCENTAGE
13 POINT AMOUNTS.—F or purposes of this
14 subparagraph, the term ‘gross receipts per-
15 centage point amount’ means, with respect
16 to any ealendar quarter, the percentage
17 (expressed as a number of percentage
18 points) obtained by dividing—
19 “(I) the gross receipts (within
20 the meaning of subparagraph (B)) for
21 such calendar quarter, by
22 “(I) the gross receipts for the
23 same calendar quarter in calendar
24 year 2019.”.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002545
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 293 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

24]

1 (3) GROSS RECEIPTS OF TAX-EXEMPT ORGANI-
2 ZATIONS.—Section 2301(e)(2)(C) of the CARES Act
3 is amended—

4 (A) by striking “‘of such Code, clauses (i)
5 and (11)(1)” and inserting ‘tof such Code—

6 G) clauses G) and Gi)(1)”,

7 (B) by striking the period at the end and
8 inserting ‘*, and”’, and

9 (C) by adding at the end the following new
10 clause:
11 Gi) any reference in this section to
12 eross receipts shall be treated as a ref-
13 erence to gross receipts within the meaning
14 of section 6033 of such Code.’.
15 (e) MODIFICATION OF TREATMENT OF HEALTH

16 PLAN EXPENSES.

 

17 (1) IN GENERAL.—Section 2301(e)(5) of the
18 JARES Act is amended to read as follows:
19 “(5) WAGES.—
20 “(A) IN GENERAL.—The term ‘wages’
21 means wages (as defined in section 3121(a) of
22 the Internal Revenue Code of 1986) and com-
23 pensation (as defined in section 3231(e) of such
24 Code).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002546
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 294 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

242

1 “(B) ALLOWANCE FOR CERTAIN HEALTH
2 PLAN EXPENSES.—
3 “G) IN GENERAL.—Such term shall
4 include amounts paid or incurred by the el-
5 igible employer to provide and maintain a
6 eroup health plan (as defined in section
7 5000(b)(1) of the Internal Revenue Code
8 of 1986), but only to the extent that such
9 amounts are excluded from the gross in-
10 come of employees by reason of section
11 106(a) of such Code.
12 Gi) ALLOCATION RULES.—For pur-
13 poses of this section, amounts treated as
14 wages under clause (i) shall be treated as
15 paid with respect to any employee (and
16 with respect to any period) to the extent
17 that such amounts are properly allocable to
18 such employee (and to such period) in such
19 manner as the Secretary may prescribe.
20 Except as otherwise provided by the Sec-
21 retary, such allocation shall be treated as
22 properly made if made on the basis of
23 being pro rata among periods of cov-
24 erage.’’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002547
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 295 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

248
1 (2) CONFORMING AMENDMENT.—Section
2 2301(¢)(3) of the CARES Act is amended by strik-
3 ing subparagraph (C).
4 (f) QUALIFIED WAGES PERMITTED TO INCLUDE
5 AMOUNTS FOR TIP REPLACEMENT.—
6 (1) IN GENERAL.—Section 2301(¢)(3)(B) of the
7 CARES Act is amended by inserting “(including tips
8 which would have been deemed to be paid by the em-
9 ployer under section 3121(q))” after ‘would have
10 been paid”’.
11 (2) CONFORMING AMENDMENT.—NSection
12 2301(h)(2) of the CARES Act is amended by insert-
13 ing “45B or” before “458”,
14 (@) CERTAIN GOVERNMENTAL EMPLOYERS ELIGIBLE

15 FOR CREDIT.—

16 (1) IN GENERAL.—Section 2301(f) of the

17 JARES Act is amended to read as follows:

18 “(f) CERTAIN GOVERNMENTAL EMPLOYERS.—

19 (1) IN GENERAL.—The eredit under this sec-

20 tion shall not be allowed to the Federal Government

21 or any agency or instrumentality thereof.

22 (2) EXCEPTION.—Paragraph (1) shall not

23 apply to any organization described in section

24 501(¢)(1) of the Internal Revenue Code of 1986 and

25 exempt from tax under section 501(a) of such Code.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002548
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 296 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

244

1 (3) SPECIAL RULES.—In the case of any State
2 government, Indian tribal government, or any agen-
3 ey, instrumentality, or political subdivision of the
4 foregoing—

5 “(A) clauses (i) and (i)(1) of subsection
6 (e)(2)(A) shall apply to all operations of such
7 entity, and

8 “(B)  subelause (II) of — subsection
9 (e)(2)(A) Gi) shall not apply.”’.

10 (2) COORDINATION WITH APPLICATION OF CER-
11 TAIN DEFINITIONS.—

12 (A) IN GENERAL.—Section 2301(¢)(5)(A)
13 of the CARES Act, as amended by the pre-
14 ceding provisions of this Act, is amended by
15 adding at the end the following: “For purposes
16 of the preceding sentence (other than for pur-
17 poses of subsection (b)(2)), wages as defined in
18 section 3121(a) of the Internal Revenue Code
19 of 1986 shall be determined without regard to
20 paragraphs (1), (5), (6), (7), (8), (10), (13),
21 (18), (19), and (22) of section 3212(b) of such
22 Code (except with respect to services performed
23 in a penal institution by an inmate thereof).”.
24 (B) CONFORMING AMENDMENTS.—Sec-
25 tions 2301(¢)(6) of the CARES Act is amended

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002549
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 297 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

245
1 by striking “Any term” and inserting “Except
2 as otherwise provided in this section, any
3 term’.
4 (h) EFFECTIVE DATE.—The amendments made bv
5 this section shall take effect as if included in section 2301
6 of the CARES Act.
7 SEC. 20212. PAYROLL CREDIT FOR CERTAIN FIXED EX-
8 PENSES OF EMPLOYERS SUBJECT TO CLO-
9 SURE BY REASON OF COVID-19.
10 (a) IN GENERAL.—In the case of an eligible em-
11 ployer, there shall be allowed as a credit against applicable
12 employment taxes for each calendar quarter an amount
13 equal to 50 percent of the qualified fixed expenses paid
14 or incurred by such employer during such calendar quar-
15 ter.
16 (b) LIMITATIONS AND REFUNDABILITY.—
17 (1) LimMITaATION.—The qualified fixed expenses
18 which may be taken into account under subsection
19 (a) by any eligible employer for any calendar quarter
20 shall not exceed the least of—
21 (A) the qualified fixed expenses paid by the
22 eligible employer in the same calendar quarter
23 of calendar year 2019,
24 (B) $50,000, or
25 (C) the greater of—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002550
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 298 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

246
1 (i) 25 percent of the wages paid with
2 respect to the employment of all the em-
3 ployees of the eligible employer for such
4 calendar quarter, or
5 (11) 6.25 pereent of the gross receipts
6 of the eligible employer for calendar year
7 2019.
8 (2) CREDIT LIMITED TO CERTAIN EMPLOYMENT
9 TAXES.—The credit allowed by subsection (a) with
10 respect to any calendar quarter shall not exceed the
il applicable employment taxes for such calendar quar-
12 ter (reduced by any eredits allowed under sub-
13 sections (e) and (f) of section 3111 of such Code,
14 sections 7001 and 7003 of the Familes First
15 Coronavirus Response Act, section 2301 of the
16 JARES Act, and section 20204 of this division, for
17 such quarter) on the wages paid with respect to the
18 employment of all the emplovees of the eligible em-
19 plover for such calendar quarter.
20 (3) REFUNDABILITY OF EXCESS CREDIT.—
21 (A) IN GENERAL.—If the amount of the
22 eredit under subsection (a) exceeds the limita-
23 tion of paragraph (2) for any calendar quarter,
24 such excess shall be treated as an overpayment
25 that shall be refunded under sections 6402(a)
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002551
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 299 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

247

1 and 6413(b) of the Internal Revenue Code of
2 1986.

3 (B) TREATMENT OF PAYMENTS.—F or pur-
4 poses of section 1324 of title 31, United States
5 Code, any amounts due to an employer under
6 this paragraph shall be treated in the same
7 manner as a refund due from a credit provision
8 referred to in subsection (b)(2) of such section.
9 (¢) DEFINITIONS.—For purposes of this section—

10 (1) APPLICABLE EMPLOYMENT TAXES.—The
11 term ‘‘applicable employment taxes’? means the fol-
12 lowing:

13 (A) The taxes imposed under section
14 3111(a) of the Internal Revenue Code of 1986.
15 (B) So much of the taxes imposed under
16 section 3221(a) of such Code as are attrib-
17 utable to the rate in effect under section
18 3111(a) of such Code.

19 (2) ELIGIBLE EMPLOYER.—
20 (A) IN GENERAL.—The term “eligible em-
21 ployer” means any employer—
22 (i) which was carrying on a trade or
23 business during calendar year 2020,
24 (i) which had either—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002552
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 300 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

248

1 (1) not more than 1,500 full-time
2 equivalent employees (as determined
3 for purposes of determining whether
4 an employer is an applicable large em-
5 plover for purposes of — section
6 4980H(e)(2) of the Internal Revenue
7 Code of 1986) for calendar year 2019,
8 or

9 (I) not more than $41,500,000
10 of gross receipts in the last taxable
11 year ending in 2019, and

12 (iii) with respect to any calendar
13 quarter, for which

14 (I) the operation of the trade or
15 business deseribed in clause (i) is fully
16 or partially suspended during the eal-
17 endar quarter due to orders from an
18 appropriate governmental authority
19 limiting commerce, travel, or group
20 meetings (for commercial, social, reli-
21 gious, or other purposes) due to the
22 coronavirus disease 2019 (COVID-—
23 19), or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002553
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 301 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

249

1 (II) such ealendar quarter is
2 within the period described in sub-
3 paragraph (B).

4 (B) SIGNIFICANT DECLINE IN GROSS RE-
5 CEIPTS.—The period deseribed in this subpara-
6 graph is the period—

7 (i) beginning with the first calendar
8 quarter beginning after December 31,
9 2019, for which gross receipts (within the
10 meaning of section 448(e) of the Internal
11 Revenue Code of 1986) for the calendar
12 quarter are less than 90 percent of gross
13 receipts for the same calendar quarter in
14 the prior year, and

15 (ii) ending with the calendar quarter
16 following the first calendar quarter begin-
17 ning after a calendar quarter described im
18 clause (i) for which gross receipts of such
19 employer are greater than 90 percent of
20 eross receipts for the same calendar quar-
21 ter in the prior year.
22 (C) TAX-EXEMPT ORGANIZATIONS.—In the
23 case of an organization which is deseribed in
24 section 501(¢) of the Internal Revenue Code of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002554
Case 5:20-cv-05799-LHK Document 154-5 Filed 09/18/20 Page 302 of 302
G:\CMTE\AP\16\FY20\_D\HEROES.XML

250

1 1986 and exempt from tax under section 501(a)
2 of sueh Code—

3 Gi) clauses G) and (ii)(1) of subpara-
4 graph (A) shall apply to all operations of
5 such organization, and

6 (ii) any reference in this section to
7 eross receipts shall be treated as a ref-
8 erence to gross receipts within the meaning
9 of section 6033 of the Internal Revenue
10 Code of 1986.

11 (D) PHASE-IN OF CREDIT WHERE BUSI-
12 NESS NOT SUSPENDED AND REDUCTION IN
13 GROSS RECEIPTS LESS THAN 50 PERCENT.—

14 Gi) IN GENERAL.—In the case of any
15 calendar quarter with respect to which an
16 eligible employer would not be an eligible
17 employer if subparagraph (B)(i) were ap-
18 plied by substituting “50 percent” for “90
19 percent”, the amount of the credit allowed
20 under subsection (a) shall be reduced by
21 the amount which bears the same ratio to
22 the amount of such eredit (determined
23 without regard to this subparagraph) as—
24 (I) the excess gross receipts per-
25 centage point amount, bears to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002555
